    Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                    Document      Page 1 of 151



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                         )
In re:                                                   )      Chapter 11 (Joint Administration)
                                                         )
SD-Charlotte, LLC, et al., 1                             )      Case No. 20-30149
                                                         )
                Debtors.                                 )
                                                         )
                                                         )


        MOORE & VAN ALLEN PLLC’S FIRST INTERIM APPLICATION FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
    PROFESSIONAL SERVICES RENDERED AS COUNSEL FOR THE DEBTORS FOR
         THE PERIOD FROM FEBRUARY 7, 2020, THROUGH MAY 31, 2020

Name of applicant:                                    Moore & Van Allen PLLC (“MVA”)

Authorized to provide                                 The debtors and debtors-in-possession in the
professional services to:                             above captioned chapter 11 cases (collectively,
                                                      the “Debtors”)

Date of retention:                                    Order entered February 18, 2020

Period for which compensation                         February 7, 2020, through and including
and reimbursement is sought:                          May 31, 2020

Amount of compensation sought                         $723,008.50
as actual, reasonable and necessary:

Amount of expense reimbursement sought                $2,454.32
as actual, reasonable and necessary:

Total amount of compensation and                      $725,462.82
actual, reasonable, and necessary:

This is an X interim __ final application.

This is the first interim fee application filed by
MVA.

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
    Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                    Document      Page 2 of 151




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                         )
In re:                                                   )      Chapter 11 (Joint Administration)
                                                         )
SD-Charlotte, LLC, et al., 2                             )      Case No. 20-30149
                                                         )
                Debtors.                                 )
                                                         )
                                                         )

        MOORE & VAN ALLEN PLLC’S FIRST INTERIM APPLICATION FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
    PROFESSIONAL SERVICES RENDERED AS COUNSEL FOR THE DEBTORS FOR
         THE PERIOD FROM FEBRUARY 7, 2020, THROUGH MAY 31, 2020

         Moore & Van Allen PLLC (“MVA”) submits this First Interim Application

(the “Application”) for Allowance of Compensation and Reimbursement of Expenses for

Professional Services Rendered as Counsel to the debtors and debtors-in-possession (the

“Debtors”) in the above-captioned cases for the period from February 7, 2020 through May 31,

2020 (the “Interim Period”) pursuant to sections 330 and 331 of title 11 of the United States

Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and this Court’s Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses for Retained Professionals entered March 6, 2020 (the “Fee

Procedure Order”)[Doc. No. 190].

         By this Application, MVA hereby moves this Court for an order awarding it reasonable

compensation for the Interim Period for professional legal services rendered to the Debtors in the

amount of $723,008.50 and reimbursement for actual and necessary expenses incurred in the


2
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
      Case 20-30149        Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30           Desc Main
                                       Document      Page 3 of 151



     amount of $2,454.32, for a total allowance of $725,462.82. In support of this Application, MVA

     respectfully states as follows:

I.          BACKGROUND

            1.      On February 7, 2020, the Debtors filed voluntary petitions for relief under

     chapter 11 of the Bankruptcy Code, commencing these cases (the “Chapter 11 Cases”).

            2.      The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

     1334. This is a core proceeding within the meaning of 28 U.S.C. §157(b)(2).

            3.      The Debtors are operating their business and managing their affairs as debtors-in-

     possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

     has been appointed in the Chapter 11 Cases.

            4.      On February 13, 2020, the Debtors filed an application to retain MVA as Debtors’

     counsel.    The Debtors’ retention of MVA was approved by the Order (I) Approving the

     Retention of Moore & Van Allen PLLC as Attorneys for Debtors and Debtors-in-Possession,

     Effective as of the Petition Date, and (II) Granting Related Relief, entered February 18, 2020

     [Docket No. 78].

            5.      Since the commencement of these Chapter 11 Cases, MVA has rendered

     extensive services on behalf of the Debtors which were invoiced to the Debtors with copies to

     the Notice Parties (as defined in the Fee Procedure Order) on March 20, 2020; April 20, 2020;

     and May 20, 2020; and June 19, 2020. Therefore, this Application includes the compensation

     MVA seeks for services provided to the Debtors during the Interim Period.

            6.      Pursuant to the Fee Procedure Order, professionals may request monthly

     compensation and reimbursement, with such requests to be served on the Notice Parties for

     review. If no objection to a professional’s request is received within 14 days of such request, the

     Debtors are authorized to pay 90 percent of the fees and 100 percent of the expenses requested.


                                                     2
       Case 20-30149     Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30         Desc Main
                                     Document      Page 4 of 151



   The Fee Procedure Order also requires each retained professional to file, approximately every

   four months, an application for interim Court approval and allowance pursuant to section 331 of

   the Bankruptcy Code for 100 percent of the compensation and reimbursement expenses for the

   prior four months.

 II.        COMPENSATION RECEIVED BY MVA DURING INTERIM PERIOD

            7.     All services for which MVA seeks compensation were performed for or on behalf

   of the Debtors. During the Interim Period, MVA requested and received monthly payments from

   the Debtors pursuant to the Fee Procedure Order as follows:

       Date of Request        Requested      Requested           Payment           Holdback &
                                Fees         Expenses            Received           Pending
   20 MAR                     $188,874.00          $816.32        $170,802.92          $18,887.40
   20 APR                     $186,760.50          $617.50         168,701.95          $18,676.05
   20 MAY                     $193,359.00          $247.30        $174,270.40          $19,355.90
   20 JUN                     $154,015.00          $773.20                 $0         $154,788.20
        TOTAL                 $723,008.50         $2,454.32       $513,775.27         $211,707.55

   MVA’s monthly fee requests were served upon the Notice Parties for review as directed by the

   Fee Procedure Order. None of the Notice Parties has objected to any of MVA’s monthly fee

   requests. MVA is entitled to and requests compensation from the Debtors for the remaining

   outstanding fees and expenses totaling $211,707.55.

            8.     There is no agreement or understanding between MVA and any other person

   (other than the members of MVA) for the sharing of compensation to be received for services

   rendered in these cases.

III.        SUMMARY OF SERVICES RENDERED BY MVA

            9.     Attached hereto as Exhibit A is a schedule summarizing the professional services

   rendered to the Debtors by MVA by project category during the Interim Period. MVA has

   categorized its time by the project categories recommended by the Guidelines for Compensation


                                                   3
 Case 20-30149       Doc 411        Filed 06/19/20 Entered 06/19/20 14:35:30       Desc Main
                                    Document      Page 5 of 151



and Expense Reimbursement of Professionals (the “Compensation Guidelines”) as set forth in

Appendix A to the Local Rules of the United States Bankruptcy Court for the Western District of

North Carolina. These services included, among other things:

               (a)    Asset Transactions;

               (b)    Case Administration and Business Operations;

               (c)    Financing and Relief from Stay Proceedings;

               (d)    Fee Proceedings;

               (e)    Plan and Disclosure Statement;

               (f)    Claims Administration; and

               (g)    Litigation.

       10.     The principal MVA attorneys who have rendered professional services to the

Debtors during the Interim Period were Zachary H. Smith, James R. Langdon, Marcus S. Lee,

Hillary B. Crabtree, Reid E. Dyer, Michael C. Tarwater, Gabriel L. Mathless, John T. Floyd,

Julia May, Matthew K. Taylor, and Joanne Wu. Paralegal services were provided primarily by

Muriel Powell. A summary of the professionals that have rendered services to the Debtors,

which includes each professional’s hours billed, hourly rate, background and experience, is

attached hereto as Exhibit B.

       11.     A summary of MVA’s out-of-pocket disbursements is attached hereto as

Exhibit C.

       12.     Attached hereto as Exhibit D are MVA’s detailed invoices for the Interim Period.

Invoices are provided for each month of the Interim Period and are divided by category of the

task performed. To the extent that charges for services rendered or expenses incurred relate to

the Interim Period but were not processed prior to the preparation of, or otherwise included in,




                                                4
      Case 20-30149    Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30            Desc Main
                                    Document      Page 6 of 151



  this Application, MVA reserves the right to request additional compensation for such services

  and reimbursement of such expenses in future applications.

IV.       DESCRIPTION OF SERVICES RENDERED DURING INTERIM PERIOD

          13.    As Debtors’ counsel, MVA has assisted the Debtors with a multitude of matters in

  these Chapter 11 Cases including, without limitation, general administration of the Chapter 11

  Cases, negotiation and implementation of complex asset sales, litigation, analysis and resolution

  of claims, real estate issues, corporate law matters, tax matters, and plan and disclosure statement

  matters.

          14.    MVA grouped its services using the categories set forth below in accordance with

  the recommendation of the Compensation Guidelines. MVA attempted to place the services

  provided in the category that best related to such services. Because some services may overlap

  categories, services pertaining to one category may in fact be included in another category.

  The services provided are generally described below by category. A detailed description of the

  services provided is set forth in MVA’s invoices attached hereto as Exhibit D.

  A.      Asset Transactions

          15.    During the Interim Period, MVA provided services related to the sale of the two

  main segments of the Debtors’ business: the sale of their Sonic Drive-In franchises and related

  assets (the “Sonic Sale”), and the sale of the Debtors’ MOD Pizza franchises and related assets

  (the “MOD Sale”), including:

                 (a)     advising the Debtors on all aspects of the aforementioned sale processes;

                 (b)     coordinating the sale processes with the Debtors and their retained
                         investment banker;

                 (c)     assisting the Debtors with negotiations related to the Sonic Sale and the
                         MOD Sale;




                                                   5
 Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30             Desc Main
                                 Document      Page 7 of 151



               (d)    negotiating and drafting nondisclosure agreements with various potential
                      buyers and sale parties;

               (e)    negotiating and drafting stalking horse asset purchase agreements for the
                      Sonic Sale and the MOD Sale;

               (f)    negotiating and drafting bidding procedures, and motions for the approval
                      of same, in relation to the Sonic Sale and the MOD Sale;

               (g)    negotiating and drafting proposed bidding procedures orders for the Sonic
                      Sale and MOD Sale;

               (h)    negotiating and drafting a sale order for the Sonic Sale; and

               (i)    assisting the Debtors in closing the Sonic Sale.

B.     Case Administration and Business Operations

       16.     During the Interim Period, MVA provided legal advice and services related to

numerous case administration issues and matters affecting the Debtors, including:

               (a)    advising the Debtors concerning case strategy;

               (b)    assisting the Debtors with respect to compliance with the Bankruptcy
                      Administrator’s operating guidelines and reporting requirements;

               (c)    assisting and representing the Debtors in connection with the 341 meeting
                      of creditors;

               (d)    responding to inquiries from various creditors and parties-in-interest;

               (e)    researching various legal issues affecting the administration of the
                      Debtors’ estates;

               (f)    filing various notices, motions, agendas and orders;

               (g)    assisting the Debtors with business operational issues impacted by the
                      Chapter 11 Cases; and

               (h)    coordinating critical dates, schedules and calendars and maintaining case
                      and pleading files.

       17.     In addition, MVA negotiated, prepared, and filed numerous first-day motions, the

Debtors’ Schedules and Statements and periodic reports for subsidiaries, motions to extend the

deadline to assume or reject leases, and motions for authorization to reject certain agreements.



                                                 6
 Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30           Desc Main
                                 Document      Page 8 of 151



C.     Financing and Relief from Stay Proceedings

       18.     During the Interim Period, MVA provided legal advice and services related to

securing and approving a debtor-in-possession financing facility and securing an order granting

consensual use of cash collateral, including:

               (a)    negotiating and drafting a motion to approve the debtor-in-possession
                      financing facility;

               (b)    negotiating the final order approving the debtor-in-possession financing
                      facility; and

               (c)    negotiating with the prepetition lender and the Creditors’ Committee for
                      the consensual use of cash collateral.

D.     Fee Applications and Proceedings

       19.     MVA’s services provided during the Interim Period under this category include

the preparation of monthly compensation statements for MVA and assisting the Debtors’ other

professionals (as applicable) in the preparation of compensation reports. During the Interim

Period, MVA also assisted the Debtors in reviewing and analyzing various professionals’

monthly compensation requests circulated pursuant to the Fee Procedure Order.

E.     Plan and Disclosure Statement

       20.     During the Interim Period, MVA prepared and filed a motion to extend the

exclusive period for filing a plan of reorganization and for solicitation of votes, researched and

analyzed the Debtors’ options with regard to a plan of liquidation, corresponded via telephone

conference and e-mails with various parties to negotiate the terms of chapter 11 plan of

liquidation, and commenced drafting a chapter 11 plan of liquidation, a related disclosure

statement, and a motion to approve the disclosure statement.




                                                7
     Case 20-30149     Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30           Desc Main
                                   Document      Page 9 of 151



 F.      Claims Administration

         21.    During the Interim Period, MVA reviewed and analyzed various claims filed

 against the Debtors, performed research in connection with potential objections to certain claims,

 and coordinated with the Debtors’ claims and noticing agent.

 G.      Litigation

         22.    During the Interim Period, MVA assisted the Debtors with drafting and filing a

 notice of suggestion of bankruptcy to be used in certain litigations pending against the Debtors as

 of the Petition Date, and assisted in the development of litigation strategies in relation to the

 Chapter 11 Cases, as needed.

V.       DESCRIPTION OF DISBURSEMENTS AND EXPENSES INCURRED DURING
         THE INTERIM PERIOD

         23.    It is MVA’s policy with respect to expenses to charge its clients in all areas of

 practice for expenses incurred in connection with each client’s case. The expenses charged to

 clients include, among other things, filing and court fees, regular and express mail charges,

 special or hand delivery charges, document processing, travel expenses, expenses for “working

 meals,” computerized research charges, and transcription costs, as well as non-ordinary overhead

 expenses such as secretarial overtime. MVA believes that failure to charge these expenses

 would require the firm to increase its current hourly rates.

         24.    MVA requests reimbursement for its actual and necessary expenses incurred

 during the Interim Period in the amount of $2,454.32. A summary of the expenses incurred by

 MVA during the Interim Period is attached hereto as Exhibit C and a detailed breakdown of such

 expenses is provided in MVA’s invoices attached hereto as Exhibit D. The expenses MVA

 incurred in the rendition of professional services were necessary and reasonable under the

 circumstances to serve the needs of the Debtors, their estates and creditors.



                                                   8
       Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                       Document     Page 10 of 151



      A.     Copying and Print Services Charges

             25.     MVA customarily charges $0.17 per page for copying expenses, $0.12 per insert

      for tabs, $2.00 per book for binding, and $20.00 per hour for additional labor. MVA believes

      that these charges are reasonable and customary in the legal industry.              These charges

      approximate MVA’s direct costs and the reasonable allocation of overhead relating to these

      expenses.

             26.     In addition, MVA often utilizes outside copier services for high volume projects

      when feasible, and this Application seeks the recovery of those costs, if applicable.

      B.     Telephone Expenses

             27.     MVA customarily charges $0.49 per minute for long distance telephone calls

      within the United States.

      C.     Delivery Costs

             28.     MVA requests reimbursement for amounts expended for U.S. mail delivery and

      courier services.   On certain occasions, hand or overnight delivery of documents or other

      materials was required as a result of the time constraints inherent in bankruptcy cases. MVA has

      requested reimbursement only for its own costs of using such express and courier delivery

      services.

VI.          NOTICE

             29.     MVA represents to the Court that it has served a copy of this Application with the

      attached exhibits and Notice of Opportunity for Hearing on the Bankruptcy Administrator, the

      Notice Parties (as defined in the Fee Procedure Order), and those persons who have formally

      appeared and requested service in this case pursuant to Bankruptcy Rule 2002.




                                                       9
       Case 20-30149        Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30          Desc Main
                                        Document     Page 11 of 151



VII.          CONCLUSION

              30.     In accordance with the factors enumerated in Section 330 of the Bankruptcy

   Code, MVA respectfully submits that the amounts requested for compensation and expense

   reimbursement are fair and reasonable given (a) the complexity of the case; (b) the time

   expended; (c) the nature and extent of the services rendered; (d) the value of such services; and

   (e) the costs of comparable services other than in a case under this title.

              WHEREFORE, MVA respectfully requests that: (a) MVA be allowed (i) interim

       compensation of $723,008.50 as reasonable, actual, and necessary professional services

       rendered by it on behalf of the Debtors during the Interim Period and (ii) interim reimbursement

       of expenses incurred during the Interim Period of $2,454.32 as reasonable, actual, and

       necessary; (b) the Debtors be authorized and directed to pay to MVA the amount of

       $211,707.55, which is equal to the sum of 100% of MVA’s allowed expense reimbursement for

       the Interim Period less all previous payments received pursuant to the Fee Procedures Order;

       and (c) such other relief as is just and proper.

              This the 19th day of June, 2020

                                                     MOORE & VAN ALLEN PLLC

                                                     /s/ Zachary H. Smith
                                                     Zachary H. Smith (NC Bar 48993)
                                                     Hillary B. Crabtree (NC Bar 26500)
                                                     James Langdon (NC Bar 23241)
                                                     Julia A. May (NC Bar 50528)
                                                     100 N. Tryon Street, Suite 4700
                                                     Charlotte, NC 28202
                                                     Telephone: (704) 331-1000
                                                     Facsimile: (704) 339-5968
                                                     Email: zacharysmith@mvalaw.com
                                                     Email: hillarycrabtree@mvalaw.com
                                                     Email: jimlangdon@mvalaw.com
                                                     Email: juliamay@mvalaw.com

                                                     Counsel to the Debtors and Debtors-In-Possession


                                                          10
 Case 20-30149        Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30      Desc Main
                                Document     Page 12 of 151




                                        EXHIBIT A


                        Categorization of Time by Project Categories




                  Category                         Hours Billed        Amount Billed
Asset Transactions                                    705.40            $347,762.00
Case Administration and Business Operations          507.9 0            $230,921.50
Financing and Relief from Stay Proceedings            132.30             $76,662.50
Fee Proceedings                                       24.3 0             $8,798.50
Plan and Disclosure                                   77.50              $35,981.50
Claims Administration                                 33.30              $16,840.50
Litigation                                            10.10              $5,340.00
Other                                                  2.60               $702.00
Grand Total                                          1,493.40           $723,008.50




                                              11
Case 20-30149        Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30          Desc Main
                               Document     Page 13 of 151




                                        EXHIBIT B

                                  Summary of Professionals


Name of Professional       Position    Hourly Rate     Total Hours          Total Amount
Smith, Zachary H.          Member             775.00           198.00   $        153,450.00
Langdon, James R.          Member             735.00            87.80   $         64,533.00
Johnson, Daniel L          Member             685.00             1.30   $             890.50
Fisher, Robert A           Member             655.00             5.10   $          3,340.50
McGrath Jr., Peter J.      Member             595.00             0.80   $             476.00
Peralta, Paul J.           Member             585.00             3.30   $          1,930.50
Lee, Marcus S.             Member             575.00            23.80   $         13,685.00
Ghidina, Douglas R.        Member             565.00             1.70   $             960.50
Tyler, Scott M.            Member             560.00             0.20   $             112.00
Bowers, Robert C.          Member             550.00             8.00   $          4,400.00
Crabtree, Hillary B.       Member             505.00           414.20   $        209,171.00
Wheeler, David B.          Member             475.00             1.80   $             855.00
Floyd, John T.             Member             430.00             1.10   $             473.00
May, Julia Alexandra       Counsel            455.00            98.10   $         44,635.50
Richins, Cole B.           Counsel            450.00            13.90   $          6,255.00
Dyer, Reid E.              Counsel            325.00           182.30   $         59,247.50
Mathless, Gabriel L.       Associate          425.00           225.60   $         95,880.00
Taylor, Matthew K.         Associate          355.00            17.80   $          6,319.00
Tarwater Jr., Michael C.   Associate          350.00            25.30   $          8,855.00
Wu, Joanne                 Associate          270.00           155.40   $         41,958.00
Amer, Allison H.           Paralegal          205.00             4.60   $             943.00
Powell, Muriel             Paralegal          200.00            19.00   $          3,800.00
Maday, Janet H.            Paralegal          195.00             4.30   $             838.50
Grand Total                                                  1,493.40           $723,008.50
Case 20-30149   Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30    Desc Main
                          Document     Page 14 of 151




                                 EXHIBIT C

         Summary of Moore & Van Allen’s Out-of-Pocket Disbursements



                Copying                    $            72.52
                Long-Distance Telephone    $            18.00
                Computer Aided Research    $        1,938.80
                Courier Services           $            42.00
                Wire Transfer Fees         $            30.00
                Transcript Costs           $           291.00
                Filing fees                $            62.00
                Grand Total                $        2,454.32
Case 20-30149    Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30     Desc Main
                            Document     Page 15 of 151



                                     EXHIBIT D

                Detailed Invoices for Each Month of the Interim Period
       Case 20-30149          Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30            Desc Main
                                         Document     Page 16 of 151




SD-Charlotte, LLC et al.
c/o Brian Rosenthal, Chief Restructuring Officer                                   Invoice           1041908
MERU                                                                               Date            03/20/2020
1372 Peachtree St.                                                                 Page                     1
Atlanta, GA 30309                                                                                 Net 30 Days



File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                           $96,542.50
                           Total Expenses:                               $47.72
                           Total This Matter:                        $96,590.22
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                           $56,278.50
                           Total Expenses:                              $761.50
                           Total This Matter:                        $57,040.00
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                           $33,745.50
                           Total Expenses:                                $7.10
                           Total This Matter:                        $33,752.60
File No. 037179.000031
Re:      Litigation

                           Total Services:                             $2,307.50
                           Total Expenses:                                 $0.00
                           Total This Matter:                          $2,307.50


                                                           Total (100%) of Fees:                  $188,874.00

                                                              90% of Total Fees:                  $169,986.60

                                                       Total (100%) of Expenses:                     $816.32

                                                          TOTAL AMOUNT DUE:                       $170,802.92
       Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                       Document     Page 17 of 151




                                                                                        Invoice              1041908
                                                                                        Date               03/20/2020
                                                                                        Page                        2



File No. 037179.000025
Re:      Asset Transactions

02/07/20     JRL      Correspondence with Bridge and Sonic representatives re:                    0.500          367.50
                      Final Term Sheet.

02/07/20     JRL      Correspondence re: sale timeline and related matters.                       0.400          294.00

02/09/20     GLM      Correspondence with investment banker regarding call to                     0.100           42.50
                      discuss next steps.

02/09/20     ZHS      Emails K. Kobbe regarding call to discuss case status and                   0.200          155.00
                      potential bidder interest.

02/09/20     ZHS      Emails B. Rosenthal regarding potential expression of                       0.100           77.50
                      interest.

02/09/20     ZHS      Emails B. Rosenthal and M. Elliott regarding kick-off call with             0.200          155.00
                      Peak.

02/09/20     JRL      Correspondence re: MOD Pizza Franchise transaction                          0.700          514.50
                      issues.

02/10/20     JXW      Assist with preparation for bidding procedures hearing,                     2.500          675.00
                      including preparation of binders, organization of documents,
                      and related matters.

02/10/20     ZHS      t/c B. Rosenthal regarding party expressing potential interest              0.200          155.00
                      in Fuzzy's.

02/10/20     ZHS      t/c B. Rosenthal and party expressing potential interest in                 0.300          232.50
                      Fuzzy's to explain the chapter 11 filing, status of Fuzzy's
                      franchise agreement and leases, and next steps for
                      submission of potential interest.

02/10/20     GLM      Correspondence regarding bidding procedures.                                0.200           85.00

02/11/20     GLM      Correspondence regarding bidding procedures motion.                         0.300          127.50

02/11/20     GLM      Correspondence regarding investment banker retention.                       0.100           42.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 18 of 151
                                                                                    Invoice             1041908
                                                                                    Date              03/20/2020
                                                                                    Page                       3



02/11/20    JRL   Correspondence re: sale issues.                                             0.600          441.00

02/12/20   GLM    Call with MOD Pizza regarding MOD sale process.                             0.500          212.50

02/12/20   GLM    Revisions to bidding procedures motion.                                     0.800          340.00

02/12/20   GLM    Analysis of real property lease issues in connection with sale.             1.000          425.00

02/12/20   GLM    Correspondence regarding background facts for, and                          0.400          170.00
                  structure of bidding procedures motion.

02/12/20   GLM    Review and revise draft bidding procedures.                                 0.500          212.50

02/12/20   GLM    Correspondence with prospective purchasers of Sonic                         0.200           85.00
                  assets.

02/12/20   GLM    Correspondence regarding setting up, and populating data                    0.200           85.00
                  room.

02/12/20   HBC    Work on bid procedures motion and attachments.                              2.100        1,060.50

02/12/20    JRL   Review bidding procedures documents.                                        1.200          882.00

02/12/20    JRL   Strategy communications regarding process for sales and                     0.400          294.00
                  timing of various dispositions.

02/12/20    JRL   Review SD 18 loan documents.                                                0.500          367.50

02/13/20   JXW    Draft, review, and revise notices for bidding procedures                    3.100          837.00
                  motion; discuss process with Hillary and Gabe.

02/13/20   JXW    Correspondence Z. Smith regarding sale hearing.                             0.600          162.00

02/13/20   ZHS    emails G. Mathless regarding DLA draft of bidding                           0.200          155.00
                  procedures and next steps related to same.

02/13/20   ZHS    emails D. Simon regarding DLA draft of Sonic bidding                        0.100           77.50
                  procedures and circulation of same to counsel for Bridge.

02/13/20   MSL    Begin reviewing and commenting on SRI Operating                             2.100        1,207.50
                  Company Asset Purchase Agreement.

02/13/20   DRG    Analyze Itria transaction documents and Itria non-bankruptcy                1.000          565.00
                  lawsuit in connection with preparation for Bidding Procedures
                  and DIP hearings.

02/13/20   GLM    Review and revise draft bidding procedures.                                 2.000          850.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 19 of 151
                                                                                 Invoice             1041908
                                                                                 Date              03/20/2020
                                                                                 Page                       4



02/13/20   GLM    Review and revise bidding procedures motion.                             2.300          977.50

02/13/20   GLM    Call with H. Crabtree regarding bidding procedures motion.               0.200           85.00

02/13/20   GLM    Correspondence with Sonic counsel, MVA team regarding                    0.200           85.00
                  draft stalking horse APA.

02/13/20   HBC    Draft bid procedures motion and incorporate DLA bid                      4.200        2,121.00
                  procedures (4.0); t/c G. Mathless regarding same (.2).

02/13/20    JRL   Review bidding procedures, sale motion and proposed                      1.500        1,102.50
                  changes to both.

02/13/20    JRL   Review APA.                                                              1.100          808.50

02/14/20   JXW    Draft, review, and revise motion for shortened notice and                2.500          675.00
                  proposed order in relation to Bidding Procedures motion.

02/14/20   MSL    Review and revise draft of SRI Operating Company Asset                   6.200        3,565.00
                  Purchase Agreement.

02/14/20   DRG    Office conference regarding structure and terms of Itria                 0.700          395.50
                  transaction documents and litigation strateges in connection
                  with preparation for Bidding Procedures and hearings.

02/14/20   GLM    Comment on bidding procedures order.                                     3.400        1,445.00

02/14/20   GLM    Correspondence regarding bidding procedures motion.                      0.300          127.50

02/14/20   GLM    Communications regarding motion for shortened notice for                 0.200           85.00
                  bidding procedures.

02/14/20   GLM    Correspondence regarding potential purchaser requests.                   0.200           85.00

02/14/20   GLM    Communications regarding investment banker engagement                    0.300          127.50
                  letter, application to retain same.

02/14/20   HBC    Draft bidding motion attachments.                                        2.600        1,313.00

02/14/20   HBC    Prepare detailed service memo for Stretto, in relation to                0.700          353.50
                  Bidding Procedures Motion and related documents.

02/14/20   HBC    Call with Meru regarding sale process, potential purchaser.              1.100          555.50

02/15/20   GLM    Revisions to bidding procedures motion.                                  2.800        1,190.00

02/15/20   GLM    Correspondence regarding bid procedures motion, draft bid                0.500          212.50
                  procedures.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document     Page 20 of 151
                                                                                Invoice             1041908
                                                                                Date              03/20/2020
                                                                                Page                       5




02/15/20   GLM    Review and revise bid procedures.                                       0.200           85.00

02/15/20   GLM    Further review and comment on revised draft bid procedures.             0.500          212.50

02/15/20   HBC    Review Sonic changes to bid procedures.                                 0.900          454.50

02/16/20   JXW    Research regarding case law related to bidding procedures.              0.500          135.00

02/16/20   ZHS    emails G. Mathless and J. Langdon regarding revisions to                0.400          310.00
                  Bidding Procedures.

02/16/20   ZHS    review M. Lee comments to draft Sonic/Stalking Horse APA,.              0.600          465.00

02/16/20   ZHS    emails M. Lee, J. Langdon, H. Crabtree, and G. Mathless                 0.300          232.50
                  regarding Sonic Stalking Horse APA.

02/16/20   GLM    Revisions to draft bid procedures motion.                               2.000          850.00

02/16/20   GLM    Comment on draft bid procedures.                                        0.600          255.00

02/16/20   GLM    Call with J. Langdon regarding bid procedures, motion.                  0.300          127.50

02/16/20   GLM    Call with B. Rosenthal regarding bid procedures, motion.                0.300          127.50

02/16/20   GLM    Correspondence regarding bid procedures, motion.                        0.500          212.50

02/16/20   HBC    Assist with bidding procedures motion, revisions to                     1.500          757.50
                  attachments to match revised bidding procedures comments.

02/17/20   ZHS    emails D. Simon regarding Stalking Horse Agreement.                     0.200          155.00

02/17/20   ZHS    o/c G. Mathless regarding Stalking Horse Agreement                      0.200          155.00
                  revisions.

02/17/20   ZHS    t/c R. Fisher regarding tax review of Stalking Horse                    0.300          232.50
                  Agreement and relevant case background (.2); email G.
                  Mathless regarding documents for R. Fisher review (.1).

02/17/20   ZHS    review and comment on DLA draft of Stalking Horse                       1.400        1,085.00
                  Agreement (1.0); emails G. Mathless regarding revisions to
                  draft Stalking Horse Agreement (.4).

02/17/20   ZHS    email J. Langdon, H. Crabtree, and G. Mathless regarding                0.100           77.50
                  revisions to Cure Cost language in DLA draft Stalking Horse
                  Agreement.

02/17/20   ZHS    emails J. Langdon and G. Mathless regarding next steps with             0.200          155.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 21 of 151
                                                                                   Invoice             1041908
                                                                                   Date              03/20/2020
                                                                                   Page                       6



                  respect to Bidding Procedures and process with DLA
                  regarding same.

02/17/20   GLM    Call with Sonic and Bridge counsel regarding bidding                       1.000          425.00
                  procedures motion, order.

02/17/20   ZHS    emails G. Mathless, J. Langdon, and H. Crabtree regarding                  1.500        1,162.50
                  finalization of Sonic sale motion.

02/17/20   RAF    Office conference Z. Smith regarding background and                        2.500        1,637.50
                  representation (.2); review declaration; analyze structure;
                  review materials regarding COD income and exclusions, all
                  in relation to potential sale transaction.

02/17/20   GLM    Revise draft stalking horse asset purchase agreement.                      5.400        2,295.00

02/17/20   GLM    Revisions to bidding procedures filing documents.                          3.000        1,275.00

02/17/20   GLM    Correspondence with Sonic, Bridge, MVA team regarding                      1.000          425.00
                  bidding procedures filing.

02/17/20   HBC    Finalize forms of bidding and cure notice (.7), prepare motion             3.500        1,767.50
                  for filing (.8), assist with motion to shorten and proposed
                  order (1.0), comment on bidding motion and documents (1.0).

02/17/20   HBC    Gather names and information for Stretto for filing of Bidding             1.500          757.50
                  Procedures motion and related documents.

02/17/20   HBC    Meeting with Meru to discuss sale timing, data room                        1.800          909.00
                  requirements and due diligence issues.

02/17/20   HBC    Review and revise motion to shorten notice in relation to                  0.800          404.00
                  Bidding Procedures hearing (.6); review notices in connection
                  with same (.2).

02/18/20   GLM    Call with prospective purchaser, investment banker regarding               0.600          255.00
                  Sonic sale.

02/18/20   ZHS    t/c potential bidder, M. Elliott (Peak), and J. Langdon                    0.500          387.50
                  regarding status of Sonic sale process.

02/18/20   CBR    Correspondence regarding lease rejection motion for Fuzzy's                0.300          135.00
                  leases.

02/18/20   RAF    Review asset purchase agreement for Sonic locations; office                2.100        1,375.50
                  conference regarding same; prepare comments to same.

02/18/20   MSL    Review and respond to Mr. Smith's email regarding NDA.                     0.100           57.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document     Page 22 of 151
                                                                                  Invoice             1041908
                                                                                  Date              03/20/2020
                                                                                  Page                       7




02/18/20   GLM    Call with potential purchaser of Sonic assets.                            0.500          212.50

02/18/20   GLM    Continue revising stalking horse asset purchase agreement.                1.400          595.00

02/18/20   GLM    Communications with MVA team, Sonic, Bridge, Itria, B.                    0.800          340.00
                  Rosenthal regarding terms of stalking horse asset purchase
                  agreement.

02/18/20   GLM    Correspondence with H. Crabtree, Z. Smith regarding                       0.200           85.00
                  Fuzzy's notice information, leases.

02/18/20   GLM    Correspondence regarding form NDA for potential bidder.                   0.200           85.00

02/18/20   HBC    Review and comment on APA.                                                1.600          808.00

02/18/20   HBC    Work with Stretto on notice matters in relation to sale                   1.300          656.50
                  process, upload notice of hearing and proposed shortened
                  notice order.

02/19/20   CBR    Prepare proposed lease rejection order.                                   1.100          495.00

02/19/20   CBR    Modifications to proposed lease rejection order.                          0.900          405.00

02/19/20   ZHS    emails G. Mathless and J. Langdon regarding NDA for                       0.800          620.00
                  potential bidders (.4); retrieve form of NDA and review same
                  (.3); email G. Mathless and J. Wu regarding revisions to form
                  of NDA (.1).

02/19/20    DLJ   Review and revise employee benefit and employment related                 1.300          890.50
                  provisions of draft stalking horse asset purchase agreement.

02/19/20   GLM    Communications regarding investment banker retention                      0.200           85.00
                  application.

02/19/20   GLM    Communications regarding form NDA for Sonic sale.                         0.300          127.50

02/19/20   GLM    Revisions to draft stalking horse asset purchase agreement.               1.500          637.50

02/19/20   GLM    Communications with MVA team, B. Rosenthal, counsel to                    1.000          425.00
                  Sonic and Bridge regarding draft asset purchase agreement.

02/19/20   HBC    Review APA (.6), review and discuss due diligence list (1.0).             1.600          808.00

02/20/20   JXW    Draft form NDA for potential bidders; incorporate revisions.              1.500          405.00

02/20/20   CBR    Correspondence with Linda Simpson regarding response to                   0.200           90.00
                  motion to reject Fuzzy leases.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 23 of 151
                                                                                   Invoice             1041908
                                                                                   Date              03/20/2020
                                                                                   Page                       8




02/20/20   CBR    Review landlord's response to motion to reject Fuzzy's lease.              0.200           90.00

02/20/20   RAF    Review DLA changes to the asset purchase agreement for                     0.500          327.50
                  the Sonic locations; office conference regarding same.

02/20/20   MSL    Review changes to purchase agreement; email Mr. Mathless                   1.600          920.00
                  my comments to same; call with Mr. Mathless regarding
                  same.

02/20/20   MCT    Review diligence received during APA process and respond                   1.600          560.00
                  to Ryan Mitchell's request.

02/20/20   GLM    Revisions to draft stalking horse purchase agreement.                      2.000          850.00

02/20/20   GLM    Communications regarding Peak retention application.                       0.500          212.50

02/20/20   GLM    Comment on        draft    potential   bidder   non-disclosure             0.800          340.00
                  agreement.

02/20/20   GLM    Communications regarding landlord comments to bidding                      0.200           85.00
                  procedures.

02/20/20   GLM    Communications regarding draft stalking horse asset                        1.700          722.50
                  purchase agreement.

02/21/20   JXW    Prepare notice of supplement APA for filing.                               0.900          243.00

02/21/20   JXW    Compile and file APA and notice of supplement to APA.                      0.500          135.00

02/21/20   MSL    Review and respond to Mr. Mathless' email regarding                        0.800          460.00
                  purchase agreement; review NDA to be entered into with
                  potential bidder.

02/21/20    JRL   Conference call re: APA.                                                   1.200          882.00

02/21/20    JRL   Correspondence re: Peak retention issues.                                  0.200          147.00

02/21/20    JRL   Correspondence re: motion to shorten time for hearing on                   0.200          147.00
                  Peak application.

02/21/20    JRL   Review changes to the APA.                                                 0.200          147.00

02/21/20    JRL   Review supplement to Bid Procedures motion.                                0.200          147.00

02/21/20   HBC    Review comments to APA.                                                    0.400          202.00

02/21/20   HBC    Assist with due diligence request in relation to sale process.             1.400          707.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 24 of 151
                                                                                 Invoice             1041908
                                                                                 Date              03/20/2020
                                                                                 Page                       9




02/21/20   GLM    Call with counsel to Sonic, Bridge regarding stalking horse              1.200          510.00
                  asset purchase agreement.

02/21/20   GLM    Revisions to stalking horse asset purchase agreement.                    2.300          977.50

02/21/20   GLM    Prepare for call with Sonic, Bridge regarding asset purchase             0.400          170.00
                  agreement.

02/21/20   GLM    Revisions to potential bidder NDA.                                       0.400          170.00

02/21/20   GLM    Correspondence regarding potential bidder non-disclosure                 0.400          170.00
                  agreement.

02/21/20   GLM    Communications regarding stalking horse asset purchase                   1.500          637.50
                  agreement, filing same.

02/21/20   GLM    Communications with J. Wu, C. Richins regarding peak                     0.400          170.00
                  retention application.

02/21/20   GLM    Comment on Peak retention application.                                   0.200           85.00

02/21/20   PJM    Review and revise environmental provisions in draf APA.                  0.800          476.00

02/22/20   GLM    Communications regarding potential bidder NDA.                           0.200           85.00

02/22/20   GLM    Correspondence regarding investment banker retention.                    0.100           42.50

02/23/20   GLM    Correspondence with potential bidder regarding NDA.                      0.100           42.50

02/24/20    JRL   Review APA regarding population of schedules.                            0.500          367.50

02/24/20   MCT    Office conference regarding schedules to APA.                            0.200           70.00

02/24/20   GLM    Comment on notice of hearing for Peak retention.                         0.200           85.00

02/24/20   ZHS    review and respond to numerous emails regarding revisions                1.500        1,162.50
                  to Bidding Procedures, Bidding Procedures Order, Stalking
                  Horse Agreement, and NDA's.

02/24/20   ZHS    emails MERU regarding APA disclosure schedules.                          0.600          465.00

02/25/20   JXW    Teleconference with Linda Simpson regarding rejection of                 0.300           81.00
                  leases motion.

02/25/20   RED    Review and revise bid procedures order, bid procedures, and              4.400        1,430.00
                  assumption/assignment procedures.
       Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                  Document     Page 25 of 151
                                                                              Invoice             1041908
                                                                              Date              03/20/2020
                                                                              Page                      10



02/25/20   GLM    Attend to bidding procedures comments.                                0.300          127.50

02/25/20   GLM    Correspondence regarding comments to bidding procedures.              0.400          170.00

02/25/20   GLM    Communications regarding potential bidder comments to                 0.300          127.50
                  NDA.

02/25/20    JRL   Correspondence and calls re: comments to bid procedures               2.600        1,911.00
                  and bid procedures order (.7), review confidentiality
                  agreement (.3), correspondence re: compilation of MOD
                  Pizza documents (.3), Review APA (.5), Correspondence re:
                  establishment of data room and population of same (.4),
                  correspondence re: potential bidders (.4).

02/26/20   JXW    Revise stipulations to extend objection deadline for DIP              1.500          405.00
                  motion (1.0); prepare and file stipulations (.5).

02/26/20   RED    Review creditor comments to bid procedures order and bid              3.000          975.00
                  procedures and revise same.

02/26/20   MSL    Review changes to NDAs from two bidders and email Mr.                 0.500          287.50
                  Smith my comments regarding same.

02/26/20   GLM    Correspondence regarding potential bidder comments to                 0.200           85.00
                  NDA.

02/26/20   GLM    Analysis of landlord comments to bidding procedures                   1.000          425.00
                  documents.

02/26/20    JRL   Correspondence re: NDA changes (.4), Review Bid                       0.700          514.50
                  Procedures comments from NRP (.3).

02/26/20   ZHS    emails Peak regarding NDA comments (.6); emails M. Lee                0.900          697.50
                  and G. Mathless regarding same (.3).

02/26/20   ZHS    review and respond to numerous emails regarding revisions             1.800        1,395.00
                  to Bidding Procedures, Bidding Procedures Order, Stalking
                  Horse Agreement, and NDA's.

02/27/20   GLM    Office conference with J. Langdon regarding comments to               0.700          297.50
                  bidding procedures.

02/27/20   GLM    Call with NRP counsel regarding bidding procedures                    1.000          425.00
                  comments.

02/27/20   RED    Review creditors committee comments to bidding procedures             2.300          747.50
                  and bid procedures order and revise to incorporate same.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                   Document     Page 26 of 151
                                                                              Invoice             1041908
                                                                              Date              03/20/2020
                                                                              Page                      11



02/27/20   HBC    Assist with comments on bid proceedures.                              0.600          303.00

02/27/20    JRL   Review revised bid procedures documents and bid                       2.000        1,470.00
                  procedures order (1.1), Correspondence re: schedules and
                  status of same (.5), correspondence re: NDA issues (.4).

02/27/20   GLM    Correspondence with MERU and DLA regarding dataroom                   0.200           85.00
                  status.

02/27/20   GLM    Correspondence with Committee, Sonic, Bridge, Itria                   0.500          212.50
                  regarding objection deadline extensions.

02/27/20   GLM    Attend to stipulations for extending deadlines to object.             0.500          212.50

02/27/20   GLM    Correspondence with NRP counsel regarding bidding                     0.200           85.00
                  procedures, objection deadline extension.

02/27/20   GLM    Revisions to bidding procedures documents.                            2.700        1,147.50

02/27/20   GLM    Correspondence with MVA team regarding WARN Act                       0.300          127.50
                  analysis in relation to certain terms of the APA.

02/27/20   GLM    Analysis of committee comments to draft APA.                          0.200           85.00

02/27/20   GLM    Correspondence with MVA team, B. Rosenthal regarding                  0.300          127.50
                  timing for bidding procedures, DIP hearings.

02/27/20   ZHS    numerous emails Pachulski, DLA, Bridge, G. Mathless, and              2.500        1,937.50
                  J. Langdon regarding Bidding Procedures, Stalking Horse
                  APA, and Bidding Procedures Order (1.8); review revised
                  Bidding Procedures, Stalking Horse APA, and Bidding
                  Procedures Order (.7).

02/27/20   ZHS    emails with potential bidder regarding NDA (.3); email J.             0.600          465.00
                  Langdon and Peak regarding same (.3).

02/28/20   GLM    Call with counsel to NRP re bidding procedures.                       0.500          212.50

02/28/20   HBC    Review WARN issues and other employee matters in relation             0.600          303.00
                  to APA.

02/28/20   HBC    Review committee comments to APA.                                     0.700          353.50

02/28/20   MSL    Review changes to form asset purchase agreement and                   0.400          230.00
                  email Mr. Smith regarding same.

02/28/20   PJP    Analyze asset purchase agreement for employment issues                1.500          877.50
                  and forward comments to counsel regarding same.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 27 of 151
                                                                                   Invoice             1041908
                                                                                   Date              03/20/2020
                                                                                   Page                      12




02/28/20   MCT    Review APA changes.                                                        0.500          175.00

02/28/20    JRL   Correspondence re: call with DLA (.2), Review schedules and                3.200        2,352.00
                  correspondence re: same (.9), Correspondence re: WARN
                  Act issues (.5), Review Bid Procedures comments from
                  Committee and NRP and correspondence re: same (1.1), and
                  review and correspond re: Itria objection to Bid Procedures.
                  (.5),.

02/28/20   GLM    Revisions to stalking horse apa.                                           0.400          170.00

02/28/20   GLM    Correspondence with MVA team regarding WARN Act issues                     0.200           85.00
                  in connection with draft APA.

02/28/20   GLM    Communications with        M.   Hager    regarding    bidding              0.400          170.00
                  procedures documents.

02/28/20   GLM    Review Itria objection to bidding procedures.                              0.400          170.00

02/28/20   GLM    Communications with Sonic, Bridge, Committee regarding                     0.600          255.00
                  bidding procedures, hearing adjournment.

02/28/20   ZHS    review Itria objection to bidding procedures (.5); emails DLA,             1.800        1,395.00
                  Pachulski, and Bridge regarding same (.7); emails G.
                  Mathless and J. Langdon regarding same (.6).

02/28/20   ZHS    review revised Stalking Horse APA.                                         0.800          620.00

02/28/20   ZHS    review and respond to numerous emails regarding Stalking                   1.400        1,085.00
                  Horse APA, Bidding Procedures, Bidding Procedures Order,
                  and next steps related to same.

02/29/20   ZHS    numerous emails J. Langdon, G. Mathless, B. Rosenthal, M.                  4.200        3,255.00
                  Elliott, D. Bagley, and R. Dyer regarding preparation and
                  strategy for bidding procedures hearing.

02/29/20   ZHS    emails J. Floyd regarding litigation assistance in connection              0.300          232.50
                  with bidding procedures hearing.

02/29/20    JRL   Correspondence with Mr. Smith and Mr. Rosenthal re: Peak                   0.500          367.50
                  representation at hearing.

02/29/20    JRL   Correspondence with Mr. Smith re: Itria objection.                         0.300          220.50

02/29/20    JRL   Correspondence with Mr. Corbi re: NDA issues.                              0.300          220.50

02/29/20   GLM    Analysis attendant to responding to Itria bidding procedures               1.500          637.50
Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                Document     Page 28 of 151
                                                                              Invoice              1041908
                                                                              Date               03/20/2020
                                                                              Page                       13



              objection.


              Total Services:                                                       186.40           $96,542.50



    Daniel L. Johnson                  1.30     hours at        685.00    =                $890.50
    Paul J. Peralta                    1.50     hours at        585.00    =                $877.50
    Marcus S. Lee                     11.70     hours at        575.00    =              $6,727.50
    Zachary H. Smith                  24.20     hours at        775.00    =             $18,755.00
    Peter J. McGrath                   0.80     hours at        595.00    =                $476.00
    Douglas R. Ghidina                 1.70     hours at        565.00    =                $960.50
    Hillary B. Crabtree               28.90     hours at        505.00    =             $14,594.50
    James R. Langdon                  19.00     hours at        735.00    =             $13,965.00
    Reid E. Dyer                       9.70     hours at        325.00    =              $3,152.50
    Michael C. Tarwater                2.30     hours at        350.00    =                $805.00
    Cole B. Richins                    2.70     hours at        450.00    =              $1,215.00
    Gabriel L. Mathless               63.60     hours at        425.00    =             $27,030.00
    Robert A. Fisher                   5.10     hours at        655.00    =              $3,340.50
    Joanne Wu                         13.90     hours at        270.00    =              $3,753.00

    Total (100%) of Fees                                                                 96,542.50

    90% of Total Fees                                                                    86,888.25


              Copying                                                                                     8.47

              Wire Transfer Fee                                                                          15.00

              Filing fees                                                                                 0.00

              Transcript Costs - VENDOR: Gabriel Mathless INVOICE#:                                      24.25
              4030842602272043 DATE: 2/27/2020 MATHLESS, G -
              Reimbursement for the remaining balance for the transcript of the first
              day hearing. - 02/25/20

              Total Expenses:                                                                            47.72



             TOTAL AMOUNT DUE:                                                                       $86,935.92
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                        Document     Page 29 of 151      Invoice                        1041908
                                                                                      Date            03/20/2020
                                                                                      Page                    14



File No. 037179.000026
Re:      Case Administration and Business Operations

02/07/20     GLM     Finalize first day declaration.                                         2.000          850.00

02/07/20     GLM     Communications with counsel for Itria, Sonic and Bridge                 0.500          212.50
                     regarding case filing, pleadings.

02/07/20     GLM     Office communications with Z. Smith regarding filing first day          0.500          212.50
                     pleadings.

02/07/20     HBC     Finalize and file employee motion.                                      0.900          454.50

02/07/20     HBC     Finalize and file insurance motion.                                     0.800          404.00

02/07/20     HBC     Finalize and file utilities motion.                                     0.900          454.50

02/07/20     HBC     Prepare and file ex parte motions.                                      1.800          909.00

02/07/20     HBC     Prepare and coordinate notices and binders.                             1.100          555.50

02/07/20     HBC     Finalize and file Stretto engagement.                                   0.500          252.50

02/07/20     HBC     Work on first day matters (1.3);, coordination with the                 1.600          808.00
                     Bankruptcy administrator to deliver insurance and bank
                     information (.3).

02/07/20     ZHS     Numerous emails and follow-up B. Rosenthal, H. Crabtree, J.             2.600      2,015.00
                     Langdon, G. Mathless, and J. Wu, regarding first-day hearing
                     preparation.

02/08/20     GLM     Correspondence with J. Langdon, Z. Smith, J. Wu regarding               0.200           85.00
                     opening statement for first day hearing.

02/08/20     HBC     Numerous calls on post-filing matters (1.6); coordinate with            2.400      1,212.00
                     Stretto on first day filings (.8).

02/08/20     ZHS     Emails J. Wu, G. Mathless, J. Langdon, and H. Crabtree                  0.700          542.50
                     regarding outline for first-day hearing.

02/08/20     ZHS     Review draft outline for first-day hearing.                             0.200          155.00

02/09/20     GLM     Revise opening statement for first day hearing.                         2.500      1,062.50

02/09/20     ZHS     Emails J. Wu and H. Crabtree regarding outline for first-day            0.300          232.50
                     hearing.

02/09/20     ZHS     Email from/to D. Simon regarding coordination with                      0.200          155.00
                     Bankruptcy Administrator.

02/09/20     ZHS     Emails H. Crabtree and J. Wu regarding NextGen and filing               0.600          465.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                    Document     Page 30 of 151
                                                                                  Invoice             1041908
                                                                                  Date              03/20/2020
                                                                                  Page                      15



                  registrations.

02/09/20   ZHS    Emails J. Wu regarding task list.                                         0.200          155.00

02/09/20   ZHS    Emails C. Richins and J. Wu regarding MERU retention.                     0.200          155.00

02/09/20   ZHS    Review revised draft of MERU retention.                                   0.400          310.00

02/09/20   ZHS    Preparation for first-day hearing.                                        1.500        1,162.50

02/10/20   JXW    File amended motion for joint administration.                             0.300           81.00

02/10/20   ZHS    retrieve Itria/Bridge/Doordash correspondence, and email B.               0.200          155.00
                  Rosenthal regarding same for purposes of potential letter to
                  Doordash seeking release of property of the estate.

02/11/20   JXW    Draft/set up interim compensation motion.                                 0.400          108.00

02/11/20   JXW    Attention      to    correspondence      regarding  wiring                1.200          324.00
                  instructions/funding request as well as investment banker
                  retention application; update task list.

02/11/20   HBC    Prepare and file joint administration order.                              0.300          151.50

02/11/20   HBC    Respond to questions from bankruptcy administrator, forward               0.400          202.00
                  insurance documentation.

02/11/20   HBC    Prepare and file case administration order.                               0.200          101.00

02/11/20   HBC    Call with Bank of America on bank account matters and cash                0.200          101.00
                  collateral order.

02/11/20   HBC    Work with CRO on post-bankruptcy operations.                              1.500          757.50

02/11/20   CBR    Work on MERU retention application.                                       1.000          450.00

02/11/20   JXW    Coordinate B. Rosenthal execution of loan notice (1.0);                   2.700          729.00
                  confirm wire instructions with MERU and Sonic (.5); attend to
                  and deliver W-9.

02/11/20   JXW    Assist in drafting CRO/Meru retention application.                        0.900          243.00

02/11/20   CBR    Correspondence regarding MERU retention application.                      0.300          135.00

02/11/20   GLM    Correspondence regarding MCA agreements.                                  0.100           42.50

02/12/20   JXW    Attention to correspondence regarding potential interested                1.700          459.00
                  buyer and research required for CRO retention application;
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                    Document     Page 31 of 151
                                                                                     Invoice             1041908
                                                                                     Date              03/20/2020
                                                                                     Page                      16



                  enter in dates for Debtors' case calendar.

02/12/20   JXW    Research case law for CRO retention application.                             1.700          459.00

02/12/20   CBR    Analysis of legal authorities regarding CRO retention.                       0.900          405.00

02/12/20   CBR    Work on MERU retention application.                                          0.900          405.00

02/12/20   GLM    Order transcript of first day hearing.                                       0.200           85.00

02/13/20   ZHS    emails B. Rosenthal regarding preparation of draft wind-down                 0.200          155.00
                  budget and related claim estimates.

02/13/20   CBR    Work on MERU retention application.                                          2.900        1,305.00

02/13/20   DBW    Emails H. Crabtree regarding retention application.                          0.500          237.50

02/13/20   DBW    Legal research regarding additional case law to cite in                      0.500          237.50
                  retention application.

02/13/20   GLM    Correspondence with M. Powell, Z. Smith regarding ordering                   0.200           85.00
                  first day transcript.

02/13/20   GLM    Correspondence with H. Crabtree, J. Wu, Z. Smith regarding                   0.100           42.50
                  case deadlines.

02/13/20   GLM    Correspondence regarding retention applications.                             0.200           85.00

02/13/20    MP    Multiple E-mails with court reporter regarding hearing                       0.400           80.00
                  transcript.

02/13/20    MP    Interoffice regarding first day hearing transcript.                          0.300           60.00

02/13/20    MP    Telephone conferences with Bankruptcy Court regarding                        0.200           40.00
                  request for hearing transcript.

02/13/20    MP    Interoffice regarding banking statements.                                    0.300           60.00

02/14/20   JXW    Identify key case dates and create memo/set up calendar                      2.200          594.00
                  reminders (2.0); update task list (.2).

02/14/20   JXW    Correspondence C. Richins regarding MERU retention                           1.700          459.00
                  application.

02/14/20   JXW    Coordination meeting regarding retention applications (.6);                  1.000          270.00
                  follow-up from same (.4).

02/14/20   CBR    Modifications   to   Peak    Franchise    engagement     letter;             0.400          180.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                    Document     Page 32 of 151
                                                                                   Invoice             1041908
                                                                                   Date              03/20/2020
                                                                                   Page                      17



                  correspondence regarding the same.

02/14/20   GLM    Office conference regarding case planning, process.                        0.500          212.50

02/14/20    MP    Analyze banking statements to identify specific deposits in                2.100          420.00
                  preparation of communication with client.

02/14/20    MP    Prepare summary relating to identified banking deposits.                   0.500          100.00

02/14/20   HBC    Assist with investment banker retention application.                       0.600          303.00

02/14/20   HBC    Draft motion for interim comp (1.0, draft proposed order (.3),             1.800          909.00
                  draft notice of hearing (.3), file same (.2).

02/16/20   ZHS    email C. Richins and J. Wu regarding Peak retention                        0.100           77.50
                  application.

02/17/20   JXW    Attention to correspondence regarding bidding procedures                   1.400          378.00
                  motion draft; update task list.

02/17/20   JXW    Draft, review, and revise i-banker retention application.                  6.000        1,620.00

02/17/20   ZHS    t/c representative of current employee regarding bankruptcy                0.100           77.50
                  notice.

02/17/20   ZHS    emails M. Elliott regarding Peak engagement letter and                     0.200          155.00
                  retention application (.1); emails C. Richins regarding same
                  (.1).

02/17/20   CBR    Work on Peak retention application.                                        2.000          900.00

02/17/20   ZHS    t/c representative of former employee regarding bankruptcy                 0.200          155.00
                  notice.

02/17/20   JXW    Revise application to retain Peak as investment banker.                    1.300          351.00

02/17/20    MP    Modify summary of banking information in preparation of                    0.400           80.00
                  communication with client.

02/17/20    MP    Analyze additional banking statements to identify specific                 3.100          620.00
                  deposits.

02/17/20   HBC    Review investment banker engagement.                                       0.500          252.50

02/17/20    MP    Interoffice regarding hearing transcript.                                  0.300           60.00

02/17/20    MP    E-mails with court reporter regarding hearing transcript.                  0.300           60.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 33 of 151
                                                                                 Invoice             1041908
                                                                                 Date              03/20/2020
                                                                                 Page                      18



02/17/20   ZHS    t/c and emails G. Mathless regarding 503(b)(9) claim form.               0.400          310.00

02/18/20   JXW    Revise investment banker retention app.                                  2.400          648.00

02/18/20   JXW    Attention to correspondence regarding stalking horse term                0.600          162.00
                  sheet.

02/18/20   JXW    Create deadline memo for all debtors.                                    3.200          864.00

02/18/20   CBR    Review and provide comments to Peak Franchise Capital                    1.200          540.00
                  retention application.

02/18/20   ZHS    review order shortening time with respect to Bidding                     0.100           77.50
                  Procedures Hearing as entered by the Court.

02/18/20   ZHS    emails A. Tsai (Stretto) regarding case notices.                         0.200          155.00

02/18/20   GLM    Office conference with H. Crabtree, J. Langdon, J. Wu                    0.500          212.50
                  regarding case planning, next steps.

02/18/20   CBR    Correspondence regarding Peak retention application.                     0.700          315.00

02/18/20    MP    Interoffice regarding specific bank statements.                          0.300           60.00

02/18/20    MP    Analyze multiple bank statements to identify specific                    1.900          380.00
                  information needed in preparation of communication with
                  client.

02/18/20   GLM    Correspondence regarding retention orders.                               0.200           85.00

02/18/20   HBC    Review and comment on investment banker engagement.                      0.500          252.50

02/18/20   HBC    Calls from creditors and insurance party.                                1.300          656.50

02/19/20   JXW    Correspondence with MCA counsel regarding debtors'                       1.200          324.00
                  approach with future MCA claims.

02/19/20   ZHS    review UCC appointment notice (.3); emails J. Langdon and                0.700          542.50
                  G. Mathless regarding same (.2); emails B. Rosenthal
                  regarding same (.2).

02/19/20   ZHS    o/c G. Mathless regarding email from insurer with respect to             0.400          310.00
                  outstanding payment (.2); emails G. Mathless and B.
                  Rosenthal regarding same (.2).

02/19/20   CBR    Correspondence with Peak's counsel regarding Peak                        0.200           90.00
                  retention application.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 34 of 151
                                                                                    Invoice             1041908
                                                                                    Date              03/20/2020
                                                                                    Page                      19



02/19/20   GLM    Communications regarding        MVA,     MERU         retention             0.300          127.50
                  applications, orders.

02/19/20   GLM    Attend to IPFS insurance premium payment issue.                             0.200           85.00

02/19/20   GLM    Communications regarding committee appointment.                             0.200           85.00

02/19/20   GLM    Correspondence regarding debtors' sales tax obligations.                    0.100           42.50

02/19/20   HBC    Coordinate service matters for case administration.                         2.700        1,363.50

02/20/20   JXW    Revise application to retain Peak (1.6). correspondence with                2.800          756.00
                  Peak counsel, Bridge and Sonic regarding the same (1.0).
                  File motion to retain (.2).

02/20/20   JXW    Phone correspondence with Sonic employees regarding                         0.100           27.00
                  bankruptcy notice.

02/20/20   JXW    Draft motion for order shortening notice and scheduling                     2.600          702.00
                  expedited hearing for MERU application. File and upload.

02/20/20   JXW    Attention to correspondence between MVA and Peak                            1.400          378.00
                  counsel regarding retention application..

02/20/20   RED    Prepare notice of hearing on motion to appoint restructuring                0.600          195.00
                  officer.

02/20/20    MP    Email deadline confirmations to MVA team for upcoming                       0.500          100.00
                  hearing dates and objection deadlines.

02/20/20   HBC    Assist with Investment banker retention matters.                            0.700          353.50

02/20/20   HBC    Assist with MERU retention hearing scheduling.                              0.500          252.50

02/20/20   GLM    Correspondence regarding Debtor funds held by First Data.                   0.200           85.00

02/20/20   GLM    Correspondence regarding motion to shorten notice for                       0.200           85.00
                  MERU retention application.

02/20/20   GLM    Correspondence with Itria counsel regarding documents.                      0.100           42.50

02/21/20   JXW    File notice of hearing on MERU Retention Application (.2).                  0.400          108.00
                  Correspondence with clerk regarding "termination" notation
                  on PACER beside motion to shorten (.2).

02/21/20   JXW    Attention to correspondence regarding rejected proposed                     0.600          162.00
                  order for retention applications.
       Case 20-30149   Doc 411        Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                      Document     Page 35 of 151
                                                                                      Invoice             1041908
                                                                                      Date              03/20/2020
                                                                                      Page                      20



02/21/20   JXW    Update debtor timelines.                                                      0.200           54.00

02/21/20   JXW    Incorporate DLA's comments to proposed order to Peak                          4.800        1,296.00
                  retention application (1.8). Correspondence regarding the
                  retention app (1.0); prepare for filing. Draft motion to shorten;
                  proposed order; notice of hearing (2.0) .

02/21/20   CBR    Work on revisions to Peak retention application.                              0.700          315.00

02/21/20    MP    Interoffice regarding hearing transcript.                                     0.300           60.00

02/21/20   HBC    Assist with Investment banker retention matters.                              1.100          555.50

02/21/20   GLM    Correspondence regarding noticing service.                                    0.300          127.50

02/22/20   GLM    Correspondence regarding introductory call with committee.                    0.100           42.50

02/23/20   GLM    Correspondence with B. Rosenthal, MVA team regarding                          0.200           85.00
                  case scheduling, next steps.

02/24/20   JXW    Update task list.                                                             0.300           81.00

02/24/20   JXW    Phone call with employees calling about bankruptcy filing (.8);               1.400          378.00
                  prepare case deadlines to send to independent director (.6).

02/24/20   JXW    Revise draft notice of hearing for Peak retention application.                0.900          243.00

02/24/20   JXW    Compile binders in preparation for hearing 2/26 (1.2); compile                1.800          486.00
                  CRO 363 cases (.6).

02/24/20    MP    E-mails with court reporter regarding hearing transcript.                     0.300           60.00

02/24/20    MP    Analyze docket to identify pertinent documents needed in                      0.300           60.00
                  preparation of Motions' hearing.

02/24/20    MP    Analyze pertinent Orders to Motions, Motions and Petition in                  0.400           80.00
                  preparation of summary for Motions' hearing.

02/24/20   GLM    Call with MERU team regarding introductory call with                          0.900          382.50
                  committee, call with Sonic and Bridge, next steps.

02/24/20   GLM    Introductory call with committee.                                             0.500          212.50

02/24/20   GLM    Call with Sonic, Bridge counsel regarding next steps, Itria.                  0.500          212.50

02/24/20    MP    Interoffice regarding Motions' hearing.                                       0.300           60.00

02/24/20    MP    Prepare summary in preparation of Motions' hearing.                           0.800          160.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                    Document     Page 36 of 151
                                                                                Invoice             1041908
                                                                                Date              03/20/2020
                                                                                Page                      21




02/24/20   HBC    Correspondence with Stretto on schedules and statement of               0.800          404.00
                  financial affairs.

02/24/20   HBC    Review utilities correspondence.                                        0.600          303.00

02/24/20   GLM    Correspondence regarding transcript of first day hearing.               0.100           42.50

02/24/20   GLM    Call with 503(b)(9) claimant.                                           0.200           85.00

02/24/20   ZHS    emails Stretto regarding service of pleadings.                          0.600          465.00

02/24/20   ZHS    emails and t/c L. Simpson regarding hearing preparation.                0.300          232.50

02/25/20   JXW    Phone call with Russell Johnson Law Firm regarding Debtors'             1.700          459.00
                  utilities motion and identification of accounts. (1.2);
                  correspondence with MERU regarding the same to reconcile
                  information in motion (.5).

02/25/20   JXW    Attention to correspondence.                                            1.100          297.00

02/25/20    MP    Interoffice regarding hearing transcript.                               0.300           60.00

02/25/20   HBC    Assist with preparation for hearing, case management.                   1.100          555.50

02/25/20   HBC    Correspondence regarding 503(b)(9) claims and taxes.                    0.400          202.00

02/25/20   GLM    Correspondence regarding first day transcript.                          0.100           42.50

02/25/20   GLM    Correspondence regarding 503(b)(9) claims, real estate                  0.400          170.00
                  taxes.

02/25/20   GLM    Attend to stipulations to extend objection deadlines.                   0.400          170.00

02/25/20   GLM    Attend to utilities adequate protection issues.                         0.300          127.50

02/25/20   ZHS    review and revise CRO retention order.                                  0.800          620.00

02/25/20   ZHS    emails DLA, Pachulski, Bridge, and BA regaridng revised                 0.800          620.00
                  CRO retention order.

02/26/20   JXW    Attention to correspondence.                                            1.500          405.00

02/26/20   JXW    Prepare for and attend hearing on rejection of leases and               1.600          432.00
                  MERU Retention Application.

02/26/20   JXW    Discuss with Brian adequate assurance payments and                      0.300           81.00
                  utilities accounts to respond to utilities counsel.
       Case 20-30149   Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                     Document     Page 37 of 151
                                                                                Invoice             1041908
                                                                                Date              03/20/2020
                                                                                Page                      22




02/26/20    MP    Completed analyzing schedule and calendar remaining                     0.600          120.00
                  deadlines.

02/26/20    MP    Interoffice conference regarding additional deadlines.                  0.300           60.00

02/26/20   HBC    Review and comment on draft orders (.4), Assist with                    0.800          404.00
                  stipulation and case admin. (.4).

02/26/20   GLM    Attend to stipulations to extend objection deadlines.                   0.800          340.00

02/26/20   GLM    Communications regarding 2/26 hearing.                                  0.300          127.50

02/26/20   GLM    Communications regarding real estate taxes.                             0.400          170.00

02/26/20   GLM    Attend to committee request for MCA documents.                          0.300          127.50

02/26/20   ZHS    preparation for hearing on CRO retention.                               1.200          930.00

02/26/20   ZHS    attend and participate at hearing on CRO retention.                     0.800          620.00

02/27/20   JXW    Attention to correspondence regarding DIP motion response               0.700          189.00
                  extension and potential bidder NDA.

02/27/20   JXW    Upload proposed order for CRO retention application.                    0.100           27.00

02/27/20   GLM    Office conference with J. Langdon regarding open issues for             0.500          212.50
                  March 4 hearing.

02/27/20   HBC    Upload proposed CRO order.                                              0.300          151.50

02/27/20   HBC    Correspondence with conflicts counsel.                                  0.300          151.50

02/27/20   GLM    Correspondence          regarding     Committee-requested               0.200           85.00
                  modifications to interim compensation order.

02/27/20   GLM    Analysis of utilities order.                                            0.200           85.00

02/27/20   GLM    Correspondence regarding utilities adequate protection                  0.400          170.00
                  issues.

02/27/20   ZHS    review and revise MERU retention order (.7); emails C.                  1.000          775.00
                  Badger regarding same (.3).

02/28/20    MP    Interoffice regarding upcoming deadlines.                               0.300           60.00

02/28/20   GLM    Correspondence with Stretto regarding noticing.                         0.100           42.50
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                        Document     Page 38 of 151
                                                                                    Invoice              1041908
                                                                                    Date               03/20/2020
                                                                                    Page                       23



02/28/20   GLM       Communications with Z. Smith, J. Langdon, B. Rosenthal                   0.300            127.50
                     regarding discussions with Sonic, adjourning hearing.

02/28/20   ZHS       review and revise Peak retention order.                                  0.800            620.00

02/29/20   JXW       Attention to correspondence between MVA, Sonic and                       0.700            189.00
                     Committee on formulating response to Itria objection. Update
                     task list/case calendar.


                     Total Services:                                                      141.30           $56,278.50



           David B. Wheeler                   1.00     hours at       475.00    =                $475.00
           Zachary H. Smith                  16.00     hours at       775.00    =             $12,400.00
           Hillary B. Crabtree               26.60     hours at       505.00    =             $13,433.00
           Reid E. Dyer                       0.60     hours at       325.00    =                $195.00
           Cole B. Richins                   11.20     hours at       450.00    =              $5,040.00
           Gabriel L. Mathless               16.50     hours at       425.00    =              $7,012.50
           Joanne Wu                         54.90     hours at       270.00    =             $14,823.00
           Muriel Powell                     14.50     hours at       200.00    =              $2,900.00


           Total (100%) of Fees                                                                56,278.50

           90% of Total Fees                                                                   50,650.65



                     Copying                                                                                   64.05

                     Computer Aided Research                                                                  388.70

                     Courier Services                                                                          42.00

                     Transcript Costs - VENDOR: Gabriel Mathless INVOICE#:                                    266.75
                     4009944402192013 DATE: 2/19/2020 MATHLESS, G - Transcript
                     fee from the first day hearing. - 02/17/20

                     Total Expenses:                                                                          761.50



                    TOTAL AMOUNT DUE:                                                                      $51,412.15
       Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                       Document     Page 39 of 151      Invoice                            1041908
                                                                                         Date            03/20/2020
                                                                                         Page                    24



File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

02/07/20     GLM      Revise DIP motion and exhibits.                                           3.000      1,275.00

02/07/20     HBC      Finalize and file DIP motion, coordination of same.                       0.700          353.50

02/07/20     ZHS      Review DIP budget.                                                        0.700          542.50

02/07/20     ZHS      Emails G. Mathless, J. Langdon, H. Crabtree, and B.                       0.500          387.50
                      Rosenthal regarding DIP budget.

02/07/20     ZHS      Review DIP motion.                                                        1.200          930.00

02/07/20     ZHS      Review DIP/363 Term Sheet.                                                0.800          620.00

02/07/20     ZHS      Emails S. Schmidt regarding DIP.                                          0.200          155.00

02/07/20      JRL     Review and revise DIP Order and DIP Note documents.                       2.300      1,690.50

02/07/20      JRL     Review and comment on DIP Declaration.                                    0.500          367.50

02/07/20      JRL     Review and comment on Budget issues.                                      0.400          294.00

02/08/20      JRL     Work on presentation for DIP Hearing.                                     1.100          808.50

02/09/20     GLM      Correspondence with counsel to Itria and Sonic, J. Langdon                0.300          127.50
                      and Z. Smith regarding DIP motion, hearing.

02/09/20     GLM      Correspondence with H. Crabtree, Z. Smith regarding revised               0.300          127.50
                      DIP budget.

02/09/20     ZHS      Emails J. Langdon regarding Itria lien stipulation request and            0.700          542.50
                      related Itria issues in relation to DIP facility.

02/09/20     ZHS      Emails J. Langdon regarding DIP adequate protection issues.               0.400          310.00

02/09/20     ZHS      Emails B. Rosenthal regarding revised DIP Budget.                         0.600          465.00

02/09/20      JRL     Correspondence re: Itria's request for adequate protection.               0.700          514.50

02/09/20      JRL     Prepare for hearing on DIP financing motion.                              0.800          588.00

02/09/20      JRL     Review and comment on DIP Budget revisions.                               0.400          294.00

02/10/20     GLM      Draft borrowing notice.                                                   0.500          212.50

02/10/20     GLM      Correspondence     regarding    Itria,   adequate     protection          0.400          170.00
                      request.

02/10/20     GLM      Correspondence regarding DIP hearing, closing.                            0.400          170.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                    Document     Page 40 of 151
                                                                                  Invoice             1041908
                                                                                  Date              03/20/2020
                                                                                  Page                      25




02/10/20    JRL   Prepare for and attend first day hearings on DIP Financing                5.500        4,042.50
                  and related matters.

02/10/20    JRL   Correspondence with various parties re: Itria's request for               0.500          367.50
                  adequate protection.

02/10/20    JRL   Review funding request and correspondence re: same.                       0.400          294.00

02/10/20    JRL   Correspondence re: landlord changes to DIP Order.                         0.700          514.50

02/10/20    JRL   Review DIP Order.                                                         0.500          367.50

02/11/20   GLM    Attend to closing of DIP Facility.                                        2.300          977.50

02/11/20    JRL   Review, revise and circulate revised DIP Order.                           1.100          808.50

02/11/20    JRL   Correspondence with Bridge, Sonic, Itria and Debtor                       2.400        1,764.00
                  representatives re: DIP Order changes.

02/11/20    JRL   Review Funding Notice and correspondence re: same.                        0.500          367.50

02/11/20    JRL   Correspondence re: strategy for attacking Itria's liens.                  0.500          367.50

02/12/20    JRL   Review Itria documents.                                                   0.600          441.00

02/12/20    JRL   Correspondence re: funding of loans and application of                    0.400          294.00
                  proceeds of same.

02/13/20   ZHS    emails H. Crabtree regarding final revisions to MVA retention             0.300          232.50
                  application.

02/13/20    JRL   Correspondence with Meru advisors re: budget issues.                      0.400          294.00

02/13/20    JRL   Correspondence re: transcript issues.                                     0.300          220.50

02/14/20    MP    Prepare summary of deadline related to DIP Facility.                      0.400           80.00

02/17/20   ZHS    o/c's J. Langdon regarding Final DIP.                                     0.600          465.00

02/20/20   GLM    Communications regarding final DIP Order.                                 0.300          127.50

02/20/20   GLM    Communications regarding landlord objection to DIP motion.                0.200           85.00

02/20/20   GLM    Communications regarding DIP reporting.                                   0.200           85.00

02/21/20   GLM    Communications regarding Itria position with respect to DIP.              0.200           85.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                       Desc Main
                                    Document     Page 41 of 151
                                                                                      Invoice             1041908
                                                                                      Date              03/20/2020
                                                                                      Page                      26



02/24/20    JRL   Review DIP Order to make changes for Final Hearing.                           0.900          661.50

02/24/20    JRL   Call with S. Schmidt regarding DIP.                                           0.500          367.50

02/24/20    JRL   Call with Debtor representatives to prepare for Committee                     0.900          661.50
                  call and Itria call.

02/24/20   GLM    Correspondence regarding final DIP order.                                     0.200           85.00

02/24/20   ZHS    email S. Schmidt regarding Itria position with respect to DIP.                0.600          465.00

02/25/20   JXW    Review DIP Response Extension Stipulation.                                    0.200           54.00

02/25/20   GLM    Communications regarding landlord DIP objection.                              0.400          170.00

02/25/20    JRL   Review hearing transcript (.6), review DIP Order and                          2.000        1,470.00
                  correspondence re: same (.7), review budget and
                  correspondence re: same (.3), correspondence re:
                  extensions for deadlines to object and review stipulations re:
                  same (.4).

02/26/20   GLM    Communications with landlord counsels regarding final DIP                     0.400          170.00
                  order.

02/26/20   GLM    Communications with Clerk regarding landlord DIP objection                    0.200           85.00
                  resolution.

02/26/20   GLM    Analysis of Itria comments to final DIP order.                                0.500          212.50

02/26/20   GLM    Analysis of Committee comments to final DIP order.                            0.600          255.00

02/26/20   GLM    Correspondence with Sonic, Bridge regarding proposed                          0.300          127.50
                  resolution to landlord DIP objection.

02/26/20    JRL   Correspondence re: extension stipulations and review of                       3.200        2,352.00
                  same (.5), Correspondence re: landlord objections to DIP
                  (.3), Review revisions to DIP Order from Sonic, Committee
                  and Itria (1.2), Create issues list for financing (.4), Call with
                  Ms. Cho (.4), Review Cafeteria Operators case (.4).

02/26/20   ZHS    o/c G. Mathless regarding confirmation of landlord limited                    0.300          232.50
                  objection resolution.

02/27/20   GLM    Call with committee regarding DIP order, hearing.                             0.400          170.00

02/27/20    JRL   Correspondence re: extensions for DIP FInancing objections                    1.300          955.50
                  (.5), correspondence with Committee members re: DIP
                  Issues list (.5), review DIP Order (.3).
       Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                       Document     Page 42 of 151
                                                                                  Invoice              1041908
                                                                                  Date               03/20/2020
                                                                                  Page                       27




02/27/20   ZHS       emails L. Simpson regarding stay relief consent order and              0.600           465.00
                     related matters.

02/27/20   ZHS       emails Pachulski regarding DIP issues.                                 0.700           542.50

02/28/20   GLM       Correspondence regarding terms of final DIP order.                     0.300           127.50

02/28/20   GLM       Communications with Itria counsel regarding objection                  0.300           127.50
                     deadline, objections in relation to DIP Motion.

02/28/20   GLM       Review Itria DIP objection.                                            0.400           170.00

02/28/20   GLM       Communications with court clerk regarding adjourning DIP               0.300           127.50
                     hearing by one week.

02/28/20   ZHS       emails G. Mathless and J. Wu regarding notice of continued             0.400           310.00
                     Final DIP Hearing.

02/28/20   ZHS       emails L. Simpson and H. Crabtree regarding stay relief                0.200           155.00
                     consent order with respect to equipment at rejected lease
                     premises.


                     Total Services:                                                        51.30        $33,745.50



           Zachary H. Smith                    8.80   hours at       775.00   =              $6,820.00
           Hillary B. Crabtree                 0.70   hours at       505.00   =                $353.50
           James R. Langdon                   28.80   hours at       735.00   =             $21,168.00
           Gabriel L. Mathless                12.40   hours at       425.00   =              $5,270.00
           Joanne Wu                           0.20   hours at       270.00   =                 $54.00
           Muriel Powell                       0.40   hours at       200.00   =                 $80.00


           Total (100%) of Fees                                                              33,745.50

           90% of Total Fees                                                                 30,370.95



                     Computer Aided Research                                                                  7.10

                     Total Expenses:                                                                          7.10
Case 20-30149   Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document     Page 43 of 151
                                                           Invoice         1041908
                                                           Date          03/20/2020
                                                           Page                  28




           TOTAL AMOUNT DUE:                                               $30,378.05
       Case 20-30149       Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                        Document     Page 44 of 151      Invoice                            1041908
                                                                                      Date                03/20/2020
                                                                                      Page                        29



File No. 037179.000031
Re:      Litigation

02/01/20     RCB      Communication regarding creditor cases and related matters.            0.200           110.00

02/03/20     RCB      Communication regarding suggestions of bankruptcy filings.             0.200           110.00

02/10/20     RCB      Communication regarding notice to creditor-plaintiffs.                 0.300           165.00

02/12/20     RCB      Communication with creditor's counsel regarding Ch. 11 filing          2.500         1,375.00
                      and suggestions of bankruptcy.

02/12/20     GLM      Correspondence regarding MCA analysis, complaints.                     0.200            85.00

02/12/20     GLM      Review prepetition complaints filed by MCAs.                           0.300           127.50

02/13/20     MP       Interoffice memo to Z. Smith regarding complaint filed by              0.300            60.00
                      BMF.

02/14/20     RCB      Communication with creditors' counsel regarding notice of              0.500           275.00
                      bankruptcy.


                      Total Services:                                                         4.50        $2,307.50



            Robert C. Bowers                    3.70     hours at        550.00   =           $2,035.00
            Gabriel L. Mathless                 0.50     hours at        425.00   =            $212.50
            Muriel Powell                       0.30     hours at        200.00   =              $60.00


            Total (100%) of Fees                                                               2,307.50

            90% of Total Fees                                                                  2,076.75



                     TOTAL AMOUNT DUE:                                                                    $2,076.75
       Case 20-30149       Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30    Desc Main
                                     Document     Page 45 of 151




Client:    Southern Deli                                              Invoice            1041908
File No:   037179                                                     Date             03/20/2020




                    TOTAL (100%) OF FEES:                          $188,874.00

                           90% OF TOTAL FEES:                      $169,986.60

                    TOTAL EXPENSES:                                   $816.32

                    TOTAL AMOUNT DUE:                            $170,802.92
       Case 20-30149          Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30       Desc Main
                                         Document     Page 46 of 151




SD-Charlotte, LLC et al.
c/o Brian Rosenthal, Chief Restructuring Officer                              Invoice           1044904
MERU                                                                          Date            04/20/2020
1372 Peachtree St.                                                            Page                     1
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                       $77,068.50
                           Total Expenses:                          $567.60
                           Total This Matter:                    $77,636.10
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                       $86,860.00
                           Total Expenses:                           $45.00
                           Total This Matter:                    $86,905.00
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                       $16,165.00
                           Total Expenses:                            $4.90
                           Total This Matter:                    $16,169.90
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                        $2,932.50
                           Total Expenses:                            $0.00
                           Total This Matter:                     $2,932.50
File No. 037179.000031
Re:      Litigation

                           Total Services:                        $3,032.50
                           Total Expenses:                            $0.00
                           Total This Matter:                     $3,032.50
File No. 037179.000032
Re:      Other

                           Total Services:                         $702.00
                           Total Expenses:                           $0.00
                           Total This Matter:                      $702.00
Case 20-30149   Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30         Desc Main
                          Document     Page 47 of 151
                                                                 Invoice         1044904
                                                                 Date          04/20/2020
                                                                 Page                   2




                                         Total (100%) of Fees:                   $186,760.50

                                             90% of Total Fees                   $168,084.45

                                     Total (100%) of Expenses:                      $617.50

                                        TOTAL AMOUNT DUE:                       $168,701.95
        Case 20-30149         Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                          Document     Page 48 of 151




SD-Charlotte, LLC et al.
c/o Brian Rosenthal, Chief Restructuring Officer                                       Invoice              1044904
MERU                                                                                   Date               04/20/2020
1372 Peachtree St.                                                                     Page                        3
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

02/21/20       ZHS       review and revise notice of supplement (.7); emails G.                  0.900          697.50
                         Mathless regarding same (.2).

02/21/20       ZHS       respond to emails with potential bidder regarding NDA.                  0.600          465.00

02/22/20       ZHS       emails G. Mathless regarding NDA's.                                     0.300          232.50

03/01/20       RED       Internal communications regarding response to objection to              0.400          130.00
                         bid procedures.

03/01/20       ZHS       emails J. Langdon, G. Mathless, R. Dyer, and B. Rosenthal               1.500      1,162.50
                         regarding preparation and strategy for bidding procedures
                         hearing.

03/01/20       ZHS       email S. Cho, D. Simon, J. Silvestro, J. Langdon, and G.                0.200          155.00
                         Mathless regarding coordination call in relation to bidding
                         procedures hearing.

03/01/20       GLM       Call with J. Langdon regarding Itria objection to bidding               0.200           85.00
                         procedures.

03/01/20       GLM       Review DLA comments to stalking horse APA.                              0.200           85.00

03/01/20       GLM       Correspondence with Z. Smith, J. Langdon, B. Rosenthal                  0.300          127.50
                         regarding bidding procedures, stalking horse APA.

03/01/20       GLM       Correspondence with counsel to Committee, Sonic, Bridge                 0.200           85.00
                         regarding APA.

03/01/20       JRL       Review, revise and provide comments on revised versions of              1.100          808.50
                         APA.

03/01/20       JRL       Prepare for hearing on Bid Procedures.                                  1.200          882.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 49 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                       4




03/01/20   HBC    Review, revise and provide comments on revised APA.                        0.300          151.50

03/02/20   JXW    Research regarding approval standards for break-up fees.                   2.200          594.00

03/02/20   RED    Review NRP objection to bidding procedures.                                0.700          227.50

03/02/20   RED    Telephone conference with creditors committee, first                       0.800          260.00
                  lienholder, and proposed DIP.

03/02/20   RED    Review and      resolve   outstanding    objections   to   bid             4.300        1,397.50
                  procedures.

03/02/20   ZHS    retrieve and review sample proffer in connection with Bidding              0.400          310.00
                  Procedures hearing (.2); email G. Mathless regarding same
                  (.2).

03/02/20   ZHS    emails B. Rosenthal and H. Crabtree regarding APA                          0.300          232.50
                  schedules and timing.

03/02/20   ZHS    emails M. Tarwater regarding APA schedules.                                0.200          155.00

03/02/20   ZHS    email from/to R. Bruckman (Shoemaker) regarding                            0.100           77.50
                  telephonic appearance for Pachulski at Bidding Procedures
                  hearing.

03/02/20   MSL    Review changes to purchase agreement.                                      0.300          172.50

03/02/20   GLM    Review and analyze stalking horse break up fee research.                   0.200           85.00

03/02/20   GLM    Communications regarding potential bidder nondisclosure                    0.300          127.50
                  agreements.

03/02/20   GLM    Review and revise asset purchase agreement.                                1.000          425.00

03/02/20   GLM    Status call with major constituencies regarding status of DIP,             0.500          212.50
                  bidding procedures, next steps.

03/02/20   GLM    Communications with Sonic, Committee, Bridge, MVA team                     2.000          850.00
                  regarding bidding procedures, asset purchase agreement,
                  NRP objection.

03/02/20   GLM    Communications regarding adequate assurance requests                       0.400          170.00
                  from utilities.

03/02/20   GLM    Review and analyze NRP bid procedures objection.                           0.400          170.00

03/02/20   GLM    Review and analyze stalking horse break up fee research.                   0.200           85.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                       Desc Main
                                    Document     Page 50 of 151
                                                                                      Invoice             1044904
                                                                                      Date              04/20/2020
                                                                                      Page                       5




03/02/20   GLM    Correspondence with Kelley Drye, R. Dyer regarding call to                    0.200           85.00
                  discuss NRP objection.

03/02/20   MCT    Review documents provided by Brian Rosenthal; call with                       1.300          455.00
                  Brian Rosenthal regarding schedules.

03/02/20    JRL   Prepare for bid procedures hearing and work on resolution to                  2.100        1,543.50
                  objections.

03/02/20    JRL   Work on APA and schedules to same.                                            1.300          955.50

03/02/20    JRL   Review, revise and circulate potential bidder NDA.                            0.500          367.50

03/02/20    JRL   Review cure schedules.                                                        0.400          294.00

03/02/20    JRL   Correspondence re: Break Up Fee issues.                                       0.400          294.00

03/02/20   HBC    Assist with proffer for Bid Proceedures.                                      0.300          151.50

03/02/20   HBC    Review and provide comments on revised bid procedures.                        0.200          101.00

03/02/20   HBC    Review and provide comments on confidential information                       0.300          151.50
                  memo.

03/02/20   HBC    Review, provide comments to and discuss cure schedule,                        0.400          202.00
                  contracts.

03/02/20   HBC    Correspondence with P. Peralta regarding WARN in relation                     0.400          202.00
                  to potential sale transaction.

03/03/20   JXW    Draft notice of redlines for bid motion filings (2.0); coordinate             3.100          837.00
                  compilation of binders for bid motion hearing (1.1).

03/03/20   JXW    Case law research for break-up fee precedent.                                 0.800          216.00

03/03/20   JXW    Cite check cases cited by Itria in limited objection to bid                   0.800          216.00
                  procedures.

03/03/20   RED    Resolve outstanding bid procedures objection.                                 3.200        1,040.00

03/03/20    JF    Analysis of objections to bid procedures and potential proffer                1.100          473.00
                  of testimony.

03/03/20   RED    Prepare for bid procedures hearing.                                           2.000          650.00

03/03/20   RED    Prepare proffer of David Bagley in support of bidding                         0.700          227.50
                  procedures.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 51 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                       6




03/03/20   ZHS    emails R. Dyer regarding next steps in relation to National                0.700          542.50
                  objection to bidding procedures (.2); emails and o/c G.
                  Mathless regarding same (.2); further emails G. Mathless and
                  R. Dyer regarding resolution of National objection (.3).

03/03/20   ZHS    emails from/to M. Smith and G. Mathless regarding APA.                     0.200          155.00

03/03/20   ZHS    review Bridge response to Itria limited objection to Bidding               0.300          232.50
                  Procedures (.2); email same to MERU and Peak teams (.1).

03/03/20   ZHS    review Committee statement with respect to Bidding                         0.300          232.50
                  Procedures.

03/03/20   ZHS    Office conference D. Bagley, J. Langdon, G. Mathless, and                  1.500        1,162.50
                  R. Dyer (by phone), regarding preparation for Bidding
                  Procedures hearing.

03/03/20   ZHS    review and revise notices for filing of revised Stalking Horse             0.700          542.50
                  Agreement and related documents (.5); emails G. Mathless
                  and J. Wu regarding same (.2).

03/03/20   ZHS    Office conference J. Wu regarding Bidding Procedures                       0.600          465.00
                  hearing preparation.

03/03/20   ZHS    emails M. Powell and J. Wu regarding filing fee for 363                    0.300          232.50
                  motion.

03/03/20   GLM    Attend to proffer in anticipation of bidding procedures                    0.400          170.00
                  hearing.

03/03/20   GLM    Communications with Kelley Drye regarding NRP objection,                   0.500          212.50
                  resolving same.

03/03/20   GLM    Review and provide comments on NRP comments to bidding                     0.200           85.00
                  procedures order.

03/03/20   GLM    Communications with Committee regarding               bidding              0.300          127.50
                  procedures and resolving NRP objection.

03/03/20   GLM    Review and revise stalking horse APA.                                      0.200           85.00

03/03/20   GLM    Correspondence with Bridge, Sonic, Committee regarding                     0.300          127.50
                  bidding procedures, APA.

03/03/20   GLM    Office conference with D. Bagley, J. Langdon regarding sales               1.500          637.50
                  process, preparation for 3/4 hearing, proffer.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                    Document     Page 52 of 151
                                                                                     Invoice             1044904
                                                                                     Date              04/20/2020
                                                                                     Page                       7



03/03/20   GLM    Draft, review and revise proffer in anticipation of 3/4 hearing.             0.400          170.00

03/03/20   GLM    Revisions to notice of filing APA redline.                                   0.300          127.50

03/03/20   GLM    Review Committee response to Itria bid procedures                            0.200           85.00
                  objection.

03/03/20   MCT    Review and respond to e-mail from B. Rosenthal regarding                     0.200           70.00
                  prior version of draft disclosure schedules.

03/03/20    JRL   Prepare for Bid Procedures hearing.                                          3.200        2,352.00

03/03/20    JRL   Review changes to APA and bid procedures redlines.                           0.800          588.00

03/03/20    JRL   Review Sonic sale CIM.                                                       1.500        1,102.50

03/03/20   HBC    Research and confirm fee requirements for sale motions.                      0.200          101.00

03/04/20   JXW    Incorporate edits to bidding procedures and circulate to Peak                0.400          108.00
                  for data room.

03/04/20   JXW    Compile hearing binders for bidding procedures hearing.                      1.800          486.00

03/04/20   JXW    Attention to correspondence with Z. Smith regarding                          0.600          162.00
                  proffered testimony in connection with Bidding Procedures
                  Hearing.

03/04/20   RED    Prepare, review and revise proffer of Mike Elliott and for bid               2.700          877.50
                  procedures hearing.

03/04/20   JXW    Finalize and upload Bidding Procedures Order.                                0.600          162.00

03/04/20   GLM    Office conference with Peak, B. Rosenthal, MVA team to                       2.000          850.00
                  prepare for hearing.

03/04/20   GLM    Comment on draft CIM.                                                        0.500          212.50

03/04/20   GLM    Attend hearing on debtor-in-possession financing and                         2.500        1,062.50
                  bidding procedures motions.

03/04/20   GLM    Communications with J. Langdon, Z. Smith, R. Bruckmann                       0.200           85.00
                  regarding proffer.

03/04/20   GLM    Communications regarding status of data room.                                0.200           85.00

03/04/20   GLM    Office conference with Z. Smith regarding post-hearing next                  0.500          212.50
                  steps.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 53 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                       8



03/04/20   ZHS    emails Stretto regarding Bidding Procedures noticing (.5); t/c             1.100          852.50
                  Stretto, G. Mathless, and J. Wu regarding same (.6).

03/04/20   ZHS    preparation for Bidding Procedures hearing.                                2.200        1,705.00

03/04/20   ZHS    emails J. Silvestro regarding data room.                                   0.300          232.50

03/04/20   ZHS    attend and participate at Bidding Procedures Hearing.                      1.500        1,162.50

03/04/20   ZHS    emails S. Velazquez regarding NDA's.                                       0.400          310.00

03/04/20   ZHS    review and comment on Bidding Procedures (.6); email J. Wu                 0.800          620.00
                  and G. Mathless regarding same (.2).

03/05/20   MSL    Review changes to NDA made by potential bidder and email                   0.400          230.00
                  Z. Smith regarding comments to same.

03/05/20   GLM    Communications Z. Smith regarding NDAs.                                    0.200           85.00

03/05/20   GLM    Review and finalize bidding procedures notices for servicing.              0.700          297.50

03/05/20   GLM    Communications Z. Smith regarding Peak retention order.                    0.300          127.50

03/05/20   GLM    Communications Z. Smith regarding population of dataroom.                  0.200           85.00

03/05/20   HBC    Assist Stretto and MERU with cure schedules.                               0.700          353.50

03/06/20   GLM    Communications Z. Smith regarding escrow for stalking                      0.500          212.50
                  horse APA deposit.

03/06/20   GLM    Communications Z. Smith and H. Crabtree regarding                          1.000          425.00
                  finalizing, filing, servicing bidding procedures documents.

03/06/20   GLM    Communications Z. Smith regarding publication of sale                      0.200           85.00
                  notice.

03/06/20   HBC    Assist with Sonic sale notice of assumption and process.                   0.800          404.00

03/07/20   ZHS    Review recent emails regarding JPM escrow.                                 0.300          232.50

03/07/20   GLM    Draft, review and revise escrow agreement.                                 1.000          425.00

03/07/20   GLM    Communications JPM regarding escrow agreement.                             0.300          127.50

03/07/20   GLM    Correspondence H. Crabtreeregarding servicing of bidding                   0.100           42.50
                  procedure notices.

03/08/20   ZHS    Emails B. Rosenthal regarding publication notice cost.                     0.200          155.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 54 of 151
                                                                                 Invoice             1044904
                                                                                 Date              04/20/2020
                                                                                 Page                       9




03/08/20   ZHS    Emails Stretto regarding publication notice cost.                        0.100           77.50

03/08/20   ZHS    Review emails with JPM regarding escrow agreement for                    0.200          155.00
                  Sonic Stalking Horse deposit.

03/08/20   GLM    Call with JPM, B. Rosenthal regarding escrow account.                    0.400          170.00

03/08/20   GLM    Communications Stretto regarding publishing notice of sale.              0.200           85.00

03/08/20   GLM    Review and revise escrow agreement.                                      0.400          170.00

03/09/20   JXW    Review cure notice and provide comments.                                 3.200          864.00

03/09/20   JXW    Confirm status of notice of auction and sale.                            0.400          108.00

03/09/20   ZHS    Email from/to potential bidder for MODs.                                 0.100           77.50

03/09/20   ZHS    Review recent correspondence regarding JPM escrow in                     0.300          232.50
                  connection with Sonic Stalking Horse deposit.

03/09/20   ZHS    Review comments to NDA’s.                                                0.600          465.00

03/09/20   ZHS    Emails M. Lee regarding comments to NDA’s.                               0.200          155.00

03/09/20   ZHS    Review D. Bagley email regarding discussion with FTI                     0.100           77.50
                  concerning sale process status.

03/09/20   ZHS    Emails J. Silvestro and S. Velazquez regarding data room                 0.100           77.50
                  access.

03/09/20   ZHS    Review and provide comments on draft publication notice.                 0.300          232.50

03/09/20   ZHS    Emails Stretto regarding publication notice.                             0.500          387.50

03/09/20   ZHS    Emails B. Rosenthal regarding publication notice.                        0.200          155.00

03/09/20   GLM    Continue review and revisions to escrow agreement.                       0.300          127.50

03/09/20   GLM    Communications with JPM, DLA, B. Rosenthal, Z. Smith                     0.300          127.50
                  regarding escrow agreement, JPM KYC.

03/09/20   GLM    Communications Stretto regarding publication of sale notice.             0.200           85.00

03/09/20   GLM    Office conference with J. Wu regarding cure schedules.                   0.300          127.50

03/09/20   GLM    Review and analysis of cure schedules.                                   0.200           85.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document     Page 55 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      10



03/09/20   GLM    Correspondence with J. Wu, Stretto regarding cure                         0.200           85.00
                  schedules.

03/09/20   GLM    Correspondence Z. Smith regarding comments to NDA.                        0.100           42.50

03/10/20   ZHS    Email from/to potential bidder for MODs.                                  0.200          155.00

03/10/20   ZHS    Email from/to M. Elliott regarding MOD sales process.                     0.100           77.50

03/10/20   ZHS    Review recent emails regarding JPM escrow agreement for                   0.200          155.00
                  Sonic Stalking Horse deposit.

03/10/20   MSL    Review changes to NDAs made by potential bidders (1.0);                   1.300          747.50
                  emails to Mr. Smith with my comments to same (.3).

03/10/20   GLM    Review and make revisions to escrow agreement.                            0.300          127.50

03/10/20   GLM    Communications with JPM,          DLA      regarding   escrow             0.300          127.50
                  agreement and JPM KYC.

03/10/20   GLM    Comment on draft NDAs.                                                    0.600          255.00

03/10/20   GLM    Correspondence Z. Smith regarding NDAs.                                   0.300          127.50

03/10/20   GLM    Correspondence H. Crabtree regarding servicing the notice                 0.100           42.50
                  of assumption and assignment.

03/10/20   GLM    Communications with DLA, J. Langdon, Z. Smith, B.                         1.200          510.00
                  Rosenthal regarding APA revisions, JPM escrow fee.

03/10/20   GLM    Review and make revisions to APA.                                         0.400          170.00

03/10/20   GLM    Correspondence with DLA, Itria, MERU, Z. Smith and J.                     0.300          127.50
                  Langdon regarding APA schedules.

03/10/20   GLM    Correspondence with Peak regarding MOD sale process.                      0.100           42.50

03/11/20   MSL    Find language regarding payment of pro rata rent to include               0.200          115.00
                  in purchase agreement.

03/11/20   ZHS    Emails G. Mathless and R. Dyer regarding MOD sale motion.                 0.200          155.00

03/11/20   ZHS    Emails S. Velazquez regarding potential bidder list.                      0.100           77.50

03/11/20   ZHS    Emails J. Langdon and D. Bagley regarding Sonic sale                      0.200          155.00
                  process schedule and preparation for sale hearing.

03/11/20   GLM    Communications with R. Dyer regarding MOD pizza sale                      0.300          127.50
       Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                  Document     Page 56 of 151
                                                                             Invoice             1044904
                                                                             Date              04/20/2020
                                                                             Page                      11



                  process pleadings.

03/11/20   GLM    Correspondence regarding JPM escrow account.                         0.200           85.00

03/11/20   GLM    Review and make revisions to APA.                                    1.100          467.50

03/11/20   GLM    Communications with MERU, J. Langdon, Z. Smith, DLA                  0.800          340.00
                  regarding comments to APA, post-closing rent allocation.

03/11/20   GLM    Correspondence with Stretto regarding notice of sale,                0.100           42.50
                  publication.

03/11/20   GLM    Correspondence Z. Smith regarding NDAs.                              0.200           85.00

03/12/20   GLM    Correspondence JPM regarding status of JPM escrow                    0.100           42.50
                  deposit.

03/12/20   GLM    Correspondence with MVA team, Peak regarding sale                    0.200           85.00
                  process.

03/12/20   GLM    Correspondence with J. Langdon, Z. Smith, B. Rosenthal,              0.400          170.00
                  DLA regarding stalking horse APA.

03/12/20   GLM    Correspondence with Sonic regarding diligence requests.              0.100           42.50

03/12/20   ZHS    emails Peak regarding sale process.                                  0.500          387.50

03/12/20   ZHS    emails Peak regarding NDA's for Sonic bidders.                       0.600          465.00

03/13/20   RED    Prepare documents for sale of MOD Pizza restaurants.                 5.600        1,820.00

03/13/20   GLM    Call with B. Rosenthal, Peak team regarding MOD sale                 0.700          297.50
                  process.

03/13/20   GLM    Communications with DLA, B. Rosenthal, J. Langdon and Z.             1.500          637.50
                  Smith regarding revisions to APA.

03/13/20   GLM    Communications with DLA, JPM and B. Rosenthal regarding              0.500          212.50
                  finalizing escrow agreement.

03/13/20   ZHS    emails Pachulski regarding Sonic APA.                                0.600          465.00

03/13/20   ZHS    emails K. Kobbe regarding MOD.                                       0.500          387.50

03/13/20   ZHS    emails Peak regarding Sonic sale process.                            0.600          465.00

03/15/20   GLM    Correspondence with Z. Smith, J. Langdon, B. Rosenthal               0.200           85.00
                  regarding APA.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 57 of 151
                                                                                    Invoice             1044904
                                                                                    Date              04/20/2020
                                                                                    Page                      12




03/16/20   RED    Telephone conference with Peak, B. Rosenthal, J. Langdon,                   0.500          162.50
                  and Z. Smith regarding sale of MOD Pizza locations.

03/16/20   MSL    Review changes to NDA made by two bidders and email Z.                      0.900          517.50
                  Smith my comments regarding same.

03/16/20   ZHS    emails M. Lee and G. Mathless regarding NDA's.                              0.400          310.00

03/16/20   ZHS    t/c B. Rosenthal, Peak Team, J. Langdon, and R. Dyer                        0.500          387.50
                  regarding MOD process.

03/16/20   ZHS    t/c K. Kobbe regarding MOD process.                                         0.300          232.50

03/16/20   ZHS    email from/to D. Schilli regarding landlord inquiry (.1); email             0.200          155.00
                  from/to landlord regarding cure amount (.1).

03/16/20   ZHS    emails G. Mathless regarding Sonic Purchase Agreement                       0.200          155.00
                  Amendment.

03/16/20   GLM    Correspondence with Z. Smith, JPM, DLA regarding escrow                     0.400          170.00
                  agreement, APA status.

03/16/20   GLM    Correspondence with MVA team regarding impact of COVID-                     0.200           85.00
                  19 on sale process.

03/16/20   GLM    Communications with Z. Smith, M. Lee regarding NDAs.                        0.200           85.00

03/16/20   HBC    Assist with sale process, auction issues in light of pandemic.              0.800          404.00

03/16/20   HBC    Work on and prepare response to Gold cure objection.                        0.300          151.50

03/16/20   HBC    Coordinate with Stretto on landlord cure schedule, claim                    0.600          303.00
                  reconciliation.

03/16/20   HBC    Review and discuss Haupt cure objection.                                    0.200          101.00

03/17/20   ZHS    emails H. Crabtree, J. Langdon, and G. Mathless regarding                   0.500          387.50
                  auction logistics.

03/17/20   ZHS    emails G. Beiner (Advantage II) regarding lease inquiry.                    0.100           77.50

03/17/20   GLM    Communications with DLA regarding status of APA signing.                    0.200           85.00

03/17/20   GLM    Communications with B. Rosenthal, Z. Smith, J. Langdon                      0.400          170.00
                  regarding communications with DLA regarding APA signing.

03/17/20   GLM    Communications with B. Rosenthal regarding Debtor APA                       0.100           42.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                    Document     Page 58 of 151
                                                                               Invoice             1044904
                                                                               Date              04/20/2020
                                                                               Page                      13



                  signature page.

03/17/20   GLM    Communications with B. Rosenthal, DLA regarding lease                  0.200           85.00
                  diligence.

03/17/20   HBC    Communications discussing Haupt lease and reconciliation               0.300          151.50
                  of the same.

03/17/20   HBC    Assist with sale process, proceedures and reserve room for             1.500          757.50
                  auction.

03/18/20   GLM    Correspondence with H. Crabtree, J. Langdon regarding                  0.100           42.50
                  status of auction.

03/18/20   GLM    Correspondence with Peak regarding sale process status.                0.100           42.50

03/18/20   HBC    Respond to US Foods questions on Auction.                              0.100           50.50

03/18/20   HBC    Review and analyze 1810 objection and coordinate with J.               0.700          353.50
                  Henderson (.6), forward evidence of insurance (.1).

03/19/20   ZHS    emails B. Rosenthal regarding Sonic diligence request for              0.200          155.00
                  employee-related information.

03/19/20   GLM    Communications with DLA, MVA team, MERU regarding                      0.400          170.00
                  diligence items, cure schedule.

03/19/20   GLM    Correspondence with potential bidder, M. Lee, J. Langdon               0.200           85.00
                  regarding NDAs.

03/19/20   GLM    Communications with Pachulski, MERU, Z. Smith, J.                      0.200           85.00
                  Langdon regarding impact of COVID-19 on sale process.

03/19/20   HBC    Review and comment on updated cure list with landlord                  1.100          555.50
                  negotiations.

03/19/20   HBC    Correspondence      with   various   landlords   on   cure             0.400          202.00
                  reconciliation.

03/20/20   GLM    Correspondence with J. Wolf, Z. Smith, M. Lee regarding                0.200           85.00
                  NDA.

03/20/20   GLM    Communications with DLA, B. Rosenthal, J. Langdon, Z.                  0.700          297.50
                  Smith regarding asset sale status, diligence.

03/20/20   HBC    Finalize and file supplemental cure notice and coordinate              0.500          252.50
                  service.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document     Page 59 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      14



03/20/20   HBC    Coordinate certificate of insurance with J. Henderson.                    0.200          101.00

03/20/20   HBC    Forward supplemental cure notice to objecting landlords (.1),             0.400          202.00
                  respond to questions from same (.3).

03/21/20   ZHS    emails B. Rosenthal regarding Keen-Summit.                                0.200          155.00

03/21/20   GLM    Communications with Z. Smith, B. Rosenthal regarding MOD                  0.100           42.50
                  sale process, Keen-Summit.

03/22/20   GLM    Correspondence regarding NDA from potential bidder.                       0.100           42.50

03/23/20   ZHS    emails D. Bagley regarding potential bidder NDA.                          0.200          155.00

03/23/20   RED    Telephone conference with MERU and Peak regarding sale                    0.500          162.50
                  status and strategy.

03/23/20   GLM    Call with Peak regarding status of sales processes.                       0.500          212.50

03/23/20   PJP    Review WARN Act requirements in response to H. Crabtree                   0.400          234.00
                  inquiry in the wake of COVID-19 pandemic.

03/23/20   GLM    Attend to closing of JPM escrow agreement.                                0.300          127.50

03/23/20   GLM    Review and provide comments on NDA markup.                                0.500          212.50

03/23/20   GLM    Communications with Peak, J. Langdon, Z. Smith regarding                  0.200           85.00
                  NDAs.

03/23/20   GLM    Review and analyze NRP objection to cure amounts.                         0.200           85.00

03/23/20   GLM    Communications with Peak, B. Rosenthal, Z. Smith, J.                      0.500          212.50
                  Langdon regarding sales process.

03/23/20   HBC    Review and organize cure objections on Gastios, NPR and                   1.200          606.00
                  Store.

03/23/20   HBC    Meet and confer with Peak on sale status.                                 0.700          353.50

03/24/20   ZHS    review email from DLA regarding stalking horse deposit, and               0.100           77.50
                  email G. Mathless regarding same.

03/24/20   ZHS    emails J. Wolf and J. Langdon regarding NDA's.                            0.100           77.50

03/24/20   GLM    Correspondence with JPM, DLA regarding escrow account                     0.200           85.00
                  deposit.

03/24/20   GLM    Correspondence with D. Bagely regarding new escrow                        0.100           42.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document     Page 60 of 151
                                                                                Invoice             1044904
                                                                                Date              04/20/2020
                                                                                Page                      15



                  account for potential bidder.

03/24/20   GLM    Correspondence with Z. Smith, J. Langdon regarding NDA                  0.100           42.50
                  comments.

03/24/20   GLM    Correspondence with Peak, H. Crabtree, MERU, Z. Smith                   0.300          127.50
                  regarding MOD sale process, WARN act issues.

03/24/20   HBC    Negotiate cure costs with various landlords.                            0.600          303.00

03/24/20   HBC    Update and revise summary of cure objections.                           0.400          202.00

03/25/20   JXW    Correspondence with counsel to landlord of an unexpired                 0.200           54.00
                  lease regarding identities of successful bidders.

03/25/20   RED    Telephone conference regarding Sonic and MOD sale                       0.400          130.00
                  process.

03/25/20   GLM    Call with Kirkland (counsel for potential bidder) regarding             0.400          170.00
                  comments to NDA.

03/25/20   GLM    Review and provide comments on NDA.                                     0.400          170.00

03/25/20   GLM    Communications with Peak, J. Langdon, Z. Smith, B.                      0.300          127.50
                  Rosenthal regarding NDA.

03/25/20   GLM    Correspondence with Peak, Z. Smith, B. Rosenthal, JPM                   0.300          127.50
                  regarding potential bidder escrow account, KYC.

03/25/20   GLM    Call with Peak regarding sale process.                                  0.300          127.50

03/25/20   GLM    Correspondence with Peak, MERU, Z. Smith, J. Langdon                    0.300          127.50
                  regarding bid for certain Alabama sonic stores.

03/25/20   ZHS    emails G. Mathless regarding NDA's.                                     0.500          387.50

03/25/20   ZHS    emails Peak regarding Sonic sale process.                               0.600          465.00

03/25/20   ZHS    emails J. Wu, G. Mathless, H. Crabtree, and J. Langdon                  0.300          232.50
                  regarding leases in connection with Sonic sale.

03/25/20   ZHS    emails Peak regarding Sonic sale process.                               0.600          465.00

03/25/20   ZHS    emails S. Velazquez regarding Sonic sale process and                    0.400          310.00
                  information to be provided to FTI.

03/25/20   ZHS    emails G. Mathless regarding escrow.                                    0.400          310.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 61 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                      16



03/25/20   HBC    Call with BHT ReSources, counsel to non-expired lease                      0.300          151.50
                  party, regarding qualified and successful bidders and general
                  questions about the bankruptcy case.

03/25/20   HBC    Respond to questions from 1810 Landlord on insurance.                      0.500          252.50

03/25/20   HBC    Discussion with MERU and Peak regarding Buyer outreach                     0.600          303.00
                  summary.

03/26/20   JXW    Correspondence with BHT ReSources, counsel to non-                         0.100           27.00
                  expired lease party, regarding call to discuss bidders and
                  bankruptcy case questions.

03/26/20   JXW    Teleconference with BHT ReSources, counsel to unexpired                    0.300           81.00
                  lease party, regarding qualified bidders and general
                  questions regarding bankruptcy case.

03/26/20   RED    Final review of MOD CIM.                                                   0.800          260.00

03/26/20   GLM    Correspondence with Z. Smith, DLA, Bridge, Committee,                      0.200           85.00
                  Peak regarding bid for certain Alabama sonic stores.

03/26/20   GLM    Correspondence with Peak, R. Dyer regarding MOD CIM.                       0.100           42.50

03/26/20   ZHS    emails D. Bagley regarding LOI and qualified bid status.                   0.400          310.00

03/26/20   ZHS    email from/to B. Sandler regarding Sonic bid status and                    0.100           77.50
                  questions.

03/26/20   ZHS    emails B. Rosenthal regarding Sonic sale process (.4); emails              0.700          542.50
                  Peak regarding Sonic sale process (.3).

03/26/20   HBC    Call with Attorney Soloman re landlord issues.                             0.300          151.50

03/26/20   HBC    Coordinate with landlord 1810’s counsel regarding landlord                 0.200          101.00
                  issues.

03/27/20   GLM    Correspondence with Peak, Bridge, MERU, DLA regarding                      0.300          127.50
                  sale.

03/27/20   ZHS    emails B. Rosenthal and D. Bagley regarding Sonic sale                     0.600          465.00
                  process and preparation for sale hearing.

03/27/20   ZHS    emails B. Rosenthal and H. Crabtree regarding Sonic leases.                0.600          465.00

03/27/20   HBC    Correspondence and         discussion   regarding   bids   and             0.200          101.00
                  cancellation of auction.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 62 of 151
                                                                                    Invoice             1044904
                                                                                    Date              04/20/2020
                                                                                    Page                      17



03/28/20   GLM    Correspondence with committee, Z. Smith regarding no                        0.100           42.50
                  qualified bids received.

03/28/20   ZHS    email from/to S. Cho regarding notice of cancellation of                    0.100           77.50
                  auction and successful bidder.

03/29/20   GLM    Correspondence with H. Crabtree, Z. Smith regarding notice                  0.100           42.50
                  of canceled auction.

03/29/20   HBC    Draft, review and revise notice of canceled auction.                        0.400          202.00

03/30/20   JXW    Follow-up correspondence with counsel to unexpired lease                    0.100           27.00
                  regarding bidding updates.

03/30/20   GLM    Communications H. Crabtree and Z. Smith regarding                           0.100           42.50
                  cancellation of auction.

03/30/20   GLM    Review and analyze APA in connection with B. Rosenthal                      0.100           42.50
                  question.

03/30/20   GLM    Correspondence with B. Rosenthal regarding APA terms.                       0.100           42.50

03/30/20   GLM    Correspondence with Peak, MERU regarding call to discuss                    0.200           85.00
                  sale process, status.

03/30/20   GLM    Correspondence with H. Crabtree regarding service of notice                 0.100           42.50
                  of amended hearing and cancellation of auction.

03/30/20   ZHS    review and revise notice of successful bidder and                           1.200          930.00
                  cancellation of auction (.6); emails H. Crabtree regarding
                  process related to same (.6).

03/30/20   DBW    Correspondence with counsel for North American                              0.500          237.50
                  Development Company regarding discounted cure amount.

03/30/20   ZHS    emails D. Bagley regarding call to discuss sale process next                0.300          232.50
                  steps.

03/30/20   HBC    Coordinate with Court and parties on sale hearing in light of               0.300          151.50
                  pandemic.

03/30/20   HBC    Draft, review and revise notice of hearing with respect to sale             0.300          151.50
                  hearing and announcement by Court.

03/30/20   HBC    Review, revise and file notice of auction cancellation.                     0.200          101.00

03/31/20   ZHS    t/c M. Elliott, S. Velazquez, B. Rosenthal, and J. Langdon                  0.400          310.00
                  regarding Sonic sale hearing preparation.
       Case 20-30149     Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                       Document     Page 63 of 151
                                                                                     Invoice              1044904
                                                                                     Date               04/20/2020
                                                                                     Page                       18




03/31/20   ZHS       email R. Dyer, G. Mathless, J. Langdon, H. Crabtree, and J.               0.300            232.50
                     Wu regarding Sonic sale hearing preparation.

03/31/20   GLM       Call with Peak regarding sales process.                                   0.300            127.50

03/31/20   RED       Review issues regarding proffer at sale              hearing;             1.400            455.00
                     communications with debtor regarding same.

03/31/20   ZHS       email from/to S. Cho regarding Sonic sale closing.                        0.200            155.00

03/31/20   GLM       Correspondence with H. Crabtree, Z. Smith, Peak, S. Cho, R.               0.200             85.00
                     Dyer regarding sale closing, hearing.


                     Total Services:                                                       151.70           $77,068.50



           David B. Wheeler                   0.50     hours at       475.00     =                $237.50
           Paul J. Peralta                    0.40     hours at       585.00     =                $234.00
           Marcus S. Lee                      3.10     hours at       575.00     =              $1,782.50
           Zachary H. Smith                  33.10     hours at       775.00     =             $25,652.50
           Hillary B. Crabtree               16.90     hours at       505.00     =              $8,534.50
           James R. Langdon                  12.50     hours at       735.00     =              $9,187.50
           Reid E. Dyer                      24.00     hours at       325.00     =              $7,800.00
           Michael C. Tarwater                1.50     hours at       350.00     =                $525.00
           Gabriel L. Mathless               44.00     hours at       425.00     =             $18,700.00
           John T. Floyd                      1.10     hours at       430.00     =                $473.00
           Joanne Wu                         14.60     hours at       270.00     =              $3,942.00

           Total (100%) of Fees:                                                                77,068.50

           90% of Total Fees:                                                                   69,361.65


                     Long-Distance Telephone                                                                    18.00

                     Computer Aided Research                                                                   534.60

                     Wire Transfer Fee                                                                          15.00

                     Total Expenses:                                                                           567.60



                    TOTAL AMOUNT DUE:                                                                       $69,929.25
Case 20-30149   Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document     Page 64 of 151
                                                           Invoice         1044904
                                                           Date          04/20/2020
                                                           Page                  19
       Case 20-30149      Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                      Document     Page 65 of 151

                                                                                       Invoice               1044904
                                                                                       Date                04/20/2020
                                                                                       Page                        20
                                                                                       Terms              Net 30 Days


File No. 037179.000026
Re:      Case Administration and Business Operations

02/21/20     ZHS     review and revise Peak retention application.                               0.800          620.00

02/21/20     ZHS     emails Pachulski regarding introductory call.                               0.400          310.00

02/21/20     ZHS     emails DLA and Bridge regarding Peak retention application.                 0.600          465.00

02/21/20     ZHS     emails L. Simpson regarding coordination with respect to                    0.200          155.00
                     lease rejection.

02/21/20     ZHS     review email from utility counsel (.1); email J. Wu regarding               0.200          155.00
                     same (.1).

02/23/20     ZHS     emails B. Rosenthal, J. Langdon, and G. Mathless regarding                  0.300          232.50
                     introductory call with Committee.

03/02/20     JXW     Revise Peak retention order to incorporate Committee                        1.100          297.00
                     comments.

03/02/20     JXW     Attention to correspondence regarding proposed interim                      1.100          297.00
                     compensation order and Committee’s comments to the
                     same.

03/02/20     GLM     Call with Sonic, Bridge, Committee regarding bidding                        0.800          340.00
                     procedures objections, stalking horse agreement, DIP
                     objection.

03/02/20     JXW     Correspondence with utilities counsel and MERU regarding                    1.300          351.00
                     utilities accounts and counsel's questions.

03/02/20     JXW     Update interim compensation order to add language                           0.600          162.00
                     requested by Committee.

03/02/20     ZHS     emails J. Wu regarding notice of final DIP hearing (.2); review             0.700          542.50
                     and revise notice (.2); further emails J. Wu regarding
                     finalization and filing of same (.2); emails Stretto regarding
                     service of same (.1).

03/02/20     GLM     Correspondence H. Crabtree regarding schedules/sofas.                       0.200           85.00

03/02/20     HBC     Review Knoxville Utilities objection and proposed stipulation.              0.300          151.50

03/02/20     HBC     Assist J. Wu with Piedmont Natural Gas negotiations.                        0.200          101.00

03/03/20     JXW     Attention to correspondence regarding proposed Peak                         0.800          216.00
                     retention order and March 4 hearing on DIP and Bidding
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document     Page 66 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      21



                  Procedures motion.

03/03/20   ZHS    review, revise, and circulate Peak retention order.                       0.500          387.50

03/03/20   ZHS    review and revise Interim Compensation Procedures Order                   0.700          542.50
                  (.5); circulate same to all parties (.2).

03/03/20   ZHS    t/c B. Rosenthal regarding business operational issues.                   0.400          310.00

03/03/20   ZHS    emails J. Langdon and B. Rosenthal regarding liquidity                    0.500          387.50
                  management.

03/03/20   GLM    Communications with J. Wu, MERU regarding utilities                       0.200           85.00
                  adequate assurance issues.

03/03/20   GLM    Communications with Stretto regarding service questions.                  0.200           85.00

03/03/20   HBC    Respond to questions on interim comp order.                               0.300          151.50

03/03/20   HBC    Respond to utilities questions regarding Georgia Power and                0.200          101.00
                  Piedmont Natural Gas utility companies.

03/04/20   JXW    Read recent supreme court case and summarize in memo to                   1.500          405.00
                  Z. Smith regarding nunc pro tunc.

03/04/20   GLM    Correspondence with R. Johnson regarding utilities adequate               0.100           42.50
                  assurance.

03/04/20   GLM    Communications    Z.    Smith    regarding        notice   of             0.200           85.00
                  commencement filing and service.

03/04/20   GLM    Communications regarding EINCap litigation, stay of same.                 0.300          127.50

03/04/20   GLM    Communications regarding notice of commencement issue.                    0.200           85.00

03/04/20   GLM    Correspondence with Stretto regarding call to discuss service             0.100           42.50
                  questions.

03/04/20   GLM    Analysis of recent SCOTUS case regarding nunc pro tunc                    0.400          170.00
                  orders.

03/04/20   ZHS    emails utility counsel regarding adequate assurance (.5);                 1.200          930.00
                  emails B. Rosenthal and A. Miller regarding same (.4); emails
                  J. Wu regarding same (.3).

03/04/20   ZHS    emails S. Abel regarding interim compensation order.                      0.300          232.50

03/04/20   ZHS    emails A. Kenny regarding case commencement notice (.5);                  1.000          775.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document     Page 67 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      22



                  emails A. Tsai regarding same (.5).

03/04/20   ZHS    emails H. Crabtree regarding insurance policies.                          0.200          155.00

03/04/20   HBC    Review and provide comments on Kingsport settlement                       0.100           50.50
                  agreement.

03/04/20   HBC    Respond to Bankruptcy Administrator on insurance questions                0.300          151.50
                  and coordinate with broker.

03/04/20   HBC    Review correspondence on notice of commencement,                          0.200          101.00
                  respond to bankruptcy administrator.

03/05/20   JXW    Check status of interim comp..                                            0.100           27.00

03/05/20   JXW    Call with Stretto regarding service of sale and cure notices.             0.600          162.00

03/05/20   JXW    Attention to correspondence (.5); correspondence with                     2.000          540.00
                  utilities counsel (1.0) and coordinate payment info with MERU
                  (.5).

03/05/20   JXW    correspondence with court clerk regarding uploaded interim                0.800          216.00
                  comp order and issues pertaining to the same (.6); upload
                  interim comp order (.2).

03/05/20   JXW    Correspondence with utilities counsel and MERU regarding                  0.200           54.00
                  accounts and adequate assurance payments.

03/05/20   RED    Review issue regarding turnover of credit card proceeds and               2.800          910.00
                  options for resolving.

03/05/20   RED    Review correspondence with utilities counsel (.5);                        2.000          650.00
                  correspondence with utilities counsel (1.0) and coordinate
                  payment info with MERU (.5).

03/05/20   GLM    Call with Stretto regarding servicing bidding procedures                  0.500          212.50
                  documents.

03/05/20   GLM    Correspondence with Stretto, Z. Smith regarding scheduling                0.200           85.00
                  call to discuss servicing, servicing matters.

03/05/20   GLM    Communications R. Dyer regarding credit card processor                    0.200           85.00
                  issue.

03/05/20   GLM    Communications regarding utilities’ requests for additional               0.200           85.00
                  adequate assurance.

03/05/20   HBC    Review insurance policies to note all debtors as additional               1.100          555.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document     Page 68 of 151
                                                                                Invoice             1044904
                                                                                Date              04/20/2020
                                                                                Page                      23



                  insured and summarize for Bankruptcy Administrator.

03/05/20   HBC    Assist with Duke Energy and Piedmont Natural Gas utilities              0.200          101.00
                  reconciliation.

03/05/20   HBC    Coordination on schedules and SOFA, prepare summary and                 2.300        1,161.50
                  excel charts.

03/06/20   JXW    correspondence with Debtors and utilities company regarding             1.100          297.00
                  utilities accounts.

03/06/20   RED    Revise demand letter regarding turnover of credit card                  1.100          357.50
                  proceeds.

03/06/20   GLM    Correspondence regarding First Data stay violation.                     0.200           85.00

03/06/20   GLM    Communications regarding utility requests for additional                0.200           85.00
                  adequate assurance.

03/06/20   HBC    Assist with Allstream utility correspondence.                           0.200          101.00

03/06/20   HBC    Finalize excels, powerpoint and memo on SOFA prep,                      1.100          555.50
                  coordination on same.

03/08/20   ZHS    Email H. Crabtree regarding 341 meeting.                                0.200          155.00

03/08/20   HBC    Respond to questions regarding SOFA and schedule status.                0.200          101.00

03/09/20   JXW    Incorporate committee's comments in utilities stipulation.              1.000          270.00

03/09/20   RED    Resolve issue regarding credit card payments.                           2.200          715.00

03/09/20   ZHS    Emails and o/c G. Mathless regarding NRP rent payment                   0.300          232.50
                  status.

03/09/20    MP    Interoffice regarding Stipulation, Judgment and recent                  0.300           60.00
                  docket.

03/09/20    MP    Analyze docket to identify Stipulation, Judgment and                    0.300           60.00
                  determine next course of action.

03/09/20   GLM    Correspondence regarding First Data stay violation.                     0.200           85.00

03/09/20   GLM    Review and analyze utilities order.                                     0.200           85.00

03/09/20   GLM    Review, revise and provide comments ondraft adequate                    0.300          127.50
                  assurance stipulation.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                    Document     Page 69 of 151
                                                                                     Invoice             1044904
                                                                                     Date              04/20/2020
                                                                                     Page                      24



03/09/20   GLM    Correspondence with DLA, Bridge, Committee, MERU                             0.200           85.00
                  regarding utilities stipulation.

03/09/20   GLM    Communications with NRP counsel, MERU regarding NRP                          0.300          127.50
                  real estate taxes, March rent.

03/09/20   HBC    Discussion regarding First Data cure violation.                              0.200          101.00

03/09/20   HBC    Review Kingsport utility company stipulation and comment on                  0.300          151.50
                  same.

03/09/20   HBC    Commence work on schedules and SOFA for SD-Misssouri.                        1.100          555.50

03/09/20   HBC    Assist with various utilities correspondence, Piedmont, Duke,                0.600          303.00
                  Bridgeport.

03/10/20   JXW    Review letter sent by utilities (.2); call with MERU on the same             1.000          270.00
                  (.2); correspondence with other utilities counsel (.6).

03/10/20   JXW    Prepare and file notice of case commencement.                                0.700          189.00

03/10/20   JXW    Discuss utilities stipulation with Gabe and revise (.2);                     1.600          432.00
                  coordinate with clerk of court to schedule hearing (.2). Phone
                  call with utilities counsel regarding adequate assurance
                  payments (.2). Draft motion for stipulation (1.0).

03/10/20   JXW    Attention to correspondence regarding signoff on draft                       0.100           27.00
                  utilities stipulation.

03/10/20   RED    Communications MERU regarding resolution of credit card                      0.500          162.50
                  issue.

03/10/20   JXW    Draft, review and revise notice of case commencement; file                   0.700          189.00
                  the same.

03/10/20   ZHS    Emails A. Kenny regarding case commencement notice.                          0.600          465.00

03/10/20   ZHS    Draft, review, and revise notice of filing of finalized case                 2.800        2,170.00
                  commencement       notice,  and     finalized    notice   of
                  commencement (1.5); emails J. Wu regarding same (.6);
                  emails Stretto regarding same (.5); emails H. Crabtree
                  regarding same (.2).

03/10/20   ZHS    Emails A. Cohen regarding utility adequate assurance                         0.200          155.00
                  request.

03/10/20   ZHS    Emails A. Kenny regarding creditor inquiry and response                      0.100           77.50
                  letter.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                    Document     Page 70 of 151
                                                                                    Invoice             1044904
                                                                                    Date              04/20/2020
                                                                                    Page                      25




03/10/20   ZHS    Emails R. Dyer regarding First Data status.                                 0.200          155.00

03/10/20   GLM    Office conference with J. Wu regarding utilities stipulation,               0.300          127.50
                  calculations.

03/10/20   GLM    Provide comments on draft utilities stipulation motion,                     0.600          255.00
                  stipulation.

03/10/20   GLM    Correspondence with MVA            team,   MERU,     committee              0.500          212.50
                  regarding utilities stipulation.

03/10/20   GLM    Review and analyze utilities order.                                         0.200           85.00

03/10/20   HBC    Start work on utilities settlements and reconciliation.                     0.900          454.50

03/10/20   HBC    Respond to question on SOFA and schedules.                                  1.100          555.50

03/11/20   JXW    Incorporate revisions to utilities stipulation motion (2.5);                3.700          999.00
                  correspondence with other utilities regarding stipulation (.5);
                  coordinate with court to scheduling hearing (.7).

03/11/20   RED    Communications with First Data regarding status of credit                   0.400          130.00
                  card proceeds.

03/11/20   ZHS    Emails B. Rosenthal regarding discussion with S. Berger (Y.                 0.200          155.00
                  Goldman counsel).

03/11/20   ZHS    T/c S. Berger regarding case status.                                        0.500          387.50

03/11/20   ZHS    Emails Stretto regarding service of pleadings and orders.                   0.300          232.50

03/11/20   ZHS    Email from/to A. Cohen regarding Stretto payment process.                   0.100           77.50

03/11/20   GLM    Office conference with J. Wu regarding comments to                          0.200           85.00
                  stipulation motion.

03/11/20   GLM    Correspondence with J. Wu, H. Crabtree, Stretto, Z. Smith,                  0.500          212.50
                  utility counsel regarding utilities stipulation.

03/11/20   GLM    Review utilities order.                                                     0.200           85.00

03/11/20   GLM    Communications with B. Rosenthal regarding staffing report.                 0.200           85.00

03/11/20   HBC    Negotiate Kingsport stipulation.                                            0.300          151.50

03/11/20   HBC    Respond to questions on SOFA's.                                             1.100          555.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                    Document     Page 71 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      26



03/11/20   HBC    Coordinate with Bankruptcy Administrator of 341 meeting                   0.300          151.50
                  with respect to pandemic.

03/12/20   JXW    Revise utilities motion and stipulation.                                  0.100           27.00

03/12/20   JXW    Attention to correspondence regarding Stretto retention order             0.300           81.00
                  and process for payment..

03/12/20   JXW    Revise utilities stipulation motion and stipulation.                      1.100          297.00

03/12/20   GLM    Confirm various case deadlines.                                           0.100           42.50

03/12/20   GLM    Correspondence H. Crabtree regarding 341 meeting.                         0.100           42.50

03/12/20   GLM    Correspondence H. Crabtree regarding revised utilities                    0.100           42.50
                  stipulation motion.

03/12/20   HBC    Coordination   of  videoconference  with   Bankruptcy                     0.500          252.50
                  Administrator for 341, notice proceedures, dates for
                  continued meeting.

03/12/20   HBC    Respond to question on employee matters and proposed                      0.300          151.50
                  KERP.

03/12/20   HBC    Review utilities status and coordinate with counsel for                   1.600          808.00
                  Piedmont. Kingston and Duke utility companies.

03/12/20   HBC    Conference call to discuss schedules and SOFA.                            1.400          707.00

03/13/20   JXW    Correspondence with MERU regarding utilities counsel's                    0.100           27.00
                  questions.

03/13/20   GLM    Call, correspondence with creditors regarding filing claim.               0.300          127.50

03/13/20   GLM    Correspondence regarding NRP rent payments for March.                     0.100           42.50

03/13/20   HBC    Work on SD-Missouri schedule and SOFA.                                    1.500          757.50

03/13/20   HBC    Respond to Stretto regarding service questions.                           0.200          101.00

03/13/20   HBC    Work on SD-Charlotte schedules and SOFA.                                  1.300          656.50

03/13/20   HBC    Work on SD Restaurant schedule and SOFA, discuss                          1.300          656.50
                  employee issues.

03/13/20   HBC    Work on RTHT SOFA and Schedules.                                          1.300          656.50

03/13/20   HBC    Work on Southern Deli schedule and SOFA.                                  0.500          252.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                    Document     Page 72 of 151
                                                                                     Invoice             1044904
                                                                                     Date              04/20/2020
                                                                                     Page                      27




03/13/20   ZHS    emails Pachulski regarding rent payments and leases.                         0.400          310.00

03/13/20   ZHS    emails H. Crabtree regarding sales tax issues.                               0.500          387.50

03/13/20   ZHS    emails B. Rosenthal regarding Stretto invoice procedures                     0.500          387.50
                  and Order approving Stretto retention.

03/16/20   JXW    Correspondence regarding utilities; summarize utilities                      2.500          675.00
                  issues; create excel sheet comparing utility payments.

03/16/20   ZHS    emails H. Crabtree regarding schedules/sofas extension                       0.300          232.50
                  motion.

03/16/20   GLM    Correspondence with H. Crabtree, Z. Smith, primary                           0.200           85.00
                  constituencies regarding extension to file Debtor schedules,
                  SOFAs.

03/16/20   GLM    Correspondence with Z. Smith, B. Rosenthal, H. Crabtree                      0.300          127.50
                  regarding cure amounts, claims.

03/16/20   HBC    Communications Z. Smith and MERU regarding one week                          0.800          404.00
                  extension to file schedules.

03/16/20   HBC    Prepare and file motion for extension of time to file schedules.             1.300          656.50

03/16/20   HBC    Review internal summary of utilities issues and coordination                 0.700          353.50
                  of settlements.

03/16/20   HBC    Respond to questions on Schedules and SOFA.                                  1.900          959.50

03/16/20   HBC    Prepare and upload extend schedule order.                                    0.200          101.00

03/17/20   JXW    Review and confirm utilities payments in excel sheet for                     0.600          162.00
                  discussions with utilities counsel.

03/17/20   RED    Revise stipulation, motion, and proposed order resolving 366                 3.000          975.00
                  request by Georgia Power, Appalachian Power Co, and
                  Kingsport Power Co.

03/17/20   ZHS    emails B. Rosenthal regarding MERU retention order and fee                   0.300          232.50
                  statement process.

03/17/20   RCB    Prepare spreadsheet of pre-petition litigation for schedules                 0.500          275.00
                  and SOFA.

03/17/20   GLM    Correspondence with B. Rosenthal, Z. Smith regarding                         0.300          127.50
                  creditor claim represented by Kullman law firm.
       Case 20-30149   Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                       Desc Main
                                     Document     Page 73 of 151
                                                                                       Invoice             1044904
                                                                                       Date              04/20/2020
                                                                                       Page                      28




03/17/20   GLM    Communications with MVA team regarding 341 meeting.                            0.200           85.00

03/17/20   GLM    Correspondence with H. Crabtree, Z. Smith regarding motion                     0.100           42.50
                  to reject unassumed contracts.

03/17/20   GLM    Correspondence with Stretto regarding servicing filings.                       0.100           42.50

03/17/20   GLM    Correspondence       with    landlord    regarding    bankruptcy               0.100           42.50
                  treatment.

03/17/20   HBC    Webex test run-through with Bankruptcy Administrator for                       0.600          303.00
                  video conference 341 meeting..

03/17/20   HBC    Call with Kullman law on prepetition employee lawsuit.                         0.300          151.50

03/17/20   HBC    Call with counsel for Piedmont and Duke to reconcile                           0.500          252.50
                  accounts.

03/17/20   HBC    Confer and negotiate stipulation with counsel to Appalachian                   0.500          252.50
                  Power and other utility companies.

03/17/20   HBC    Work on schedules and SOFA.                                                    3.800        1,919.00

03/17/20   HBC    Correspondence MERU regarding triple net lease.                                0.200          101.00

03/17/20   HBC    Draft, review and revise Knoxville stipulation.                                0.500          252.50

03/18/20   JXW    Draft notice of hearing re utilities stipulation.                              0.300           81.00

03/18/20   JXW    correspondence with         MERU        regarding    process   for             0.700          189.00
                  compensation filings.

03/18/20   RED    Prepare stipulation, motion, and proposed order resolving                      3.000          975.00
                  request of Knoxville Utilities Board for adequate assurance.

03/18/20   DBW    Evaluate utility adequate assurance issue.                                     0.300          142.50

03/18/20   GLM    Correspondence with H. Crabtree regarding 341 meeting.                         0.100           42.50

03/18/20   GLM    Call with creditor regarding 341 meeting.                                      0.100           42.50

03/18/20   GLM    Communications with R. Dyer, H. Crabtree, B. Rosenthal,                        0.200           85.00
                  counsel for utility regarding utility stipulation.

03/18/20   GLM    Communications with landlords, Z. Smith, B. Rosenthal                          0.500          212.50
                  regarding landlord cure amounts, claim filing process.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                    Document     Page 74 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                      29



03/18/20   HBC    Coordinate on utilities accounts with Piedmont and Duke at                 0.700          353.50
                  rejected Fuzzy locations.

03/18/20   HBC    Prepare for and attend 341 meeting.                                        1.100          555.50

03/18/20   HBC    Finalize and file Kingsport stipulation.                                   0.500          252.50

03/18/20   HBC    Work on schedules and sofa.                                                3.900        1,969.50

03/19/20   JXW    Coordinate with MERU regarding utility payments and                        0.300           81.00
                  accounts.

03/19/20   RED    Finalize resolution of Knoxville Utilities Board adequate                  1.100          357.50
                  assurance request.

03/19/20   ZHS    emails H. Crabtree regarding US Foods.                                     0.200          155.00

03/19/20   GLM    Correspondence with H. Crabtree, R. Dyer, J. Parker                        0.200           85.00
                  regarding utilities stipulation.

03/19/20   GLM    Correspondence with DLA regarding fee reimbursement.                       0.100           42.50

03/19/20   RCB    Review pre-petition cases and spreadsheet regarding same.                  1.500          825.00

03/19/20   HBC    Prepare for and attend schedules status call with Stretto and              1.700          858.50
                  Meru.

03/19/20   HBC    Correspondence with M. Caskey on piedmont terminations,                    0.300          151.50
                  follow up with landlords.

03/19/20   HBC    Finalize and file Knoxville stipulation.                                   0.400          202.00

03/19/20   HBC    Correspondence with US Foods on postpetition payment                       0.200          101.00
                  status.

03/19/20   HBC    Correspondence with BVU on utility deposit.                                0.300          151.50

03/19/20   HBC    Follow up on       insurance     questions   from   Bankruptcy             0.600          303.00
                  Administrator.

03/19/20   HBC    Discussion with M. Caskey for Duke and Piedmont on                         0.300          151.50
                  application of postpetition deposits.

03/19/20   HBC    Work on schedules and SOFA.                                                2.800        1,414.00

03/20/20   RED    Communications regarding credit card and gift card proceeds                0.300           97.50
                  from First Data.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document     Page 75 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                      30



03/20/20   GLM    Draft, review and revise MERU staffing report.                             1.500          637.50

03/20/20   GLM    Communications with H. Crabtree, Z. Smith, B. Rosenthal                    0.500          212.50
                  regarding MERU staffing report.

03/20/20   GLM    Draft, review and revise negative notice for MERU staffing                 0.500          212.50
                  report.

03/20/20   GLM    Correspondence with H. Crabtree, Stretto regarding updated                 0.100           42.50
                  cure schedule.

03/20/20   GLM    Correspondence with MERU regarding US Foods payments.                      0.100           42.50

03/20/20   GLM    Correspondence with committee regarding global settlement.                 0.100           42.50

03/21/20   ZHS    emails B. Rosenthal and H. Crabtree regarding KERP.                        0.300          232.50

03/21/20   GLM    Correspondence with B. Rosenthal regarding MERU staffing                   0.100           42.50
                  report.

03/21/20   HBC    Discuss KERP program with MERU.                                            0.400          202.00

03/21/20   HBC    Review schedules excel and request information.                            1.900          959.50

03/22/20   HBC    Draft, revise and revise KERP motion.                                      1.500          757.50

03/22/20   HBC    Draft, prepare and forward SOFA 7 and other SOFA sections.                 0.400          202.00

03/23/20   JXW    Gather cure objections and forward to MERU for review.                     0.400          108.00

03/23/20   JXW    Incorporate MERU's changes to staffing report (.7)Prepare                  1.000          270.00
                  and compile staffing report for filing (.3).

03/23/20   JXW    Phone and email correspondence with Bankruptcy                             0.100           27.00
                  Administrator's office regarding fee application submission.

03/23/20   RED    Communications with       client   regarding     credit   card             0.600          195.00
                  disbursement issue.

03/23/20   JXW    Teleconference with H. Crabtree, Stretto and MERU                          0.600          162.00
                  regarding schedules status.

03/23/20   ZHS    email G. Mathless, J. Wu, and H. Crabtree regarding                        0.100           77.50
                  finalization of MERU compensation and staffing reports.

03/23/20   ZHS    review and comment on draft KERP retention application (.3);               0.400          310.00
                  email H. Crabtree regarding same (.1).
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 76 of 151
                                                                                    Invoice             1044904
                                                                                    Date              04/20/2020
                                                                                    Page                      31



03/23/20   ZHS    emails H. Crabtree regarding prepetition claim and creditor                 0.200          155.00
                  need to file proof of claim.

03/23/20   GLM    Review and provide comments on draft MERU staffing report.                  0.200           85.00

03/23/20   GLM    Correspondence with H. Crabtree, J. Wu, Z. Smith, B.                        0.400          170.00
                  Rosenthal regarding MERU staffing report, notice for same.

03/23/20   HBC    Draft, revise and revise Finley motion.                                     1.600          808.00

03/23/20   HBC    Schedules status call with Stretto and MERU.                                1.500          757.50

03/24/20   RED    Communications with First Data and client regarding release                 0.600          195.00
                  of credit card proceeds.

03/24/20   ZHS    review and revise motion to correct Finley services                         0.600          465.00
                  agreement with respect to monthly fee (.5); email H. Crabtree
                  regarding same (.1).

03/24/20   PJP    Correspondence to H. Crabtree concerning WARN Act                           0.300          175.50
                  statute issues and follow-up conference call with H. Crabtree
                  regarding WARN Act notice obligations in the wake of
                  COVID-19.

03/24/20   HBC    Incorporate comments and forward the Finley motion for                      0.300          151.50
                  comment.

03/24/20   HBC    Incorporate comments and forward KERP motion for                            0.300          151.50
                  comments.

03/24/20   HBC    Discuss WARN Act issues with P. Peralta.                                    0.400          202.00

03/24/20   HBC    Summarize WARN Act issues and forward same.                                 0.300          151.50

03/25/20   JXW    Correspondence with Stretto regarding information on                        0.300           81.00
                  counsel to litigation parties for Schedules.

03/25/20   GLM    Correspondence with taxing        authority,     B.   Rosenthal             0.200           85.00
                  regarding potential tax claim.

03/25/20   GLM    Correspondence with J. Wu, H. Crabtree regarding landlord                   0.100           42.50
                  issues.

03/25/20   HBC    Draft, revise and review form of Global Notes.                              1.400          707.00

03/25/20   HBC    Schedules status call with MERU and Stretto.                                1.800          909.00

03/26/20   RED    Communications confirming receipt of credit card proceeds.                  0.300           97.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 77 of 151
                                                                                 Invoice             1044904
                                                                                 Date              04/20/2020
                                                                                 Page                      32




03/26/20   RCB    Communication regarding pending creditor litigation and                  0.900          495.00
                  related matters for purposes of schedules and SOFA.

03/26/20   GLM    Correspondence with Z. Smith, Stretto, H. Crabtree regarding             0.200           85.00
                  service list.

03/26/20   GLM    Correspondence with H. Crabtree, J. Langdon regarding                    0.100           42.50
                  MCA lien filings.

03/26/20   ZHS    emails B. Rosenthal and H. Crabtree regarding                            0.500          387.50
                  labor/employment questions related to Sonic and COVID.

03/26/20   ZHS    emails R. Dyer regarding First Data status.                              0.200          155.00

03/26/20   HBC    Call with IRS on claims issues, notice.                                  0.500          252.50

03/26/20   HBC    Review and forward Advantage triple net lease and guaranty.              0.300          151.50

03/26/20   HBC    Forward payroll tax report to IRS per request.                           0.300          151.50

03/26/20   HBC    Revise and review Global Notes.                                          0.500          252.50

03/27/20   JXW    Teleconference with H. Crabtree and MERU regarding                       0.500          135.00
                  schedules and SOFAs status update.

03/27/20   RED    Communications with First Data and client regarding                      0.300           97.50
                  resolution of credit card proceeds issue.

03/27/20   ZHS    emails H. Crabtree regarding Schedules/SOFAS (.3); t/c                   0.800          620.00
                  MERU and H. Crabtree regarding same (.5).

03/27/20   HBC    Call to discuss triple net leases and MOD leases.                        0.500          252.50

03/27/20   HBC    Call with Stretto and MERUto discuss and review schedules                2.800        1,414.00
                  and SOFA.

03/27/20   HBC    Review, revise and provide comments on SD-Charlotte                      0.800          404.00
                  SOFA.

03/27/20   HBC    Review, revise and provide comments on SD-Missouri                       0.900          454.50
                  SOFA.

03/27/20   HBC    Review, revise and provide comments on RTHT SOFA.                        0.700          353.50

03/27/20   HBC    Review, revise and provide comments on SD Restaurant                     0.800          404.00
                  SOFA.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 78 of 151
                                                                                 Invoice             1044904
                                                                                 Date              04/20/2020
                                                                                 Page                      33



03/27/20   HBC    Review, revise and provide comments on Southern Deli                     0.600          303.00
                  SOFA.

03/28/20   HBC    Correspondence with Bankruptcy Administrator on KERP                     0.200          101.00
                  and Finley motion.

03/29/20   JXW    Review and revise draft statements of financial affairs and              0.700          189.00
                  provide comments.

03/29/20   GLM    Correspondence with Z. Smith, H. Crabtree, J. Wu regarding               0.200           85.00
                  statements of financial affairs.

03/29/20   HBC    Review draft Schedules and SOFA (2.0); work on co-debtor                 3.200        1,616.00
                  issues (1.2).

03/30/20   JXW    Teleconference with MVA, Stretto and MERU to discuss                     1.000          270.00
                  Schedules and SOFAs ahead of filing.

03/30/20   JXW    Review and revise draft statements of financial affairs and              1.800          486.00
                  provide comments (1.6). Correspondence with G. Mathless
                  on the same and to compare notes (.2).

03/30/20   GLM    Call with H. Crabtree, MERU regarding statements of                      1.000          425.00
                  financial affairs.

03/30/20   GLM    Comment on draft statements of financial affairs.                        1.000          425.00

03/30/20   GLM    Call with J. Wu regarding comments to draft statements of                0.200           85.00
                  financial affairs.

03/30/20   GLM    Provide comments on draft Debtor schedules.                              1.000          425.00

03/30/20   GLM    Call with H. Crabtree, MERU regarding draft schedules.                   0.300          127.50

03/30/20   GLM    Correspondence with DLA, B. Rosenthal regarding Debtors’                 0.100           42.50
                  response to COVID-19, CARES Act.

03/30/20   GLM    Correspondence with H. Crabtree regarding monthly report.                0.100           42.50

03/30/20   GLM    Correspondence with Z. Smith, J. Langdon, H. Crabtree                    0.100           42.50
                  regarding DIP Stipulations, merchant cash agreements.

03/30/20   PJP    Preparation for and attendance at call with client to review             1.100          643.50
                  WARN Act issues associated with COVID-19.

03/30/20   ZHS    t/c B. Rosenthal, A. Cohen, H. Crabtree, and P. Peralta,                 1.000          775.00
                  regarding employee and COVID-related considerations.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                    Document     Page 79 of 151
                                                                                 Invoice             1044904
                                                                                 Date              04/20/2020
                                                                                 Page                      34



03/30/20   ZHS    emails H. Crabtree regarding questions related to completion             1.200          930.00
                  of Schedules/SOFAS.

03/30/20   ZHS    emails H. Crabtree regarding KERP motion.                                0.200          155.00

03/30/20   HBC    Call with P. Peralta on WARN Act issues and pandemic.                    0.400          202.00

03/30/20   HBC    Finalize, prepare and file SD-Charlotte Schedules and SOFA.              2.100        1,060.50

03/30/20   HBC    Finalize, prepare and file SD-Missouri Schedules and SOFA.               2.500        1,262.50

03/30/20   HBC    Finalize, prepare and file RTHT Schedules and SOFA.                      1.800          909.00

03/30/20   HBC    Finalize, prepare and file SD Restaurant Schedules and                   2.000        1,010.00
                  SOFA.

03/30/20   HBC    Finalize, prepare and file Southern Deli Schedules and                   1.500          757.50
                  SOFA.

03/31/20   RED    Prepare, review and revise MOD sale motion outline.                      2.900          942.50

03/31/20   ZHS    emails H. Crabtree regarding attorney disclosure.                        0.100           77.50

03/31/20   GLM    Communications with counsel to landlord, B. Rosenthal                    0.200           85.00
                  regarding March rent.

03/31/20   HBC    Redact bank statements and finalize monthly report for                   0.800          404.00
                  RTHT.

03/31/20   HBC    Redact bank statements and finalize monthly report for                   0.500          252.50
                  Southern Deli.

03/31/20   HBC    Redact bank statements and finalize monthly report for SD                0.500          252.50
                  Restaurant.

03/31/20   HBC    Redact bank statements and finalize monthly report for SD-               1.300          656.50
                  Charlotte.

03/31/20   HBC    Redact bank statements and finalize monthly report for SD-               1.300          656.50
                  Charlotte.

03/31/20   HBC    Prepare and file attorney disclosure schedules.                          0.900          454.50

03/31/20   RED    Communications with debtor and First Data regarding                      0.800          260.00
                  unremitted gift card proceeds.


                  Total Services:                                                      186.50         $86,860.00
Case 20-30149      Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30           Desc Main
                             Document     Page 80 of 151
                                                                   Invoice              1044904
                                                                   Date               04/20/2020
                                                                   Page                       35




    David B. Wheeler                0.30   hours at   475.00   =                $142.50
    Paul J. Peralta                 1.40   hours at   585.00   =                $819.00
    Zachary H. Smith               21.30   hours at   775.00   =             $16,507.50
    Hillary B. Crabtree            86.10   hours at   505.00   =             $43,480.50
    Robert C. Bowers                2.90   hours at   550.00   =              $1,595.00
    Reid E. Dyer                   21.90   hours at   325.00   =              $7,117.50
    Gabriel L. Mathless            19.60   hours at   425.00   =              $8,330.00
    Joanne Wu                      32.40   hours at   270.00   =              $8,748.00
    Muriel Powell                   0.60   hours at   200.00   =                $120.00

    Total (100%) of Fees:                                                     86,860.00

    90% of Total Fees                                                         78,174.00




              Computer Aided Research                                                         45.00

              Total Expenses:                                                                 45.00



             TOTAL AMOUNT DUE:                                                            $78,219.00
       Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                       Document     Page 81 of 151

                                                                                        Invoice               1044904
                                                                                        Date                04/20/2020
                                                                                        Page                        36
                                                                                        Terms              Net 30 Days


File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

03/01/20     GLM      Correspondence with Z. Smith, J. Wu regarding research for                  0.200           85.00
                      addressing Itria objection to DIP financing, new notice of
                      hearing for DIP.

03/02/20     JXW      Draft new notice of hearing for new DIP hearing (.6); circulate             2.200          594.00
                      to Bridge, DLA, Committee (.5); finalize and file notice of
                      hearing (1.0).

03/02/20     GLM      Communications J. Wu regarding notice of hearing for DIP                    0.200           85.00
                      hearing.

03/02/20     GLM      Communications with Z. Smith, Peak, B. Rosenthal regarding                  0.300          127.50
                      planning for March 4 hearing on DIP financing.

03/02/20      JRL     Correspondence B. Rosenthal regarding budget issues.                        0.500          367.50

03/02/20     HBC      Review notice of continued DIP hearing and provide                          0.200          101.00
                      comments on same.

03/03/20     GLM      Communications with Pachulski regarding merchant cash                       0.200           85.00
                      advance liens.

03/03/20      JRL     Correspondence with Z. Smith and B. Rosenthal re: budget                    0.600          441.00
                      issues.

03/03/20     HBC      Review Bridge reply to Itria DIP objection.                                 0.400          202.00

03/04/20     GLM      Correspondence with Committee regarding Itria replacement                   0.100           42.50
                      lien.

03/04/20     ZHS      emails D. Schilli regarding Final DIP Hearing.                              0.500          387.50

03/05/20     GLM      Communications J. Langdon regarding resolving Itria DIP                     0.400          170.00
                      objections.

03/06/20     GLM      Communications J. Langdon regarding final DIP order, Itria.                 0.800          340.00

03/06/20     GLM      Correspondence J. Langdon regarding Libertas lien filings.                  0.300          127.50

03/07/20     ZHS      Emails S. Cho and J. Langdon regarding Final DIP Order.                     0.300          232.50

03/07/20     GLM      Communications J. Langdon regarding final DIP order.                        0.200           85.00

03/08/20     ZHS      Emails J. Langdon regarding revisions to Final DIP Order.                   0.200          155.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                    Document     Page 82 of 151
                                                                                   Invoice             1044904
                                                                                   Date              04/20/2020
                                                                                   Page                      37



03/08/20   GLM    Communications J. Langdon regarding Final DIP Order.                       0.300          127.50

03/09/20   ZHS    Review revised draft of Final DIP Order.                                   0.600          465.00

03/09/20   ZHS    Emails J. Langdon and G. Mathless regarding revisions to                   0.300          232.50
                  Final DIP Order.

03/09/20   ZHS    Review Itria comments to Final DIP Order.                                  0.300          232.50

03/09/20   ZHS    T/c B. Rosenthal and G. Mathless regarding wind-down                       0.500          387.50
                  budget.

03/09/20   ZHS    Emails J. Langdon regarding wind-down budget.                              0.200          155.00

03/09/20   GLM    Communications with DLA, Bridge, Pachulski, J. Langdon, Z.                 1.000          425.00
                  Smith, MERU, Itria counsel regarding final DIP Order.

03/09/20   GLM    Communications with B. Rosenthal, J. Langdon regarding                     0.500          212.50
                  budget.

03/09/20   GLM    Analysis and review of revisions to final DIP order.                       0.500          212.50

03/10/20   JXW    Prepare notice of filing for proposed form of final DIP order.             1.400          378.00

03/10/20   ZHS    Emails and office conference with J. Wu regarding filing of                1.300        1,007.50
                  notice of proposed Final DIP Order and blackline of Final DIP
                  Order against Interim DIP Order.

03/10/20   ZHS    Emails B. Rosenthal and J. Langdon regarding DIP Budget.                   0.500          387.50

03/10/20   ZHS    Emails J. Langdon and G. Mathless regarding Libertas                       0.600          465.00
                  joinder to Final DIP Order.

03/10/20   ZHS    Email from/to D. Schilli regarding Libertas joinder and                    0.100           77.50
                  potential resolution.

03/10/20   ZHS    Review and revise notice of filing of proposed Final DIP Order             0.800          620.00
                  and blackline of Final DIP Order against Interim DIP Order.

03/10/20   ZHS    Emails and o/c’s J. Wu regarding filing of notice of proposed              0.400          310.00
                  Final DIP Order and blackline of Final DIP Order against
                  Interim DIP Order.

03/10/20   GLM    Communications with DLA, Bridge, Pachulski, J. Langdon,                    1.800          765.00
                  Itria, Libertas regarding DIP order.

03/10/20   GLM    Review and revise final DIP order.                                         1.200          510.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                    Document     Page 83 of 151
                                                                                  Invoice             1044904
                                                                                  Date              04/20/2020
                                                                                  Page                      38



03/10/20   GLM    Preparation for final DIP hearing.                                        0.500          212.50

03/11/20   JXW    Review docket for objections to DIP Motion.                               0.200           54.00

03/11/20   ZHS    Emails B. Rosenthal, S. Cho, J. Langdon, G. Mathless, D.                  0.600          465.00
                  Simon, and J. Silvestro, regarding Final DIP Budget and Final
                  DIP Order.

03/11/20   ZHS    Emails G. Mathless regarding Final DIP Order.                             0.300          232.50

03/11/20   ZHS    Office conference with J. Langdon regarding Final DIP                     0.200          155.00
                  Hearing.

03/11/20   GLM    Review and revise final DIP order.                                        1.200          510.00

03/11/20   GLM    Communications with key constituencies, landlord counsel,                 1.300          552.50
                  Libertas, Itria regarding final DIP order.

03/11/20   GLM    Attend and participate in final DIP hearing.                              1.300          552.50

03/12/20   GLM    Correspondence J. Langdon regarding status of final DIP                   0.200           85.00
                  order.

03/12/20   GLM    Correspondence J. Langdon and MERU regarding DIP                          0.200           85.00
                  budget.

03/12/20   ZHS    emails B. Rosenthal and J. Langdon regarding DIP budget.                  0.600          465.00

03/13/20   GLM    Review and revise funding request.                                        0.300          127.50

03/13/20   GLM    Communications with J. Langdon, MERU, DLA, Pachulski,                     0.500          212.50
                  and Bridge regarding DIP Budget.

03/13/20   GLM    Correspondence DLA regarding funding request.                             0.100           42.50

03/13/20   ZHS    emails B. Rosenthal and J. Langdon regarding DIP budget.                  0.600          465.00

03/14/20   GLM    Correspondence regarding DIP budget, filing final DIP order.              0.100           42.50

03/15/20   GLM    Finalize and file final DIP order.                                        0.500          212.50

03/15/20   GLM    Correspondence DLA regarding funding request.                             0.200           85.00

03/16/20   GLM    Correspondence with Z. Smith, DLA regarding funding                       0.200           85.00
                  request.

03/16/20   GLM    Review and revise funding request.                                        0.100           42.50
       Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                       Document     Page 84 of 151
                                                                                   Invoice              1044904
                                                                                   Date               04/20/2020
                                                                                   Page                       39



03/16/20   GLM       Correspondence with C. Badger regarding DIP order.                      0.100             42.50

03/17/20   ZHS       emails G. Mathless regarding funding request.                           0.600            465.00

03/17/20   GLM       Review and revise funding request.                                      0.200             85.00

03/17/20   GLM       Correspondence with DLA, B. Rosenthal, Z. Smith regarding               0.300            127.50
                     funding request, final DIP advance.

03/18/20   GLM       Correspondence with B. Rosenthal regarding final DIP                    0.100             42.50
                     advance.

03/23/20   ZHS       email H. Crabtree and J. Langdon regarding DIP order and                0.100             77.50
                     carve-out.

03/26/20   GLM       Correspondence with MERU regarding DIP variance report.                 0.100             42.50


                     Total Services:                                                         30.60        $16,165.00



           Zachary H. Smith                   9.60    hours at       775.00    =              $7,440.00
           Hillary B. Crabtree                0.60    hours at       505.00    =                $303.00
           James R. Langdon                   1.10    hours at       735.00    =                $808.50
           Gabriel L. Mathless               15.50    hours at       425.00    =              $6,587.50
           Joanne Wu                          3.80    hours at       270.00    =              $1,026.00

           Total (100%) of Fees:                                                              16,165.00

           90% of Total Fees                                                                  14,548.50




                     Computer Aided Research                                                                   4.90

                     Total Expenses:                                                                           4.90



                    TOTAL AMOUNT DUE:                                                                     $14,553.40
       Case 20-30149        Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                        Document     Page 85 of 151

                                                                                      Invoice                  1044904
                                                                                      Date                   04/20/2020
                                                                                      Page                           40



File No. 037179.000028
Re:      Fee Proceedings

03/05/20     GLM      File interim compensation order.                                          0.200            85.00

03/17/20     ZHS      retrieve and begin review of February fee statements in                   0.800           620.00
                      preparation of MVA first fee statement.

03/18/20     HBC      Review Simpson fee statement.                                             0.200           101.00

03/18/20     HBC      Review MVA fee statement, revisions to same.                              0.500           252.50

03/18/20     HBC      Assist MERU with fee statement.                                           0.400           202.00

03/19/20     JXW      Draft, review and revise first monthly fee statement.                     0.500           135.00

03/19/20     HBC      Review and provide comments on draft staffing report.                     0.500           252.50

03/20/20     JXW      Call regarding monthly fee statement and walk through billing             1.400           378.00
                      invoice.

03/20/20     JXW      Review and revise monthly fee statement (.7); review interim              0.900           243.00
                      compensation order for procedure (.2).

03/20/20     HBC      Review and comment on draft staffing report.                              0.500           252.50

03/20/20     HBC      Review and provide comments on MVA report.                                0.100            50.50

03/23/20     ZHS      emails J. Wu regarding BA request with respect to MVA fee                 0.100            77.50
                      statement.

03/23/20     JXW      Correpondence with Bankruptcy Administrator's office with                 0.100            27.00
                      revised fee statements incorporating report of hours and
                      amounts on an aggregate basis.

03/23/20     HBC      Final review and provide comments on MERU staffing report.                0.300           151.50

03/23/20     HBC      Assist with service of MERU staffing report.                              0.100            50.50

03/24/20     JXW      Correspondence with Bankruptcy Administrator regarding fee                0.200            54.00
                      statements.


                      Total Services:                                                            6.80        $2,932.50


            Zachary H. Smith                    0.90     hours at        775.00   =                $697.50
            Hillary B. Crabtree                 2.60     hours at        505.00   =              $1,313.00
Case 20-30149      Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30        Desc Main
                             Document     Page 86 of 151
                                                                  Invoice            1044904
                                                                  Date             04/20/2020
                                                                  Page                     41



    Gabriel L. Mathless            0.20   hours at   425.00   =              $85.00
    Joanne Wu                      3.10   hours at   270.00   =             $837.00

    Total (100%) of Fees:                                                   2,932.50

    90% of Total Fees                                                       2,639.25




             TOTAL AMOUNT DUE:                                                         $2,639.25
       Case 20-30149        Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                        Document     Page 87 of 151

                                                                                        Invoice                   1044904
                                                                                        Date                    04/20/2020
                                                                                        Page                            42
                                                                                        Terms                  Net 30 Days


File No. 037179.000031
Re:      Litigation

03/04/20     RCB      Communication regarding EIN lawsuit and related matters.                    0.400            220.00

03/04/20     ZHS      emails Kasowitz regarding EIN (MCA) litigation (.4); emails                 1.100            852.50
                      EIN counsel regarding same (.7).

03/05/20     RCB      Consultation Z. Smith regarding and preparation of                          0.800            440.00
                      suggestion of bankruptcy.

03/05/20     MP       Analyze docket to determine recent filings and information                  0.300             60.00
                      relating to Judgment and Bill of Costs and next course of
                      action.

03/05/20     GLM      Correspondence with B. Bowers, Z. Smith, M. Powell                          0.200             85.00
                      regarding EINCAP litigation.

03/05/20     MP       Interoffice Z. Smith regarding Docket, Judgment and Bill of                 0.300             60.00
                      Costs.

03/05/20     HBC      Assist with preparing notices of bankruptcy for litigation                  0.300            151.50
                      cases.

03/09/20     ZHS      Follow-up regarding EIN automatic stay violation issue.                     0.200            155.00

03/09/20     RCB      Communication regarding EIN lawsuit.                                        0.200            110.00

03/09/20     GLM      Correspondence regarding vacating EIN Cap judgment.                         0.100             42.50

03/17/20     ZHS      emails H. Crabtree and B. Rosenthal regarding SD-Missouri                   0.600            465.00
                      lawsuit and contacting OCP counsel for SD-Missouri with
                      respect to same.

03/17/20     HBC      Review and analyze employee litigation and draft suggestion                 0.400            202.00
                      of bankruptcy for filing in federal court.

03/19/20     JXW      Assist B. Bowers in preparation of list of prepetition lawsuits             0.700            189.00
                      and relevant information regarding same.


                      Total Services:                                                              5.60         $3,032.50



            Zachary H. Smith                     1.90    hours at         775.00    =              $1,472.50
            Hillary B. Crabtree                  0.70    hours at         505.00    =                $353.50
            Robert C. Bowers                     1.40    hours at         550.00    =                $770.00
Case 20-30149      Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30        Desc Main
                             Document     Page 88 of 151
                                                                  Invoice            1044904
                                                                  Date             04/20/2020
                                                                  Page                     43



    Gabriel L. Mathless            0.30   hours at   425.00   =             $127.50
    Joanne Wu                      0.70   hours at   270.00   =             $189.00
    Muriel Powell                  0.60   hours at   200.00   =             $120.00

    Total (100%) of Fees:                                                   3,032.50

    90% of Total Fees                                                       2,729.25



             TOTAL AMOUNT DUE:                                                         $2,729.25
       Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                       Document     Page 89 of 151

                                                                                    Invoice                  1044904
                                                                                    Date                   04/20/2020
                                                                                    Page                           44
                                                                                    Terms                 Net 30 Days


File No. 037179.000032
Re:      Other

03/06/20     JXW     Call with employee regarding information on SD-Charlotte                 0.100            27.00
                     case.

03/06/20     JXW     Call with employee regarding SD-Charlotte case.                          0.100            27.00

03/06/20     JXW     Revise case calendar according to the entered bidding                    0.500           135.00
                     procedures order.

03/09/20     JXW     Coordinate sending proofs of claim to claims and notice                  0.100            27.00
                     agent.

03/16/20     JXW     Attention to correspondence regarding March rent issue.                  0.600           162.00

03/17/20     JXW     Update Debtors' calendars with updated dates continued due               1.200           324.00
                     to coronavirus per court order.


                     Total Services:                                                           2.60          $702.00



            Joanne Wu                         2.60    hours at         270.00   =               $702.00

            Total (100%) of Fees:                                                                702.00

            90% of Total Fees                                                                    631.80



                     TOTAL AMOUNT DUE:                                                                       $631.80
       Case 20-30149       Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30    Desc Main
                                     Document     Page 90 of 151




Client:    Southern Deli                                              Invoice            1044904
File No:   037179                                                     Date             04/20/2020




                   TOTAL (100%) OF FEES:                           $186,760.50
                   90% OF TOTAL FEES:                              $168,084.45
                   TOTAL (100%) OF EXPENSES:                           $617.50

                   TOTAL AMOUNT DUE:                              $168,701.95
       Case 20-30149           Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30       Desc Main
                                         Document     Page 91 of 151




SD-Charlotte, LLC et al.
c/o Brian Rosenthal, Chief Restructuring Officer                              Invoice           1048484
MERU                                                                          Date            05/20/2020
1372 Peachtree St.                                                            Page                     1
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                      $134,645.00
                           Total Expenses:                           $22.30
                           Total This Matter:                   $134,667.30
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                       $45,444.50
                           Total Expenses:                           $54.00
                           Total This Matter:                    $45,498.50
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                        $1,312.00
                           Total Expenses:                            $0.00
                           Total This Matter:                     $1,312.00
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                        $2,788.50
                           Total Expenses:                            $0.00
                           Total This Matter:                     $2,788.50
File No. 037179.000029
Re:      Plan and Disclosure

                           Total Services:                        $8,151.00
                           Total Expenses:                          $171.00
                           Total This Matter:                     $8,322.00
File No. 037179.000030
Re:      Claims Administration

                           Total Services:                        $1,018.00
                           Total Expenses:                            $0.00
                           Total This Matter:                     $1,018.00
Case 20-30149   Doc 411   Filed 06/19/20 Entered 06/19/20 14:35:30         Desc Main
                          Document     Page 92 of 151
                                                                 Invoice         1048484
                                                                 Date          05/20/2020
                                                                 Page                   2



                                         Total (100%) of Fees:                   $193,359.00

                                            90% of Total Fees:                  $174,023.10

                                     Total (100%) of Expenses:                      $247.30

                                        TOTAL AMOUNT DUE:                       $174,270.40
        Case 20-30149         Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                           Document     Page 93 of 151




SD-Charlotte, LLC et al.
c/o Brian Rosenthal, Chief Restructuring Officer                                     Invoice             1048484
MERU                                                                                 Date              05/20/2020
1372 Peachtree St.                                                                   Page                       3
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

04/01/20       RED       Review objections to Sonic sale motion and begin preparing            4.500       1,462.50
                         order approving sale.

04/01/20       RED       Prepare, review and revise MOD Pizza sale motion.                     2.700          877.50

04/01/20       MSL       Review changes to potential bidder NDA and email G.                   0.200          115.00
                         Mathless regarding comments to same.

04/01/20       ZHS       emails G. Mathless and R. Dyer regarding response to email            0.600          465.00
                         from S. Cho related to Sonic sale, and related planning.

04/01/20       GLM       Analysis of comments to NDA.                                          0.300          127.50

04/01/20       GLM       Correspondence with Peak, M. Lee regarding comments to                0.200           85.00
                         NDA.

04/01/20       GLM       Communications with R. Dyer, Z. Smith, H. Crabtree                    0.500          212.50
                         regarding sale order.

04/01/20       GLM       Communications with DLA, H. Crabtree, R. Dyer regarding               0.200           85.00
                         cure objections.

04/01/20       HBC       Draft, review and revise cure list reconciliation.                    1.700          858.50

04/01/20       HBC       Draft, review and revise sale documents for sale closing.             1.400          707.00

04/01/20       HBC       Conference call with MERU to discuss sale issues.                     1.200          606.00

04/02/20       JXW       Draft and prepare notice of filing of executed APA and redline        0.500          135.00
                         against previous version filed with the court.

04/02/20       RED       Prepare Sonic sale order; review and revise proposed sale             8.600       2,795.00
                         order prepared by Sonic.

04/02/20       ZHS       emails G. Mathless, H. Crabtree, J. Langdon, R. Dyer, and J.          1.000          775.00
                         Wu regarding sale hearing preparation.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document     Page 94 of 151
                                                                                 Invoice             1048484
                                                                                 Date              05/20/2020
                                                                                 Page                       4




04/02/20   GLM    Communications regarding sale order, cure and adequate                   0.600          255.00
                  assurance objections.

04/02/20   GLM    Correspondence with Peak, Z. Smith regarding status, NDAs.               0.100           42.50

04/02/20   GLM    Communications with DLA, Z. Smith, R. Dyer, H. Crabtree, J.              0.500          212.50
                  Wu regarding filing amended APA, APA schedules.

04/02/20   GLM    Review and revise draft sale order.                                      0.400          170.00

04/02/20   HBC    Negotiate with J. Henderson on adequate assurance issues.                0.500          252.50

04/02/20   HBC    Review and revise cure reconciliation.                                   0.800          404.00

04/02/20   HBC    Negotiate with landlords on cure amounts.                                1.800          909.00

04/02/20   HBC    Assist R. Dyer on sale documents.                                        1.500          757.50

04/03/20   RED    Revisions to declaration of Peak in support of sale motion               7.100        2,307.50
                  (1.8); telephone conferences regarding Sonic sale (1.8);
                  prepare declaration of MERU in support of sale motion (3.0);
                  communications with landlords regarding resolution of
                  objections to sale motion (.5).

04/03/20   JXW    Phone conference with MVA and MERU teams regarding                       1.500          405.00
                  draft sale order and schedules.

04/03/20   JXW    Prepare notice of filing for redlined APA against previous               0.700          189.00
                  version and executed APA.

04/03/20   ZHS    emails S. Cho regarding comments to sale order.                          0.400          310.00

04/03/20   ZHS    emails H. Crabtree and G. Mathless regarding filings in                  0.700          542.50
                  support of sale motion.

04/03/20   ZHS    emails J. Rosell and G. Mathless regarding Sonic franchise               0.200          155.00
                  agreement-related language for sale order.

04/03/20   ZHS    emails J. Wu and G. Mathless regarding notices for filing of             0.600          465.00
                  supplemental pleadings in support of sale.

04/03/20   ZHS    t/c R. Dyer, H. Crabtree, J. Langdon, and G. Mathless                    1.000          775.00
                  regarding Sonic sale hearing action items.

04/03/20   GLM    Coordination, planning call with MVA team regarding Sonic                0.600          255.00
                  Sale.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                    Document     Page 95 of 151
                                                                                 Invoice             1048484
                                                                                 Date              05/20/2020
                                                                                 Page                       5



04/03/20   GLM    Call with MVA, MERU regarding sale process, hearing.                     1.300          552.50

04/03/20   GLM    Communications with DLA, committee, Bridge, MVA team                     0.400          170.00
                  regarding sale order.

04/03/20   GLM    Communications with DLA, J. Wu, Z. Smith regarding notice                0.200           85.00
                  of filing amended APA.

04/03/20   GLM    Review and provide comments to draft notice of filing                    0.300          127.50
                  amended APA, redline.

04/03/20   GLM    Analysis of matters related to sale proceeds escrow.                     0.200           85.00

04/03/20   GLM    Correspondence regarding cure, adequate           protection             0.400          170.00
                  objections, adequate assurance issues.

04/03/20   GLM    Correspondence with B. Rosenthal and DLA regarding APA                   0.200           85.00
                  schedules.

04/03/20   GLM    Review M. Elliott proffer for sale hearing.                              0.100           42.50

04/03/20   GLM    Correspondence with H. Crabtree, Z. Smith regarding escrow               0.100           42.50
                  account for sale proceeds.

04/03/20   GLM    Communications with committee regarding Sonic franchise                  0.200           85.00
                  agreements.

04/03/20   GLM    Correspondence with MVA team, other constituencies                       0.300          127.50
                  regarding sale order.

04/03/20   HBC    Coordination on form of adequate assurance with B. Duffy.                0.400          202.00

04/03/20   HBC    Call with J. Henderson on sale process and objection.                    0.300          151.50

04/03/20   HBC    Participation in multiple conference calls on regarding cure             1.500          757.50
                  objections and summary.

04/03/20   HBC    Call with DLA on sale process, diligence information.                    1.100          555.50

04/03/20   HBC    Prepare for and attend sale status call with MERU.                       1.400          707.00

04/03/20   HBC    Review, revise and provide comments to sale order.                       0.300          151.50

04/03/20   HBC    Review and analyze declarations.                                         0.200          101.00

04/03/20   HBC    Preparation for sale hearing with summary of objections and              1.500          757.50
                  resolutions.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 96 of 151
                                                                                    Invoice             1048484
                                                                                    Date              05/20/2020
                                                                                    Page                       6



04/03/20   HBC    Prepare, review and revise amended cure schedule.                           0.400          202.00

04/03/20   HBC    Research and analyze Alabama lien issues in connection                      0.200          101.00
                  with sale.

04/04/20   GLM    Correspondence with DLA regarding notice of amended                         0.100           42.50
                  APA, redline.

04/04/20   GLM    Correspondence with Z. Smith, H. Crabtree, Committee                        0.200           85.00
                  regarding cure schedule.

04/04/20   GLM    Correspondence with H. Crabtree, Z. Smith regarding                         0.100           42.50
                  Alabama tax issue.

04/04/20   HBC    Preparation for sale hearing.                                               0.300          151.50

04/05/20   RED    Finalize declarations in support of sale motion.                            0.700          227.50

04/05/20   ZHS    emails R. Dyer regarding declarations in support of sale.                   0.500          387.50

04/05/20   ZHS    emails R. Dyer and G. Mathless regarding publication notice                 0.200          155.00
                  in support of sale.

04/05/20   ZHS    emails S. Cho regarding Pachulski comments to Sale Order.                   0.300          232.50

04/05/20   ZHS    emails H. Crabtree and G. Mathless regarding cure schedule.                 0.600          465.00

04/05/20   GLM    Correspondence with MERU, R. Dyer, Z. Smith regarding                       0.300          127.50
                  proffer.

04/05/20   GLM    Correspondence with B. Rosenthal, H. Crabtree regarding                     0.100           42.50
                  amended cure schedule, diligence for sale.

04/05/20   HBC    Conference calls regarding discussion of sale hearing                       0.500          252.50
                  documents.

04/06/20   ZHS    emails H. Crabtree, J. Langdon, R. Dyer, G. Mathless, and J.                0.800          620.00
                  Wu regarding filing of documents in support of sale and
                  related coordination.

04/06/20   ZHS    emails H. Crabtree regarding cure objections.                               0.200          155.00

04/06/20   RED    Finalize and prepare notices of filing of declarations and sale             1.800          585.00
                  order in anticipation of sale hearing.

04/06/20   JHM    Prepare charts to insert county and assessment information                  2.500          487.50
                  in connection with 38 real properties, and input into chart.
       Case 20-30149   Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                     Document     Page 97 of 151
                                                                                   Invoice             1048484
                                                                                   Date              05/20/2020
                                                                                   Page                       7



04/06/20   ZHS    emails D. Simon regarding sale order.                                      0.100           77.50

04/06/20   ZHS    emails J. Silvestro regarding cure schedule.                               0.200          155.00

04/06/20   ZHS    emails M. DiGiacomo (landlord counsel) regarding cure.                     0.200          155.00

04/06/20   ZHS    emails R. Dyer and H. Crabtree regarding notices for filing of             0.500          387.50
                  documents in support of sale.

04/06/20   ZHS    emails H. Crabtree regarding adequate assurance issues.                    0.700          542.50

04/06/20   GLM    Communications with MVA team regarding sale order,                         0.500          212.50
                  proffers for sale hearing, account for sale proceeds.

04/06/20   GLM    Review and revise notice of filing amended APA.                            0.100           42.50

04/06/20   GLM    Analysis of DIP order in connection with sale proceeds                     0.200           85.00
                  question.

04/06/20   GLM    Correspondence with H. Crabtree, Z. Smith, Stretto, MERU,                  0.500          212.50
                  contract counterparties regarding cure schedule.

04/06/20   GLM    Communications      with   B.   Rosenthal,   Sonic   regarding             0.200           85.00
                  diligence items.

04/06/20   GLM    Communications regarding purported Alabama personal                        0.200           85.00
                  property tax lien.

04/06/20   HBC    Calls with various landlords regarding cure objections.                    1.100          555.50

04/06/20   HBC    Review and revise cure amendment.                                          1.200          606.00

04/06/20   HBC    Follow up on Store objection and negotiate with counsel.                   1.400          707.00

04/06/20   HBC    Analyze and reconcile lease locations and schedules.                       0.700          353.50

04/06/20   HBC    Prepare, review and revise notice of amended APA.                          0.400          202.00

04/06/20   HBC    Prepare, review and revise Rosenthal declaration and file the              0.600          303.00
                  same.

04/06/20   HBC    Prepare, review and file Peak declaration.                                 0.600          303.00

04/06/20   HBC    Prepare, review and file amended APA and notice.                           0.600          303.00

04/06/20   HBC    Prepare, review and file cure supplement.                                  0.600          303.00

04/06/20   HBC    Prepare, review and file proposed sale order.                              0.600          303.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                    Document     Page 98 of 151
                                                                                Invoice             1048484
                                                                                Date              05/20/2020
                                                                                Page                       8




04/06/20   HBC    Call with DLA regarding rejected leases.                                0.300          151.50

04/06/20   HBC    Contact landlords on rejected leases and process.                       0.500          252.50

04/06/20   HBC    Call with Alabama tax authority regarding objection.                    0.300          151.50

04/07/20   JXW    Sale hearing planning meeting with MVA team.                            0.300           81.00

04/07/20   RED    Communications regarding sale order.                                    0.300           97.50

04/07/20   RED    Communications regarding MOD sale.                                      0.100           32.50

04/07/20   GLM    Call with DLA, B. Rosenthal regarding sale hearing, cure                0.500          212.50
                  amounts, sale order.

04/07/20   ZHS    emails J. Langdon and H. Crabtree regarding sale hearing                0.800          620.00
                  preparation.

04/07/20   JXW    Teleconference with Peak Franchise regarding status update              0.700          189.00
                  of Sonic and MOD sales.

04/07/20   RED    Telephone conference regarding MOD sale process.                        0.700          227.50

04/07/20   ZHS    t/c Peak, J. Langdon, and G. Mathless regarding Sonic and               0.800          620.00
                  MOD sale processes.

04/07/20   ZHS    emails DLA and Pachulski regarding sale order language with             1.000          775.00
                  respect to Sonic rejection claim (.5); t/c S. Cho regarding
                  same (.2); further emails DLA and Pachulski regarding same
                  (.3).

04/07/20   ZHS    t/c J. Langdon, H. Crabtree, and G. Mathless regarding sale             0.500          387.50
                  hearing preparation and coordination.

04/07/20   ZHS    numerous emails Kelley Drye, B. Rosenthal, G. Mathless, J.              2.100        1,627.50
                  Langdon, H. Crabtree, D. Simon, and J. Silvestro regarding
                  further edits to Sale Order (1.6); emails J. Langdon, G.
                  Mathless, and H. Crabtree regarding Sale Order and
                  preparation for Sale Hearing (.5).

04/07/20   GLM    Prepare for hearing on sale, utility stipulation motions.               1.500          637.50

04/07/20   GLM    Correspondence with DLA, MVA team regarding sale                        0.400          170.00
                  hearing, cure amounts.

04/07/20   GLM    Communications with NRP, DLA, Committee, Bridge, MVA                    0.700          297.50
                  team regarding sale order.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document     Page 99 of 151
                                                                                    Invoice             1048484
                                                                                    Date              05/20/2020
                                                                                    Page                       9




04/07/20   HBC    Prepare for and attend sale status call with DLA.                           1.400          707.00

04/07/20   HBC    Call with Peak on MOD sale process.                                         0.600          303.00

04/07/20   HBC    Sale hearing preparation.                                                   1.200          606.00

04/07/20   HBC    Review, finalize and file complete cure schedule as amended                 0.900          454.50
                  as exhibit to proposed order.

04/07/20   HBC    Call with S. Cho on cure schedule and status.                               0.300          151.50

04/07/20   HBC    Discussion regarding        executory   process     on   vendor             0.600          303.00
                  agreements.

04/07/20   HBC    Negotiation with Lee County, Alabama revenue                                0.300          151.50
                  commissioner regarding tax issues in relation to sale.

04/07/20   HBC    Correspondence on real property tax and CAM issues for                      0.400          202.00
                  Store leases.

04/07/20   HBC    Review and revise sale order.                                               0.300          151.50

04/08/20   ZHS    emails Kelley Drye regarding comments to sale order.                        0.400          310.00

04/08/20   ZHS    emails B. Rosenthal, J. Langdon, G. Mathless, and H.                        1.000          775.00
                  Crabtree regarding Sonic sale hearing.

04/08/20   ZHS    emails B. Rosenthal, Sonic, DLA, G. Mathless, J. Langdon,                   0.700          542.50
                  and H. Crabtree regarding rejected Sonic leases and
                  transition plans with respect to rejected stores.

04/08/20   ZHS    emails G. Mathless regarding sale closing.                                  0.500          387.50

04/08/20   GLM    Review and revise Sale Order.                                               0.500          212.50

04/08/20   GLM    Communications with constituencies, Libertas, Itria regarding               0.800          340.00
                  sale order.

04/08/20   HBC    Sale order negotiations with various parties.                               0.900          454.50

04/08/20   HBC    Assist with drafting sale documents.                                        3.200        1,616.00

04/09/20   JXW    Assist G. Mathless in preparing proposed sale order for                     0.500          135.00
                  upload.

04/09/20   RED    Telephone conference with MOD regarding sale process.                       0.700          227.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document      Page 100 of 151
                                                                                    Invoice             1048484
                                                                                    Date              05/20/2020
                                                                                    Page                      10



04/09/20   ZHS    t/c Mod, K. Kobbe, B. Rosenthal, and R. Dyer regarding Mod                  0.900          697.50
                  sale process next steps.

04/09/20   ZHS    numerous emails D. Simon, Itria counsel, Libertas counsel,                  1.500        1,162.50
                  Pachulski, J. Silvestro, and G. Mathless regarding finalization
                  and submission of sale order.

04/09/20   ZHS    emails Libertas, Itria, and all parties regarding comments to               1.000          775.00
                  and finalization of sale order.

04/09/20   GLM    Communications with constituencies, libertas, Itria regarding               1.000          425.00
                  sale order.

04/09/20   GLM    Attend to finalizing and filing sale order.                                 0.500          212.50

04/09/20   GLM    Review and revise proposed Sale Order.                                      0.500          212.50

04/09/20   GLM    Correspondence with H. Crabtree regarding franchise                         0.100           42.50
                  agreements.

04/09/20   GLM    Communications with Z. Smith, M. Lee regarding planning for                 0.200           85.00
                  sale closing.

04/09/20   GLM    Correspondence with B. Rosenthal, DLA regarding US                          0.100           42.50
                  Foods.

04/09/20   HBC    Call with US Foods on sale closing.                                         0.600          303.00

04/09/20   HBC    Communication with various landlords on cure schedule and                   0.500          252.50
                  sale status.

04/09/20   HBC    Review and provide comments on sale order.                                  0.600          303.00

04/09/20   HBC    Discussion with DLA regarding US Foods..                                    0.200          101.00

04/10/20   ZHS    emails G. Mathless regarding Sale Order and closing                         0.300          232.50
                  coordination.

04/10/20   ZHS    emails G. Mathless regarding sale closing coordination.                     0.200          155.00

04/10/20   GLM    Communications with DLA, MERU regarding entry of sale                       0.200           85.00
                  order.

04/10/20   GLM    Communications with DLA, B. Rosenthal and M. Tarwater                       0.200           85.00
                  regarding schedules.

04/10/20   MCT    Review sale order and APA.                                                  1.200          420.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                  Document      Page 101 of 151
                                                                                 Invoice             1048484
                                                                                 Date              05/20/2020
                                                                                 Page                      11



04/10/20   HBC    Review comments on disclosure schedules for Sonic closing.               1.100          555.50

04/10/20   HBC    Coordinate service of sale order and other motions with                  0.200          101.00
                  Stretto.

04/11/20   ZHS    Emails D. Simon regarding closing coordination call and                  0.200          155.00
                  closing questions.

04/11/20   GLM    Correspondence with DLA, Z. Smith, H. Crabtree regarding                 0.200           85.00
                  sale issues.

04/11/20   HBC    Correspondence with DLA on equipment transfer at closed                  0.300          151.50
                  locations and coordination regarding same.

04/12/20   ZHS    emails B. Rosenthal, A. Cohen, and MVA Team regarding                    0.500          387.50
                  sale closing coordination call and topics for discussion.

04/12/20   GLM    Correspondence with MVA team, MERU regarding sale                        0.300          127.50
                  issues, responses to DLA questions, call to discuss same.

04/12/20   HBC    Review documents, closing checklist and preparation for sale             2.600        1,313.00
                  closing.

04/13/20   GLM    Call with MERU, Z. Smith, H. Crabtree regarding issues                   0.600          255.00
                  attendant to closing Sonic sale, planning for call with DLA.

04/13/20   MCT    Review APA Schedules.                                                    1.300          455.00

04/13/20   GLM    Communications with JPM regarding new escrow account for                 0.600          255.00
                  sonic sale proceeds.

04/13/20   GLM    Begin drafting new escrow agreement for sale proceeds.                   0.400          170.00

04/13/20   GLM    Communications with M. Tarwater, B. Rosenthal regarding                  0.200           85.00
                  APA schedules.

04/13/20   GLM    Communications regarding DIP payoff in connection with                   0.200           85.00
                  sale closing.

04/13/20   GLM    Correspondence with Z. Smith, H. Crabtree, J. Langdon                    0.300          127.50
                  regarding escrow release language for new escrow
                  agreement.

04/13/20   HBC    Preparatory call for sale closing process.                               1.100          555.50

04/13/20   HBC    Call with DLA on sale closing process.                                   0.800          404.00

04/13/20   HBC    Assist MERU with diligence request for schedules.                        1.100          555.50
       Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                 Document      Page 102 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      12




04/14/20   RED    Review multiple communications regarding Sonic sale                       0.400          130.00
                  issues.

04/14/20   MSL    Review emails regarding closing and schedules; review and                 0.900          517.50
                  make changes to bill of sale, assignment of leases and
                  assignment and assumption agreement.

04/14/20   MCT    Review Bill of Sale, Assignment and Assumption Agreement,                 1.000          350.00
                  and Assignment of Leases and revise same.

04/14/20   GLM    Communications with M. Tarwater, B. Rosenthal regarding                   0.300          127.50
                  APA schedules.

04/14/20   GLM    Communications with JPM, B. Rosenthal, Z. Smith regarding                 1.000          425.00
                  escrow for Sonic sale proceeds, KYC.

04/14/20   GLM    Review and revise draft JPM escrow agreement for sale                     0.500          212.50
                  proceeds.

04/14/20   GLM    Communications with B. Rosenthal, MVA team regarding                      0.500          212.50
                  sources and uses.

04/14/20   GLM    Review and analyze draft sources and uses.                                0.200           85.00

04/14/20   GLM    Correspondence with H. Crabtree, A. Amer, J. Maday                        0.100           42.50
                  regarding diligence issues relating to sale.

04/14/20   GLM    Correspondence    with   H.   Crabtree    regarding   closing             0.100           42.50
                  checklist.

04/14/20   GLM    Communications with H. Crabtree, Z. Smith, M. Tarwater                    0.300          127.50
                  regarding amendment to APA, comments to assignment
                  documents.

04/14/20   ZHS    emails K. Druyan (MOD), K. Kobbe, and Peak Team                           0.400          310.00
                  regarding MOD sale process.

04/14/20   ZHS    emails H. Crabtree and G. Mathless regarding Sonic sale                   0.800          620.00
                  closing.

04/14/20   ZHS    emails Peak regarding MOD sale process.                                   0.600          465.00

04/14/20   HBC    Update closing checklist and discuss assignments.                         0.500          252.50

04/14/20   HBC    Call with Pachulski regarding US Foods.                                   0.500          252.50

04/14/20   HBC    Plan and strategize on language in asset purchase                         0.200          101.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                  Document      Page 103 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      13



                  agreement on avoidance actions.

04/14/20   HBC    Call with MERU on disclosure schedules to asset purchase                  0.800          404.00
                  agreement.

04/14/20   HBC    Negotiate assignment documents for sale with DLA.                         0.200          101.00

04/14/20   HBC    Assist on sources and uses document for sale closing.                     0.400          202.00

04/14/20   HBC    Review Sonic sale order for necessary process.                            0.500          252.50

04/14/20   HBC    Walk through asset purchase agreement with DLA for                        1.100          555.50
                  closing.

04/14/20   HBC    Respond to MERU on DIP loan calculation in relation to sale               0.200          101.00
                  order.

04/14/20   HBC    Call with MERU to discuss transition to SRI on the 17th.                  1.400          707.00

04/15/20   GLM    Call with Sonic, Committee, MERU regarding Sonic sale,                    0.500          212.50
                  closing.

04/15/20   MCT    Call with B. Rosenthal regarding schedules; multiple                      4.800        1,680.00
                  correspondence with Brian; office conference; draft officer's
                  certificate, resolutions, and FIRPTAs; revise schedules;
                  review Purchaser's officer's certificate.

04/15/20   MSL    Review emails regarding schedules; review excluded asset                  1.600          920.00
                  schedules and provisions of purchase agreement regarding
                  same; email Mr. Tarwater my comments to excluded assets
                  schedule; review and make changes to FIRPTAs, Officer's
                  Certificate and Seller resolutions.

04/15/20   GLM    Review and provide comments to JPM revisions to escrow                    0.300          127.50
                  agreement.

04/15/20   GLM    Review and revise escrow agreement for Sonic sale                         0.300          127.50
                  proceeds.

04/15/20   GLM    Communications with JPM, B. Rosenthal, MVA team                           0.400          170.00
                  regarding escrow agreement, KYC, account fee.

04/15/20   GLM    Review and provide comments on sale closing checklist.                    0.200           85.00

04/15/20   GLM    Communications with H. Crabtree, M. Tarwater, Z. Smith                    0.300          127.50
                  regarding closing deliverables, schedules.

04/15/20   GLM    Communications with B. Rosenthal, DLA, H. Crabtree, Z.                    0.500          212.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document      Page 104 of 151
                                                                                 Invoice             1048484
                                                                                 Date              05/20/2020
                                                                                 Page                      14



                  Smith regarding assumed, rejected contracts in connection
                  with Sonic sale.

04/15/20   GLM    Call with B. Rosenthal, MVA team regarding process for                   0.400          170.00
                  closing Sonic sale, next steps.

04/15/20   GLM    Review and provide comments on notice of amendment to                    0.200           85.00
                  APA.

04/15/20   GLM    Correspondence with DLA, H. Crabtree, M. Tarwater                        0.200           85.00
                  regarding purchaser officer certificate, escrow release
                  instructions, sale documents.

04/15/20   GLM    Review draft purchaser officer certificate.                              0.100           42.50

04/15/20   ZHS    emails H. Crabtree, G. Mathless, and M. Tarwater regarding               1.200          930.00
                  Sonic closing.

04/15/20   ZHS    emails H. Crabtree regarding APA amendment.                              0.800          620.00

04/15/20   HBC    Review and forward tax documents to DLA.                                 0.400          202.00

04/15/20   HBC    Review and forward bill of sale to DLA.                                  0.300          151.50

04/15/20   HBC    Review and forward assumption agreement to DLA.                          0.300          151.50

04/15/20   HBC    Review executed asset purchase agreement and prepare                     1.300          656.50
                  amendment.

04/15/20   HBC    Call with DLA regarding closing process.                                 0.500          252.50

04/15/20   HBC    Review and revise disclosure schedules to asset purchase                 1.700          858.50
                  agreement.

04/15/20   HBC    Coordinate preparation of final assumption list with Stretto             1.200          606.00
                  and list of un-assumed contracts and leases.

04/15/20   HBC    Review and forward sale resolutions to DLA.                              0.500          252.50

04/15/20   HBC    Review and forward officer's certificate to DLA.                         0.200          101.00

04/15/20   HBC    Prepare and forward notice of assumption list.                           0.500          252.50

04/15/20   HBC    Review and forward assumption of leases agreement.                       0.300          151.50

04/15/20   HBC    Assist with transition of employee and location transition.              2.100        1,060.50

04/15/20   HBC    Review various food delivery agreements, discuss issues                  0.400          202.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document      Page 105 of 151
                                                                                     Invoice             1048484
                                                                                     Date              05/20/2020
                                                                                     Page                      15



                  related to rejection.

04/16/20   AHA    Download Alabama personal property taxes for incorporation                   2.600          533.00
                  on disclosure schedule (.6); inter-office communications
                  regarding same (2.0).

04/16/20   JHM    Search for Real Property taxes for property located in                       0.500           97.50
                  Alabama.

04/16/20   JHM    Search for real property taxes for property located in North                 0.300           58.50
                  Carolina.

04/16/20   JHM    Search for real property taxes for property located in                       0.500           97.50
                  Tennessee.

04/16/20   JHM    Search for real property taxes for property located in Virginia.             0.500           97.50

04/16/20   MSL    Review and respond to correspondence regarding Sonic sale                    0.200          115.00
                  process.

04/16/20   MCT    Office conference regarding disclosure schedules (1.2);                      2.700          945.00
                  correspondence with DLA Piper regarding same (1.0);
                  prepare and circulate signature packets (.5).

04/16/20   GLM    Communications with H. Crabtree, M. Tarwater, DLA, MERU,                     1.200          510.00
                  Peak regarding sale documents, sources and uses, issues
                  related to closing Sonic sale.

04/16/20   GLM    Call with MERU, DLA, H. Crabtree regarding process, closing                  0.200           85.00
                  of Sonic sale.

04/16/20   GLM    Communications with DLA, JPM regarding escrow account                        0.200           85.00
                  wire instructions.

04/16/20   GLM    Communications with J. Wu, B. Rosenthal regarding Peak                       0.200           85.00
                  retention application, payment.

04/16/20   GLM    Analysis of Peak retention application in connection with                    0.200           85.00
                  closing payments.

04/16/20   ZHS    emails G. Mathless and H. Crabtree regarding Sonic sale                      0.800          620.00
                  closing.

04/16/20   HBC    Revisions to disclosure schedule lease descriptions for Sonic                1.600          808.00
                  sale.

04/16/20   HBC    Cross reference contracts and leases with disclosure                         1.800          909.00
                  schedules.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document      Page 106 of 151
                                                                                   Invoice             1048484
                                                                                   Date              05/20/2020
                                                                                   Page                      16




04/16/20   HBC    Coordinate with Stretto for final assumption list.                         1.300          656.50

04/16/20   HBC    Finalize and file assumption list.                                         0.500          252.50

04/16/20   HBC    Review PEAK retention application and agreement.                           0.200          101.00

04/16/20   HBC    Negotiate with US Foods on amendment to APA.                               0.500          252.50

04/16/20   HBC    Work on real property tax information for disclosure schedule.             0.500          252.50

04/16/20   HBC    Coordinate with M. Tarwater to prepare and forward                         0.300          151.50
                  signature packages for closing.

04/16/20   HBC    Correspondence with M. Smith regarding sale closing.                       0.100           50.50

04/16/20   HBC    Respond to landlord counsel J. Capitano on sale process and                0.100           50.50
                  transition.

04/16/20   HBC    Assist with closing statement.                                             0.300          151.50

04/16/20   HBC    Coordinate W-9 tax form for sale.                                          0.100           50.50

04/17/20   MCT    Multiple correspondence with client and DLA regarding APA                  1.700          595.00
                  schedules (.5); review and revise schedules (.5); review side
                  letter (.2); prepare for closing (.5).

04/17/20   GLM    Communications with DLA, JPM, H. Crabtree, M. Tarwater,                    2.400        1,020.00
                  B. Rosenthal, J. Silvestro, Kelley Drye regarding finalizing
                  APA schedules, closing payments and cure amounts,
                  closing.

04/17/20   GLM    Review and provide comments to draft side letter regarding                 0.100           42.50
                  open purchase orders.

04/17/20   GLM    Review sale documents, schedules in connection with                        0.500          212.50
                  closing.

04/17/20   HBC    Negotiations with National Retail Properties on final cure                 0.300          151.50
                  amount.

04/17/20   HBC    Correspondence with U.S. Foods over transition from closing                0.800          404.00
                  and amendment.

04/17/20   HBC    Assist with execution of sale documents.                                   1.100          555.50

04/17/20   HBC    Respond to correspondence and questions from MERU on                       1.500          757.50
                  sale closing.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                  Document      Page 107 of 151
                                                                                   Invoice             1048484
                                                                                   Date              05/20/2020
                                                                                   Page                      17




04/17/20   HBC    Coordination with DLA on disclosure statements for sale                    0.900          454.50
                  closing.

04/17/20   HBC    All-hands call to discuss Sonic sale closing process.                      0.500          252.50

04/17/20   HBC    Coordinate with M. Smith to obtain executed resolutions.                   0.400          202.00

04/18/20   HBC    Attention to correspondence from DLA on closing.                           0.100           50.50

04/20/20   RED    Communications with Peak, B. Rosenthal, and MVA Team                       0.900          292.50
                  regarding MOD sale.

04/20/20   HBC    Assist with post-closing coordination.                                     0.100           50.50

04/20/20   GLM    Correspondence with Pachulski regarding sale closing.                      0.100           42.50

04/20/20   GLM    Correspondence with Peak regarding asset sale.                             0.100           42.50

04/20/20   MCT    Prepare executed FIRPTA's for SD-Charlotte and SD-                         0.700          245.00
                  Missouri.

04/20/20    JRL   Correspondence re: MOD sale process.                                       0.700          514.50

04/20/20   HBC    Assist MERU with cure list and disclosure information.                     1.500          757.50

04/20/20   HBC    Transition tasks with MERU and respond to requests from                    1.100          555.50
                  DLA.

04/20/20   HBC    Confer with Peak regarding MOD sale process.                               0.500          252.50

04/21/20    JRL   Call with MOD Pizza counsel.                                               0.500          367.50

04/21/20   GLM    Correspondence with DLA, Bridge regarding sale closing,                    0.300          127.50
                  closing statement.

04/21/20   GLM    Review and provide comments on draft sale notice.                          0.400          170.00

04/21/20   HBC    Draft, review and revise notice of sale and forward to parties             0.400          202.00
                  for review.

04/21/20   HBC    Work with DLA on closing matters, transition questions.                    2.600        1,313.00

04/22/20   RED    Prepare MOD bidding procedures (3.7); telephone                            4.500        1,462.50
                  conference with Peak, B. Rosenthal, Z. Smith, and J.
                  Langdon regarding MOD sale process (.8).

04/22/20   MCT    Begin drafting Auction APA for MOD Pizza.                                  3.800        1,330.00
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                  Document      Page 108 of 151
                                                                                    Invoice             1048484
                                                                                    Date              05/20/2020
                                                                                    Page                      18




04/22/20    JRL   Conference call with Peak, B. Rosenthal, Z. Smith, and R.                   0.800          588.00
                  Dyer regarding MOD sale process.

04/22/20   HBC    Call with Peak on RTHT sale process.                                        0.500          252.50

04/22/20   HBC    Call with M. Tarwater to discuss form of RTHT asset                         0.700          353.50
                  purchase agreement, strategy on employees and changes
                  from Sonic asset purchase agreements.

04/22/20   HBC    Finalize Sonic sale notice and file same.                                   0.300          151.50

04/22/20   HBC    Assist with post-closing issues and transition questions.                   0.800          404.00

04/23/20   RED    Prepare, review and revise MOD bidding procedures and                       6.600        2,145.00
                  bidding procedures motion.

04/23/20   MCT    Continue drafting auction APA for MOD Pizza.                                4.300        1,505.00

04/23/20    JRL   Correspondence re: MOD Sale Process structure and issues.                   1.100          808.50

04/23/20   HBC    Assist with MOD due diligence process.                                      0.500          252.50

04/23/20   HBC    Review MOD CIM.                                                             0.300          151.50

04/23/20   HBC    Correspondence regarding lease post-petition payments.                      0.300          151.50

04/23/20   HBC    Respond to      post-closing   Sonic   sale   questions     and             1.400          707.00
                  transitions.

04/24/20   RED    Prepare, revise, and incorporate comments into MOD bidding                  5.800        1,885.00
                  procedures.

04/24/20   GLM    Correspondence with Z. Smith, Committee regarding Sonic                     0.100           42.50
                  sale.

04/24/20    JRL   Calls and correspondence re: MOD sale process.                              1.500        1,102.50

04/24/20   HBC    Review bidding motion, assist R. Dyer in preparation of                     0.400          202.00
                  bidding motion.

04/24/20   HBC    Meet and confer with Peak on MOD sale process.                              0.500          252.50

04/26/20    JRL   Review documents and           correspondence    re:   bidding              0.800          588.00
                  procedures for MOD sale.

04/26/20   HBC    Correspondence on bidding procedures.                                       0.200          101.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                   Document      Page 109 of 151
                                                                                    Invoice             1048484
                                                                                    Date              05/20/2020
                                                                                    Page                      19



04/27/20   RED    Revise MOD bidding procedures (3.6) and prepare MOD                         5.300        1,722.50
                  bidding procedures motion (1.7).

04/27/20   MSL    Review and make changes to auction draft purchase                           3.500        2,012.50
                  agreement for MOD-Pizza.

04/27/20   HBC    Review and make changes to the form of APA.                                 2.900        1,464.50

04/27/20   HBC    Assist R. Dyer with form of bidding procedures.                             1.400          707.00

04/28/20   RED    Revise and incorporate additional comments to draft MOD                     6.200        2,015.00
                  APA.

04/28/20   HBC    Revise and forward form of asset purchase agreement.                        2.500        1,262.50

04/28/20   RED    Prepare, review and revise MOD sale motion.                                 2.000          650.00

04/28/20   ZHS    emails R. Dyer and H. Crabtree regarding MOD APA.                           0.700          542.50

04/28/20    JRL   Correspondence and conference calls re: task list updates                   0.700          514.50
                  and action items.

04/28/20    JRL   Review bidding procedures.                                                  0.900          661.50

04/28/20    JRL   Review asset purchase documents.                                            1.800        1,323.00

04/29/20   RED    Revisions to MOD draft APA (2.6); review issue regarding                    9.500        3,087.50
                  cure of MOD executory contract (4.2); telephone conference
                  regarding MOD sale (.4); revisions to MOD bidding
                  procedures (2.3).

04/29/20   MSL    Review and make changes to MOD Pizza purchase                               2.100        1,207.50
                  agreement (2.0); review and respond to H. Crabtree's email
                  regarding same (.1).

04/29/20   ZHS    t/c B. Rosenthal regarding preparation for call with Bridge and             0.300          232.50
                  Committee with respect to MOD bidding procedures.

04/29/20   ZHS    t/c Bridge, Pachulski, B. Rosenthal, A. Cohen, and Peak,                    0.700          542.50
                  regarding MOD bidding procedures.

04/29/20   ZHS    emails B. Rosenthal, R. Dyer, and H. Crabtree regarding                     0.300          232.50
                  MOD cure amounts.

04/29/20   ZHS    emails R. Dyer regarding MOD bidding procedures and                         0.500          387.50
                  motion.

04/29/20    JRL   Review and comment on Bidding Procedures matters.                           1.300          955.50
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                       Document      Page 110 of 151
                                                                                     Invoice              1048484
                                                                                     Date               05/20/2020
                                                                                     Page                       20




04/29/20   HBC       Call with Peak to discuss MOD sale update.                                0.600            303.00

04/29/20   HBC       Assist R. Dyer with bidding proceedures motion.                           0.700            353.50

04/29/20   HBC       Call with MERU to discuss cure list.                                      0.500            252.50

04/29/20   HBC       Review MOD distribution agreement.                                        0.500            252.50

04/29/20   HBC       Review and revise draft form of MOD sale asset purchase                   0.800            404.00
                     agreement.

04/30/20   RED       Resolve issues regarding MOD bidding procedures and                       7.500           2,437.50
                     prepare MOD sale motion and proposed order.

04/30/20    ZHS      emails R. Dyer, H. Crabtree, J. Langdon, J. Silvestro, and J.             0.900            697.50
                     Rossell regarding MOD bidding procedures.

04/30/20    ZHS      review J. Silvestro email regarding MOD bidding procedures                0.300            232.50
                     (.1); and emails B. Rosenthal and Pachulski regarding same
                     (.2).

04/30/20    ZHS      t/c J. Rossell, B. Rosenthal, J. Langdon, and R. Dyer                     0.500            387.50
                     regarding Bridge comments to MOD bidding procedures.

04/30/20    ZHS      t/c J. Langdon and J. Silvestro regarding MOD Bidding                     0.400            310.00
                     Procedures.

04/30/20    ZHS      emails R. Dyer and J. Langdon regarding revisions to MOD                  0.300            232.50
                     Bidding Procedures.

04/30/20    JRL      Correspondence and conference calls with Bridge and                       1.300            955.50
                     Committee representatives re: Bidding Procedure issues.

04/30/20   HBC       Call to discuss bidding procedures and RTHT sale.                         0.600            303.00

04/30/20   HBC       Assist on sale procedures drafting and process.                           1.500            757.50


                     Total Services:                                                       288.70           $134,645.00



           Marcus S. Lee                       8.50    hours at        575.00    =              $4,887.50
           Zachary H. Smith                   30.70    hours at        775.00    =             $23,792.50
           Hillary B. Crabtree                97.60    hours at        505.00    =             $49,288.00
           James R. Langdon                   11.40    hours at        735.00    =              $8,379.00
           Reid E. Dyer                       75.90    hours at        325.00    =             $24,667.50
Case 20-30149     Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30           Desc Main
                            Document      Page 111 of 151
                                                                   Invoice              1048484
                                                                   Date               05/20/2020
                                                                   Page                       21



    Michael C. Tarwater            21.50   hours at   350.00   =              $7,525.00
    Gabriel L. Mathless            32.00   hours at   425.00   =             $13,600.00
    Joanne Wu                       4.20   hours at   270.00   =              $1,134.00
    Allison H. Amer                 2.60   hours at   205.00   =                $533.00
    Janet H. Maday                  4.30   hours at   195.00   =                $838.50

    Total (100%) of Fees:                                                    134,645.00

    90% of Total Fees:                                                       121,180.50



              Computer Aided Research                                                          22.30

              Total Expenses:                                                                  22.30



             TOTAL AMOUNT DUE:                                                            $121,202.80
       Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                      Document      Page 112 of 151     Invoice                              1048484
                                                                                         Date              05/20/2020
                                                                                         Page                      22
                                                                                         Terms            Net 30 Days


File No. 037179.000026
Re:      Case Administration and Business Operations

04/01/20     HBC     Assist with responding to questions from Committee on                       0.300          151.50
                     insurance and other matters.

04/01/20     HBC     Assist Stretto with case scheduling and service matters.                    0.400          202.00

04/02/20     ZHS     emails H. Crabtree and R. Dyer regarding removal motion.                    0.200          155.00

04/03/20     RED     Prepare, revise and review motion to extend time for removal.               2.000          650.00

04/03/20     GLM     Correspondence with MVA           team,    P.   Foy     regarding           0.300          127.50
                     appearances at sale hearing.

04/03/20     GLM     Review docket in connection with questions regarding prior                  0.200           85.00
                     filings relating to stalking horse APA.

04/03/20     HBC     Review Bankruptcy Administrator analysis and coordinate                     0.100           50.50
                     quarterly fee process.

04/03/20     HBC     Draft, review and revise lease rejection for triple net lease.              0.500          252.50

04/03/20     HBC     Draft tax stipulation orders for counterparty review.                       0.300          151.50

04/04/20     GLM     Correspondence with Stretto regarding proof of claim form.                  0.100           42.50

04/04/20     GLM     Correspondence with P. Foy, M. Elliott regarding telephonic                 0.100           42.50
                     attendance at sale hearing.

04/04/20     HBC     Correspondence with Stretto on service issues and                           0.200          101.00
                     schedules.

04/05/20     GLM     Correspondence with H. Crabtree regarding agenda for 4/8                    0.100           42.50
                     hearing.

04/05/20     HBC     Summarize motions for utilities stipulations (.3), assist with              0.500          252.50
                     hearing prep (.2).

04/06/20     ZHS     emails R. Jones regarding equity interest inquiry.                          0.400          310.00

04/06/20     ZHS     emails D. Simon regarding prepetition sales tax.                            0.100           77.50

04/06/20     GLM     Correspondence regarding appearances at April 8 hearing.                    0.200           85.00

04/06/20     HBC     Coordinate tax assessment review.                                           0.200          101.00

04/07/20     AHA     Research tax records regarding property tax assessments.                    2.000          410.00

04/07/20     ZHS     emails DLA regarding Sonic lease rejections (.3); emails H.                 0.900          697.50
                     Crabtree regarding lease rejections (.6).
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                  Document      Page 113 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      23




04/07/20   GLM    Correspondence with MERU regarding statements of                          0.100           42.50
                  financial affairs.

04/07/20   HBC    Coordinate post-petition rent payment for Gastios.                        0.200          101.00

04/07/20   HBC    Coordination with Advantage landlord counsel.                             0.500          252.50

04/07/20   HBC    Update objection summary and discuss with DLA and                         1.100          555.50
                  committee.

04/07/20   HBC    Correspondence and coordination regarding store closings.                 1.900          959.50

04/07/20   HBC    Locate information and respond to Tokyo Marine on                         0.300          151.50
                  insurance issues.

04/08/20   GLM    Attend hearing on Sonic sale, utility adequate assurance                  1.000          425.00
                  motions.

04/08/20   GLM    Prepare for hearing on Sonic sale, utility adequate assurance             1.000          425.00
                  motions.

04/08/20   RED    Prepare motion to extend time for removal (1.5); revise                   2.400          780.00
                  motion to reject leases (.9).

04/08/20   ZHS    emails H. Crabtree regarding confidentiality with Committee.              0.400          310.00

04/08/20   GLM    Correspondence regarding NDA with Committee.                              0.100           42.50

04/08/20   HBC    Draft, review and revise lease rejection motion for closed                1.600          808.00
                  Sonic stores.

04/08/20   HBC    Update case deadline memo, schedules for sale closing.                    0.700          353.50

04/08/20   HBC    Prepare, review and upload Knoxville utilities stipulation                0.500          252.50
                  order.

04/08/20   HBC    Prepare, review and upload Kingsport utilities stipulation                0.500          252.50
                  order.

04/08/20   HBC    Draft, review and revise motion to reject franchise                       1.400          707.00
                  agreements.

04/08/20   HBC    Prepare and upload Kingston utilities stipulation order.                  0.500          252.50

04/08/20   HBC    Coordinate store closing and employee matters for rejected                0.600          303.00
                  locations.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                  Document      Page 114 of 151
                                                                                   Invoice             1048484
                                                                                   Date              05/20/2020
                                                                                   Page                      24



04/09/20   RED    Revise motion to reject franchise agreement (.4); begin                    1.300          422.50
                  preparing motion to retain ordinary course professionals (.9).

04/09/20   ZHS    emails   H.   Crabtree         regarding     questions     on              0.500          387.50
                  Schedules/SOFAS.

04/09/20   ZHS    emails H. Crabtree and J. Wu regarding utility stipulations.               0.100           77.50

04/09/20   ZHS    emails H. Crabtree and R. Dyer regarding coordination of                   0.400          310.00
                  various administrative motions, including OCP motion and
                  Finley motion.

04/09/20    MP    Analyze voluminous Bank Statements and prepare same on                     1.800          360.00
                  Court's website for Administrator's review.

04/09/20   HBC    Draft, review and revise ordinary course motion.                           0.800          404.00

04/09/20   HBC    Print out schedules and prepare for Section 341 meeting.                   1.600          808.00

04/09/20   HBC    Review and analyze PACA and 503(b)(9) liens.                               1.100          555.50

04/09/20   HBC    Revise triple net lease rejections, sublessor concerns.                    0.800          404.00

04/09/20   HBC    Coordinate upload of full bank statements to Bankruptcy                    0.300          151.50
                  Administrator.

04/10/20   JXW    Attention to correspondence regarding motion to reject Sonic               0.100           27.00
                  franchise license agreements.

04/10/20   RED    Prepare, review and revise motion to retain ordinary course                1.400          455.00
                  professionals.

04/10/20   ZHS    t/c R. Jones regarding Southern Deli Holdings, LLC question                0.500          387.50
                  and confirmation of entity (.3); emails H. Crabtree, G.
                  Mathless, and M. Lee regarding same (.2).

04/10/20   ZHS    review and revise draft motion to reject Sonic franchise                   0.400          310.00
                  agreements (.3); email H. Crabtree and R. Dyer regarding
                  same (.1).

04/10/20   ZHS    emails H. Crabtree and B. Rosenthal regarding Finley motion.               0.500          387.50

04/10/20   MSL    Review and respond to emails regarding DMAC.                               0.500          287.50

04/10/20   GLM    Correspondence with H. Crabtree, Z. Smith, M. Lee, MERU                    0.200           85.00
                  regarding DMAC-SD.

04/10/20   HBC    Finalize and file motion to correct independent director                   1.100          555.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document      Page 115 of 151
                                                                                     Invoice             1048484
                                                                                     Date              05/20/2020
                                                                                     Page                      25



                  agreement.

04/10/20   HBC    Finalize and file motion to reject Sonic franchise agreement.                0.700          353.50

04/10/20   HBC    Assemble exhibits, finalize and file motion to reject leases.                0.900          454.50

04/10/20   HBC    Finalize and file motion to extend time to remove civil actions.             0.300          151.50

04/10/20   HBC    Prepare for and attend telephonic Section 341 meeting.                       1.200          606.00

04/12/20   ZHS    emails B. Rosenthal regarding Southern Deli equity interest                  0.200          155.00
                  question (.1); email R. Jones regarding same (.1).

04/12/20   HBC    Review DMAC documents, effect on schedules.                                  0.200          101.00

04/13/20   GLM    Communications with landlord attorney, B. Rosenthal                          0.200           85.00
                  regarding landlord claim of underpayment.

04/13/20   HBC    Call with MERU to discuss post-petition rents.                               0.200          101.00

04/13/20   HBC    Review case      deadlines    and   work    on   administrative              1.900          959.50
                  procedures.

04/13/20   HBC    Correspondence regarding triple net lease documentation.                     0.200          101.00

04/13/20   HBC    Review Sonic and MOD distributions agreement for privity                     0.600          303.00
                  questions.

04/14/20   ZHS    email H. Crabtree regarding inquiry from insurer.                            0.100           77.50

04/14/20   HBC    Review Bankruptcy Administrator guidance on quarterly fees                   0.600          303.00
                  (.1), review reports and confirm fee amounts (.3) and discuss
                  process (.2).

04/14/20   HBC    Review avoidance actions and viability for vendors with no                   1.300          656.50
                  contracts.

04/14/20   HBC    Correspondence with landlords on MOD postpetition rent                       0.300          151.50
                  discrepancy.

04/14/20   HBC    Correspondence regarding Tokyo Marine insurance policy.                      0.200          101.00

04/15/20   GLM    Call with landlord counsel regarding rent payment.                           0.200           85.00

04/15/20   GLM    Correspondence regarding payment of back rent to landlord.                   0.100           42.50

04/15/20   HBC    Walk through list of contracts and leases to reject for all                  0.700          353.50
                  debtors with MERU.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                  Document      Page 116 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      26




04/15/20   HBC    Correspondence with landlords on Mod postpetition rent                    0.200          101.00
                  discrepancy.

04/15/20   HBC    Review auto leases, coordinate turnover of vehicles at                    0.700          353.50
                  appropriate locations.

04/15/20   HBC    Draft, review and revise motion to reject Seymour, TN lease.              0.700          353.50

04/16/20   JXW    Review payment requirements under the Peak retention                      0.700          189.00
                  order and peak retention application in connection with
                  MERU's question regarding Peak invoice.

04/16/20   GLM    Correspondence with A. Cohen regarding landlord payment.                  0.100           42.50

04/16/20   GLM    Communications with committee counsel, MVA team                           0.200           85.00
                  regarding challenge period extension.

04/16/20   ZHS    email from/to J. Rossell regarding stipulation extending                  0.200          155.00
                  Committee challenge period (.1); review stipulation (.1).

04/16/20   HBC    Discussions with J. Henderson and F. Knowlton (.2), finalize              1.100          555.50
                  and file motion to reject two sonic leases (.9).

04/16/20   HBC    Negotiate order rejecting Sonic franchise agreements.                     0.600          303.00

04/16/20   HBC    Finalize and file Seymour lease rejection.                                0.600          303.00

04/17/20   HBC    Correspondence regarding Infor contract.                                  0.100           50.50

04/17/20   HBC    Correspondence with J. Samon, counsel for TVT regarding                   0.100           50.50
                  AMEX reimbursement.

04/18/20   HBC    Follow up response to J. Samon, counsel for TVT regarding                 0.100           50.50
                  AMEX reimbursement.

04/19/20   HBC    Review PACA details from A. Davis related to U.S. Foods.                  0.100           50.50

04/20/20   HBC    Draft, review and revise proposed rejection order and forward             0.900          454.50
                  to opposing counsel.

04/20/20   HBC    Review sale status and discuss post-closing tasks.                        0.500          252.50

04/20/20   HBC    Draft, review and revise motion to reject auto leases.                    0.400          202.00

04/20/20   HBC    Draft, review and revise omnibus contract rejection motion.               0.800          404.00

04/20/20   GLM    Correspondence regarding MERU staffing report.                            0.100           42.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document      Page 117 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      27




04/20/20   HBC    Review data requirements and rejection of Infor contract.                 0.100           50.50

04/21/20   GLM    Communications with S. Schmidt, Z. Smith regarding call to                0.200           85.00
                  discuss case.

04/21/20   HBC    Discussion of MCA contracts.                                              0.300          151.50

04/21/20   HBC    Strategy call on engagement of auditor and tax professionals.             0.400          202.00

04/21/20   HBC    Coordinate lease rejection order with J. Henderson and F.                 0.700          353.50
                  Knowlton.

04/21/20   HBC    Prepare, review and revise notice of hearing with Court                   0.600          303.00
                  Announcement for April 29 hearing and file.

04/21/20   HBC    Work on schedules, revised lease information for Schedule G               1.600          808.00
                  and DMAC interest.

04/21/20   HBC    Draft, review and revise rejection pleadings and review                   1.100          555.50
                  contracts.

04/21/20   HBC    Call with T. Guilfoyle on Infor.                                          0.200          101.00

04/22/20   GLM    Correspondence with committee regarding motion to correct                 0.100           42.50
                  independent director engagement terms.

04/22/20   HBC    Call with Pachulski regarding independent director motion                 0.400          202.00
                  and informal objection.

04/22/20   HBC    Discuss Committee request on independent director fee with                0.200          101.00
                  Finley Group and MERU.

04/22/20   HBC    Review list with Stretto and MERU for omnibus contract and                2.100        1,060.50
                  lease rejection, cross-reference list against schedules.

04/22/20   HBC    Revise, finalize and file omnibus contract rejection motion.              1.200          606.00

04/22/20   HBC    Prepare sonic franchise rejection order for party review.                 0.500          252.50

04/22/20   HBC    Prepare sonic lease rejection order for party review.                     0.500          252.50

04/22/20   HBC    Prepare independent director order for party review.                      0.500          252.50

04/23/20   JXW    Correspondence Z. Smith regarding research on prepetition                 0.100           27.00
                  sales tax.

04/23/20   GLM    Draft, review and revise summary analysis of issues relating              0.500          212.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                   Document      Page 118 of 151
                                                                                     Invoice             1048484
                                                                                     Date              05/20/2020
                                                                                     Page                      28



                  to Itria asserted claims.

04/23/20   GLM    Communications with landlord counsel, MERU, Z. Smith and                     0.300          127.50
                  H. Crabtree regarding landlord rent payments.

04/23/20   HBC    Discuss amendment to schedules and seek extension of                         0.500          252.50
                  deadline.

04/23/20   HBC    Discuss rejection order with the committee and equipment at                  0.300          151.50
                  closed locations.

04/23/20   HBC    Draft monthly report narrative and incorporate into filings.                 1.700          858.50

04/23/20   HBC    Call with P. Hage and Clerk of Court to discuss erroneous                    0.200          101.00
                  filing.

04/23/20   HBC    Coordinate wire and issuance of quarterly fee trust checks.                  0.200          101.00

04/23/20   HBC    Review schedules, sales tax analysis.                                        0.600          303.00

04/23/20   HBC    Review and revise independent director order.                                0.600          303.00

04/24/20   JXW    Call with Z. Smith regarding research into treatment of                      0.300           81.00
                  prepetition sales tax.

04/24/20   JXW    Researching the treatment of the prepetition sales tax in ch                 2.200          594.00
                  11, and to help identify points of negotiating leverage with the
                  taxing authorities.

04/24/20   GLM    Correspondence with MVA team regarding merchant cash                         0.200           85.00
                  advance agreements, sales tax issues.

04/24/20    JRL   Correspondence re: sales tax issues.                                         0.400          294.00

04/24/20   HBC    Review and analyze sales tax research.                                       0.100           50.50

04/24/20   HBC    Review estate proceeds analysis.                                             0.500          252.50

04/24/20   HBC    Coordinate review of proposed orders with Committee and                      0.300          151.50
                  Bridge.

04/24/20   HBC    Preparation for meeting on plan status, cash collateral and                  0.800          404.00
                  sales matters.

04/24/20   HBC    Finalize and file quarterly fee reports.                                     0.400          202.00

04/27/20   GLM    Correspondence regarding NDA for DMAC.                                       0.100           42.50
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document      Page 119 of 151
                                                                                  Invoice             1048484
                                                                                  Date              05/20/2020
                                                                                  Page                      29



04/27/20   HBC    Call with S. Miller on New Brawley lease issue, forward                   0.500          252.50
                  copies of post-petition payments.

04/27/20   HBC    Coordinate with MERU on New Brawley lease payment                         0.200          101.00
                  review.

04/27/20   HBC    Review monthly reports and preparation for filing.                        1.600          808.00

04/28/20   JXW    Email J. May regarding extension motions for MOD leases.                  0.200           54.00

04/28/20   JAM    Confer with Z. Smith, H. Crabtree, R. Dyer and J. Wu on                   0.900          409.50
                  pending motions, deadlines and case administration.

04/28/20   HBC    Draft narrative and revise SDH monthly report.                            0.600          303.00

04/28/20   HBC    Draft narrative and revise SDC monthly report.                            0.800          404.00

04/28/20   HBC    Draft narrative and revise SDM monthly report.                            0.800          404.00

04/28/20   HBC    Draft narrative and revise SDR monthly report.                            0.500          252.50

04/28/20   HBC    Draft narrative and revise RTHT monthly report.                           0.700          353.50

04/28/20   HBC    Finalize and upload Sonic rejection order.                                0.300          151.50

04/28/20   HBC    Finalize and upload lease rejection order.                                0.300          151.50

04/28/20   HBC    Finalize and upload independent director order.                           0.300          151.50

04/28/20   HBC    Draft, review and revise triple net lease rejection motion.               1.500          757.50

04/28/20   GLM    Correspondence with creditor regarding filing proof of claim.             0.100           42.50

04/28/20   ZHS    Review email from Colorado Department of Revenue, and                     0.200          155.00
                  emails B. Rosenthal regarding same.

04/29/20   JXW    Draft, review and revise extension motion for remaining                   1.100          297.00
                  unsold Sonic debtors.

04/29/20   HBC    Attend teleconference hearing on motion to remove.                        1.500          757.50

04/29/20   JXW    Call with J. May regarding preparation of extension motions.              0.300           81.00

04/29/20   HBC    Draft, review and revise removal order and, upload.                       0.600          303.00

04/29/20   HBC    Forward lease rejection orders to counsel and coordinate                  0.900          454.50
                  transfer.
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                       Document      Page 120 of 151
                                                                                    Invoice              1048484
                                                                                    Date               05/20/2020
                                                                                    Page                       30



04/29/20   HBC       Coordinate with Stretto on claims register and review same.              1.300           656.50

04/30/20   JXW       Draft, review and revise extension motion for remaining                  0.900           243.00
                     unsold Sonic debtors.

04/30/20   JAM       Correspondence regarding filing extension and sale motions.              0.300           136.50

04/30/20   HBC       Download orders and coordinate service with Stretto.                     0.300           151.50

04/30/20   HBC       Finalize and file SD-Charlotte monthly report.                           0.400           202.00

04/30/20   HBC       Finalize and file SD-Missouri monthly report.                            0.400           202.00

04/30/20   HBC       Finalize and file SD Restaurant monthly report.                          0.300           151.50

04/30/20   HBC       Finalize and file Southern Deli monthly report.                          0.400           202.00

04/30/20   HBC       Finalize and file RTHT monthly report.                                   0.400           202.00

04/30/20   HBC       Respond to Jones McCloud regarding creditor questions.                   0.100             50.50

04/30/20   HBC       Coordinate administrative matters and calendar schedule for              0.300           151.50
                     upcoming hearings.


                     Total Services:                                                          95.60        $45,444.50



           Marcus S. Lee                       0.50     hours at       575.00   =                $287.50
           Zachary H. Smith                    5.10     hours at       775.00   =              $3,952.50
           Hillary B. Crabtree                65.80     hours at       505.00   =             $33,229.00
           James R. Langdon                    0.40     hours at       735.00   =                $294.00
           Reid E. Dyer                        7.10     hours at       325.00   =              $2,307.50
           Gabriel L. Mathless                 5.80     hours at       425.00   =              $2,465.00
           Julia A. May                        1.20     hours at       455.00   =                $546.00
           Joanne Wu                           5.90     hours at       270.00   =              $1,593.00
           Allison H. Amer                     2.00     hours at       205.00   =                $410.00
           Muriel Powell                       1.80     hours at       200.00   =                $360.00

           Total (100%) of Fees:                                                               45,444.50

           90% of Total Fees:                                                                  40,900.05



                     Computer Aided Research                                                                   54.00
Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document      Page 121 of 151
                                                            Invoice         1048484
                                                            Date          05/20/2020
                                                            Page                  31




           Total Expenses:                                                        54.00



           TOTAL AMOUNT DUE:                                                $40,954.05
       Case 20-30149       Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                        Document      Page 122 of 151     Invoice                            1048484
                                                                                     Date                  05/20/2020
                                                                                     Page                          32
                                                                                     Terms                Net 30 Days


File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

04/07/20     GLM      Correspondence with      Pachulski    regarding   challenge            0.100             42.50
                      deadline stipulation.

04/21/20      JRL     Review DIP Order.                                                      0.600            441.00

04/27/20      JRL     Review DIP financing and cash collateral documents.                    0.600            441.00

04/30/20     ZHS      emails J. Langdon regarding cash collateral extension.                 0.500            387.50


                      Total Services:                                                         1.80         $1,312.00



            Zachary H. Smith                   0.50    hours at         775.00   =             $387.50
            James R. Langdon                   1.20    hours at         735.00   =             $882.00
            Gabriel L. Mathless                0.10    hours at         425.00   =              $42.50

            Total (100%) of Fees:                                                              1,312.00

            90% of Total Fees:                                                                 1,180.80



                      TOTAL AMOUNT DUE:                                                                    $1,180.80
       Case 20-30149        Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                        Document      Page 123 of 151     Invoice                              1048484
                                                                                       Date                  05/20/2020
                                                                                       Page                          33
                                                                                       Terms                Net 30 Days


File No. 037179.000028
Re:      Fee Proceedings

04/13/20     JXW      Correspondence with Z. Smith, H. Crabtree and MERU                       0.200             54.00
                      regarding objection period for MERU March staffing report.

04/13/20     ZHS      email from B. Rosenthal and email to J. Wu regarding MERU                0.100             77.50
                      February fee statement.

04/16/20     JXW      Correspondence with Z. Smith and H. Crabtree regarding                   0.200             54.00
                      preparation of MVA second fee statement.

04/16/20     ZHS      emails J. Wu regarding MVA second fee statement.                         0.200            155.00

04/17/20     JXW      Review draft MVA invoice for March and prepare cover sheet               4.000          1,080.00
                      for monthly fee statement per Interim Compensation Order.

04/20/20     JXW      Draft, review and revise MVA second monthly fee statement.               1.600            432.00

04/20/20     JXW      Circulate MVA secondly monthly fee statement to key                      0.100             27.00
                      constituencies.

04/20/20     HBC      Review notice and cover letter for MVA fee statement.                    0.200            101.00

04/22/20     HBC      Revise draft MERU staffing to sort and correct narratives.               1.400            707.00

04/22/20     HBC      Finalize and file MERU staffing report.                                  0.200            101.00


                      Total Services:                                                           8.20         $2,788.50



            Zachary H. Smith                    0.30     hours at       775.00     =              $232.50
            Hillary B. Crabtree                 1.80     hours at       505.00     =              $909.00
            Joanne Wu                           6.10     hours at       270.00     =            $1,647.00

            Total (100%) of Fees:                                                                2,788.50

            90% of Total Fees:                                                                   2,509.65



                      TOTAL AMOUNT DUE:                                                                      $2,509.65
       Case 20-30149       Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30               Desc Main
                                        Document      Page 124 of 151     Invoice                            1048484
                                                                                     Date                  05/20/2020
                                                                                     Page                          34
                                                                                     Terms                Net 30 Days


File No. 037179.000029
Re:      Plan and Disclosure

04/21/20     RED      Prepare, review and revise motion and proposed order to                6.600          2,145.00
                      extend plan exclusivity period.

04/22/20     RED      Prepare, review and revise motion to extend plan exclusivity           4.200          1,365.00
                      period.

04/24/20     JAM      Teleconference with H. Crabtree regarding plan terms.                  0.500            227.50

04/24/20     JAM      Teleconference G. Mathless regarding plan term sheet.                  0.200             91.00

04/24/20     JAM      Research and draft joint plan term sheet.                              4.200          1,911.00

04/27/20     JAM      Teleconference with Z. Smith regarding plan (0.7); research            2.900          1,319.50
                      and prepare term sheet (2.2).

04/28/20     JAM      Email correspondence with Z. Smith, claims agent and                   0.500            227.50
                      counsel to lender and Committee regarding plan process.

04/30/20     JAM      Review research on tax claims and revise term sheet.                   1.900            864.50


                      Total Services:                                                        21.00         $8,151.00



            Reid E. Dyer                      10.80     hours at       325.00    =            $3,510.00
            Julia A. May                      10.20     hours at       455.00    =            $4,641.00

            Total (100%) of Fees:                                                              8,151.00

            90% of Total Fees:                                                                 7,335.90



                       Computer Aided Research                                                                171.00

                       Total Expenses:                                                                        171.00



                      TOTAL AMOUNT DUE:                                                                    $7,506.90
       Case 20-30149       Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                        Document      Page 125 of 151     Invoice                              1048484
                                                                                       Date                  05/20/2020
                                                                                       Page                          35
                                                                                       Terms                Net 30 Days


File No. 037179.000030
Re:      Claims Administration

04/04/20     ZHS      review emails from A. Tsai and H. Crabtree regarding bar                 0.200            155.00
                      date notice.

04/13/20     ZHS      review sales tax information (.4); email H. Crabtree regarding           0.500            387.50
                      same (.1).

04/15/20     GLM      Communications with B. Rosenthal, Stretto, and Z. Smith,                 0.200             85.00
                      regarding tax proof of claim.

04/21/20     GLM      Communications with tax claimant, Stretto regarding proof of             0.200             85.00
                      claim.

04/23/20      JRL     Correspondence re: issues with Itria asserted claims.                    0.300            220.50

04/29/20     GLM      Correspondence with creditor regarding proof of claim.                   0.100             42.50

04/30/20     GLM      Correspondence with creditor regarding proof of claim.                   0.100             42.50


                      Total Services:                                                           1.60         $1,018.00



            Zachary H. Smith                    0.70     hours at        775.00    =             $542.50
            James R. Langdon                    0.30     hours at        735.00    =             $220.50
            Gabriel L. Mathless                 0.60     hours at        425.00    =             $255.00

            Total (100%) of Fees:                                                                1,018.00

            90% of Total Fees:                                                                    916.20



                      TOTAL AMOUNT DUE:                                                                        $916.20
       Case 20-30149       Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                                     Document      Page 126 of 151




Client:    Southern Deli                                               Invoice           1048484
File No:   037179                                                      Date            05/20/2020




                    TOTAL (100%) OF FEES:                          $193,359.00

                    90% OF TOTAL FEES:                             $174,023.10

                    TOTAL (100%) OF EXPENSES:                          $247.30

                    TOTAL AMOUNT DUE:                            $174,270.40




                              PAYMENT DUE WITHIN TERMS NOTED ABOVE

                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT
                            TO ENSURE PROPER CREDIT TO YOUR ACCOUNT
       Case 20-30149           Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30      Desc Main
                                         Document      Page 127 of 151




SD-Charlotte, LLC et al
c/o Brian Rosenthal, Chief Restructuring Officer                              Invoice           1051058
MERU                                                                          Date            06/18/2020
1372 Peachtree St.                                                            Page                     1
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                       $39,506.00
                           Total Expenses:                            $7.10
                           Total This Matter:                    $39,513.10
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                       $42,338.50
                           Total Expenses:                          $681.70
                           Total This Matter:                    $43,020.20
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                       $25,440.00
                           Total Expenses:                            $3.20
                           Total This Matter:                    $25,443.20
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                        $3,077.50
                           Total Expenses:                            $0.00
                           Total This Matter:                     $3,077.50
File No. 037179.000029
Re:      Plan and Disclosure

                           Total Services:                       $27,830.50
                           Total Expenses:                           $81.20
                           Total This Matter:                    $27,911.70
File No. 037179.000030
Re:      Claims Administration

                           Total Services:                       $15,822.50
                           Total Expenses:                            $0.00
                           Total This Matter:                    $15,822.50
Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30         Desc Main
                          Document      Page 128 of 151
                                                                  Invoice         1051058
                                                                  Date          06/18/2020
                                                                  Page                   2



                                          Total (100%) of Fees:                   $154,015.00

                                             90% of Total Fees:                  $138,613.50

                                      Total (100%) of Expenses:                      $773.20

                                         TOTAL AMOUNT DUE:                       $139,386.70
        Case 20-30149        Doc 411        Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                           Document      Page 129 of 151




SD-Charlotte, LLC et al
c/o Brian Rosenthal, Chief Restructuring
Officer                                                                                 Invoice              1051058
MERU                                                                                    Date               06/18/2020
1372 Peachtree St.                                                                      Page                        3
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

05/01/20      RED       Review and finalize MOD bidding procedures, bid procedures                7.200      2,340.00
                        motion, and proposed order (3.3); prepare additional notices
                        for MOD sale process (3.9).

05/01/20       JRL      Review, revise and circulate bidding procedures documents.                1.500      1,102.50

05/01/20      HBC       Review RTHT bid motion and documents.                                     1.100          555.50

05/04/20      JXW       Compile and file MOD pizza sale motion and bidding                        0.600          162.00
                        procedures.

05/04/20      RED       Finalize MOD bidding procedures motion and related                        3.000          975.00
                        documents (2.2); telephone conference regarding MOD sale
                        issues (.8).

05/04/20       JAM      Respond to emails regarding MOD sale.                                     0.600          273.00

05/04/20       JAM      Review draft NDA (0.3); emails and teleconferences                        1.200          546.00
                        regarding data room access (0.9).

05/04/20       JRL      Prepare for and attend call regarding bid procedures matters.             0.700          514.50

05/04/20      HBC       Assist with notice of motion on bid procedures.                           0.400          202.00

05/04/20      HBC       Finalize and file bid motion.                                             1.100          555.50

05/04/20       ZHS      review and revise MOD bidding procedures motion.                          1.500      1,162.50

05/04/20       ZHS      emails K. Kobbe regarding MOD process.                                    0.600          465.00

05/04/20       ZHS      review cure schedule.                                                     0.700          542.50

05/05/20      GLM       Communications with S. Schmidt, D. Bagley, and Z. Smith                   0.100           42.50
                        regarding request for access to MOD data room.
       Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                 Document      Page 130 of 151
                                                                               Invoice             1051058
                                                                               Date              06/18/2020
                                                                               Page                       4



05/05/20   HBC    Review RTHT sale status update.                                        0.200          101.00

05/06/20    JRL   Correspondence regarding budget for sale of MOD assets                 0.500          367.50
                  and wind down.

05/07/20   JAM    Review MOD sale documents.                                             0.600          273.00

05/07/20   GLM    Correspondence regarding       transcript   from   bidding             0.100           42.50
                  procedures hearing.

05/08/20   GLM    Communications relating to Itria request for bidding                   0.200           85.00
                  procedures transcript.

05/08/20   HBC    Review RTHT sale update.                                               0.200          101.00

05/11/20   HBC    Review MOD sale process update and LOI.                                0.300          151.50

05/11/20   HBC    Strategy development with respect to RTHT sale process.                0.300          151.50

05/12/20   RED    Telephone conference regarding MOD sale process (.5);                  4.900        1,592.50
                  revisions to and resolution of comments to MOD APA (4.4).

05/12/20   ZHS    t/c Peak, B. Rosenthal, A. Cohen, R. Dyer, and J. May,                 0.800          620.00
                  regarding MOD process and next steps related to same.

05/12/20   ZHS    emails R. Dyer regarding MOD APA.                                      0.500          387.50

05/12/20    JRL   Review APA and correspondence re: same.                                1.400        1,029.00

05/12/20   HBC    Review and revise comments to asset purchase agreements.               2.800        1,414.00

05/13/20   RED    Review issue regarding MOD APA/avoidance actions.                      1.000          325.00

05/13/20   RED    Resolve outstanding comments to MOD form APA.                          2.200          715.00

05/13/20   HBC    Work on RTHT asset purchase agreement and diligence                    2.100        1,060.50
                  questions.

05/14/20   RED    Resolve comments to MOD APA.                                           1.000          325.00

05/14/20   ZHS    emails R. Dyer regarding MOD APA.                                      0.200          155.00

05/14/20   HBC    Assist with RTHT sale documents.                                       1.100          555.50

05/15/20   ZHS    email M. Elliott and B. Rosenthal regarding MOD APA.                   0.100           77.50

05/15/20   JAM    Teleconference with Peak and Bridge regarding status of                1.900          864.50
                  MOD sale (1.0); emails regarding MOD sale (0.9).
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                  Document      Page 131 of 151
                                                                                 Invoice             1051058
                                                                                 Date              06/18/2020
                                                                                 Page                       5




05/15/20   HBC    Review and revise form asset purchase agreement.                         1.500          757.50

05/18/20   ZHS    email from/to counsel for potential bidder regarding request             0.100           77.50
                  for access to MOD data room.

05/18/20   ZHS    emails J. May and J. Langdon regarding MOD call.                         0.200          155.00

05/18/20   GLM    Communications with J. May, Z. Smith, S. Schmidt regarding               0.200           85.00
                  MOD sale dataroom access, franchise agreements.

05/18/20   HBC    Assist on MOD sale process.                                              0.800          404.00

05/18/20    JRL   Prepare for and attend call on MOD Pizza sale issues.                    0.600          441.00

05/18/20   JAM    Teleconference S. Schmidt regarding MOD sale and open                    0.500          227.50
                  matters.

05/18/20   JAM    Teleconference regarding sale process and objectives.                    1.100          500.50

05/19/20   ZHS    follow-up regarding MOD sale process.                                    0.600          465.00

05/20/20   ZHS    emails J. May and J. Langdon regarding potential bidder                  0.300          232.50
                  request for data room access.

05/20/20   JAM    Research regarding overpayment for rent and emails                       0.500          227.50
                  regarding same.

05/22/20   GLM    Communications relating to potential bidder NDA for MOD                  0.100           42.50
                  data room.

05/22/20   HBC    Review Mod due diligence questions.                                      0.200          101.00

05/26/20   RED    Telephone conference regarding MOD status.                               0.700          227.50

05/26/20   RED    Prepare for hearing on MOD bid procedures.                               3.600        1,170.00

05/26/20   JAM    Teeconference regarding status of sale process for MOD.                  0.600          273.00

05/26/20   JAM    Email correspondence regarding status of MOD sale.                       0.400          182.00

05/26/20   HBC    Review and finalize bid order.                                           0.400          202.00

05/26/20   HBC    Correspondence regarding MOD Sale status update.                         1.000          505.00

05/26/20   ZHS    t/c Peak, B. Rosenthal, and R. Dyer regarding status of MOD              1.000          775.00
                  sale process and bidders.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document      Page 132 of 151
                                                                                 Invoice             1051058
                                                                                 Date              06/18/2020
                                                                                 Page                       6



05/26/20   ZHS    t/c J. Silvestro, Peak, and B. Rosenthal regarding MOD sale              0.600          465.00
                  process status update.

05/27/20   HBC    Review, finalize and upload bid order.                                   0.600          303.00

05/27/20   HBC    Correspondence with Mr. Badger (.1), revise Bid Order and                0.500          252.50
                  upload (.4).

05/27/20   HBC    Coordination of cure list and exhibits for Bid Order.                    0.600          303.00

05/27/20   GLM    Correspondence regarding potential bidder NDA.                           0.100           42.50

05/27/20    JRL   Correspondence re: MOD sale issues.                                      0.600          441.00

05/27/20   JAM    Emails and teleconferences regarding sale and bids.                      1.100          500.50

05/27/20   ZHS    emails with Peak regarding potential bidders and MOD sale                0.800          620.00
                  process.

05/27/20   ZHS    emails H. Crabtree regarding MOD bidding procedures.                     0.600          465.00

05/27/20   ZHS    preparation for hearing on MOD bidding procedures (1.0);                 2.700        2,092.50
                  attend and participate in hearing on MOD bidding procedures
                  (1.1); hearing follow-up emails with B. Rosenthal, Peak, and
                  H. Crabtree (.6).

05/27/20   ZHS    revise MOD Bidding Procedures Order and email same to H.                 1.000          775.00
                  Crabtree.

05/28/20   RED    Review MOD offers (.3); telephone conference regarding                   1.200          390.00
                  same (.9).

05/28/20   HBC    Discussions regarding MOD offers.                                        1.000          505.00

05/28/20   GLM    Communications with Z. Smith, H. Crabtree regarding                      0.300          127.50
                  escrowed funds from Sonic sale.

05/28/20   ZHS    emails H. Crabtree regarding Bidding Procedures Order.                   0.600          465.00

05/28/20   JAM    Teleconferences with Peak and team regarding current bids                1.200          546.00
                  and sale.

05/29/20   RED    Review issues regarding MOD sale notices.                                2.400          780.00

05/29/20   ZHS    t/c J. Silvestro, J. May, B. Rosenthal, and Peak Team,                   0.500          387.50
                  regarding MOD sale process and next steps related to same.

05/29/20   ZHS    emails B. Rosenthal and J. May regarding DMAC.                           0.200          155.00
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                       Document      Page 133 of 151
                                                                                         Invoice              1051058
                                                                                         Date               06/18/2020
                                                                                         Page                        7




05/29/20   HBC       Review and forward entered MOD Bid order (.3), coordinate                     0.600            303.00
                     service (.3).

05/29/20   HBC       Forward MOD Bid order to Peak (.1), obtain addresses of                       0.200            101.00
                     interested parties for service (.1).

05/29/20    JRL      Correspondence regarding MOD Pizza sale issues.                               0.400            294.00

05/29/20   ZHS       emails J. Silvestro, Peak Team, J. May, and B. Rosenthal                      0.700            542.50
                     regarding MOD sale process.

05/29/20   ZHS       emails D. Bagley, M. Elliott, S. Velazquez, B. Rosenthal, and                 0.800            620.00
                     J. May regarding MOD sale process.

05/29/20   JAM       Teleconference with Peak regarding sale process (0.5);                        1.600            728.00
                     teleconferences with B. Rosenthal and prepetition lender
                     regarding bids and next steps (1.1).

05/30/20   HBC       Review correspondence        regarding    noticing     of     Bid             0.100              50.50
                     Procedures Order.

05/30/20    JRL      Correspondence regarding: MOD Pizza sale issues.                              0.500            367.50


                     Total Services:                                                               78.60         $39,506.00


           Zachary H. Smith                   15.10    hours at           775.00     =             $11,702.50
           Hillary B. Crabtree                17.10    hours at           505.00     =              $8,635.50
           James R. Langdon                    6.20    hours at           735.00     =              $4,557.00
           Reid E. Dyer                       27.20    hours at           325.00     =              $8,840.00
           Gabriel L. Mathless                 1.10    hours at           425.00     =                $467.50
           Julia A. May                       11.30    hours at           455.00     =              $5,141.50
           Joanne Wu                           0.60    hours at           270.00     =                $162.00

           Total (100%) of Fees:                                                                    39,506.00

           90% of Total Fees:                                                                       35,555.40


                     Computer Aided Research                                                                          7.10

                     Total Expenses:                                                                                  7.10



                     TOTAL AMOUNT DUE:                                                                          $ 35,562.50
       Case 20-30149      Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                      Document      Page 134 of 151     Invoice                         1051058
                                                                                    Date              06/18/2020
                                                                                    Page                       8
                                                                                    Terms            Net 30 Days


File No. 037179.000026
Re:      Case Administration and Business Operations

05/01/20     JXW     Review and revise draft extension motion and incorporate J.            1.000          270.00
                     May's comments.

05/01/20     JAM     Review and provide comments on draft extension motion.                 0.500          227.50

05/01/20     HBC     Work on amendments to schedules and statement of affairs.              2.500      1,262.50

05/03/20     HBC     Review draft schedules and statement of financial affairs.             1.700          858.50

05/04/20     JXW     Revise and incorporate H. Crabtree's comments to motion to             0.800          216.00
                     extend and notice of hearing drafts.

05/04/20     RED     Prepare, review and revise motion to extend exclusivity.               5.100      1,657.50

05/04/20     JAM     Review draft exclusivity motion and provide comments on                2.200      1,001.00
                     same.

05/04/20     HBC     Work on amendments to schedules and statements of                      4.200      2,121.00
                     financial affairs.

05/04/20     HBC     Coordinate service of bid motion with Stretto and calendar             1.100          555.50
                     (.6), case administration (.5).

05/04/20     ZHS     review and revise exclusivity motion draft (1.2); emails               1.500      1,162.50
                     Pachulski and Bridge regarding confirmation of support for
                     motion (.3).

05/04/20     ZHS     emails J. Wu and H. Crabtree regarding sales tax issues.               0.500          387.50

05/05/20     HBC     Review, finalize and file amended Schedules and SOFA.                  0.800          404.00

05/05/20     HBC     Draft, review and revise notice of amendments.                         0.800          404.00

05/05/20     MKT     Draft proposed order re omnibus motion to reject certain               2.700          958.50
                     executory contracts and leases (.9); draft proposed order re
                     omnibus motion to reject automobile leases (.9); draft
                     proposed order re motion to reject Breen Lease (.9).

05/05/20     HBC     Review and provide comments on amendments to SOFA and                  3.400      1,717.00
                     Schedules.

05/05/20     HBC     Discussion with S. Miller on RTHT lease issue.                         0.100           50.50

05/05/20     HBC     Review and provide comments on rejection orders.                       0.500          252.50

05/05/20     HBC     Review, finalize and file motion to reject triple net lease.           0.300          151.50

05/05/20     HBC     Coordinate service and case administration with Stretto.               0.400          202.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                   Desc Main
                                   Document      Page 135 of 151
                                                                                  Invoice             1051058
                                                                                  Date              06/18/2020
                                                                                  Page                       9




05/06/20   MKT    Review and revise motion to extend exclusivity period (1.5);              2.800          994.00
                  review and revise 365(d)(4) extension motion (1.3).

05/06/20   ZHS    emails J. Silvestro regarding exclusivity.                                0.100           77.50

05/06/20   GLM    Correspondence relating to debtor insurance policies,                     0.300          127.50
                  payments in respect of same, challenge period, budget.

05/06/20   HBC    Revise exclusivity motion.                                                1.100          555.50

05/06/20   HBC    Revise lease extension motion.                                            0.900          454.50

05/06/20   HBC    Research regarding 365(d) issues.                                         0.500          252.50

05/06/20   HBC    Correspondence on vehicle turnover evidence for secured                   0.200          101.00
                  lender.

05/06/20   HBC    Review and forward rejection orders to MERU, committee                    1.100          555.50
                  and Bridge.

05/07/20   JXW    Review extension motion and update docket numbers to                      0.200           54.00
                  pleadings referenced therein.

05/07/20   MKT    Review and revise motion to extend exclusivity period.                    0.500          177.50

05/07/20   GLM    Correspondence regarding insurance payment.                               0.100           42.50

05/07/20   HBC    Review TFG lease and discuss same.                                        0.500          252.50

05/07/20   HBC    Call with counsel for auto lessor, discussion of odometer                 0.500          252.50
                  reports and information on turnover of vehicles.

05/07/20   HBC    Assist with stipulation service on Committee stipulation.                 0.200          101.00

05/07/20   HBC    Coordinate notices of exclusivity motion.                                 0.300          151.50

05/07/20   HBC    Revise exclusivity motion (.4), incorporate comments from                 0.700          353.50
                  Committee and Bridge (.3).

05/07/20   HBC    Revise exclusivity motion (.4), incorporate comments from                 0.800          404.00
                  Committee and Bridge (.4).

05/07/20   HBC    Respond to Ms. Lednik on turnover of vehicles.                            0.400          202.00

05/07/20   HBC    Review correspondence on cure payment from F. Knowlton.                   0.100           50.50

05/07/20   HBC    Coordinate    with   J.   Samon    and       MERU   on   AMEX             0.200          101.00
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                   Document      Page 136 of 151
                                                                                   Invoice             1051058
                                                                                   Date              06/18/2020
                                                                                   Page                      10



                  reimbursement.

05/07/20   HBC    Coordinate with Stretto on service and case matters.                       0.700          353.50

05/08/20   GLM    Correspondence regarding challenge period extension.                       0.100           42.50

05/08/20   HBC    Review, finalize and upload rejection of SD-Charlotte and                  0.300          151.50
                  SD-Missouri rejection order.

05/08/20   HBC    Review, finalize and upload auto rejection order.                          0.300          151.50

05/08/20   HBC    Review, finalize and upload lease rejection order.                         0.300          151.50

05/08/20   HBC    Review, finalize and upload exclusivity motion.                            0.500          252.50

05/08/20   HBC    Review, finalize and upload time to reject assume lease                    0.500          252.50
                  extension motion.

05/08/20   HBC    Strategize on preference analysis for liquidation budget.                  0.500          252.50

05/08/20   HBC    Coordinate service of orders and motions with Stretto (.5),                1.100          555.50
                  update case calendar (.5) and case administration (.1).

05/08/20   HBC    Coordinate with clerk's office on additional parties on                    0.300          151.50
                  schedule.

05/08/20   ZHS    review final version of exclusivity motion.                                0.600          465.00

05/08/20   ZHS    review challenge period extension stipulation.                             0.500          387.50

05/09/20   HBC    Revise and upload orders.                                                  0.400          202.00

05/11/20   JXW    Assist M. Taylor in drafting, reviewing and revising notice of             0.900          243.00
                  amended budget.

05/11/20   JXW    Revise and update case calendar and dates memo.                            1.600          432.00

05/11/20   JXW    Circulate draft notice of amended budget to Committee and                  0.200           54.00
                  Bridge.

05/11/20   JXW    Compile and review notice of amended budget, and file.                     0.600          162.00

05/11/20   ZHS    emails J. May and J. Wu regarding cash collateral budget and               0.700          542.50
                  related notice.

05/11/20   HBC    Coordinate service of orders with Stretto and calendar dates.              0.600          303.00

05/11/20   HBC    Negotiate form of rejection order for triple net lease.                    0.300          151.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                     Desc Main
                                  Document      Page 137 of 151
                                                                                   Invoice             1051058
                                                                                   Date              06/18/2020
                                                                                   Page                      11




05/11/20   HBC    Discussion of lease and cure payment with F. Knowlton.                     0.300          151.50

05/12/20   ZHS    review long-term cash collateral budget (.4); emails B.                    1.900        1,472.50
                  Rosenthal, J. Langdon, and J. May regarding long-term
                  budget and process for finalizing and submitting for approval
                  (1.5).

05/12/20   ZHS    email B. Rosenthal regarding inquiry from Y. Goldman.                      0.100           77.50

05/12/20    MP    Analyze notices to identify upcoming events and deadlines,                 0.500          100.00
                  and schedule same.

05/12/20    MP    Interoffice regarding upcoming events and deadlines.                       0.300           60.00

05/12/20   GLM    Communications with J. May regarding case background,                      1.000          425.00
                  cash collateral filings and related analysis.

05/12/20   GLM    Analysis of cash collateral issue (.6), draft summary analysis             0.800          340.00
                  (.2).

05/12/20   HBC    Correspondence on termination of Colorado offices and                      0.300          151.50
                  month to month lease.

05/12/20   HBC    Assist with deadlines,        court   hearings    and    case              1.300          656.50
                  administration.

05/13/20   JXW    Correspondence with J. May regarding cash collateral                       0.100           27.00
                  stipulation.

05/13/20   HBC    Assist with calendar planning and case administration.                     1.300          656.50

05/14/20   ZHS    emails J. May regarding carve-out language.                                0.200          155.00

05/14/20   ZHS    emails J. May, J. Langdon, and B. Rosenthal regarding cash                 0.600          465.00
                  collateral issues.

05/15/20   ZHS    emails H. Crabtree and J. May regarding Performance                        0.400          310.00
                  Foods.

05/17/20   ZHS    email from/to S. Cho regarding cash collateral budget.                     0.100           77.50

05/18/20   ZHS    emails J. May and J. Langdon regarding cash collateral.                    0.500          387.50

05/18/20   HBC    Confirm and work on case deadlines.                                        0.500          252.50

05/19/20   MKT    Draft, review and revise proposed order for Greenwood and                  1.700          603.50
                  Pueblo lease rejections.
       Case 20-30149   Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                   Document      Page 138 of 151
                                                                                 Invoice             1051058
                                                                                 Date              06/18/2020
                                                                                 Page                      12




05/19/20   HBC    Review rejection order.                                                  0.200          101.00

05/20/20   HBC    Correspondence on Sonic reimbursement issues.                            0.200          101.00

05/20/20   HBC    Forward rejection order to landlord counsel.                             0.200          101.00

05/21/20   HBC    Review announcement (.1), send names of appearance to                    1.000          505.00
                  Court (.1), prepare amended notice of hearing (.5), upload
                  and coordinate service (.3).

05/21/20   HBC    Revise and review triple net lease order.                                0.700          353.50

05/22/20   HBC    Assist with Beasley reimbursement.                                       0.200          101.00

05/22/20   HBC    Coordinate review of triple net lease rejection order.                   0.200          101.00

05/22/20   HBC    Coordinate case deadlines and other events in memo.                      1.100          555.50

05/26/20   HBC    Finalize and upload triple net lease order.                              0.400          202.00

05/26/20   HBC    Correspondence with Bankruptcy Administrator.                            0.100           50.50

05/26/20   HBC    Review and revise exclusivity order.                                     0.200          101.00

05/26/20   HBC    Prepare for hearing (.6), draft hearing notes (1.2).                     1.800          909.00

05/26/20   HBC    Review SD-Charlotte monthly report.                                      0.500          252.50

05/26/20   HBC    Review SD-Missouri monthly report.                                       0.700          353.50

05/26/20   HBC    Review SD Restaurant Group monthly report.                               0.400          202.00

05/26/20   HBC    Review RTHT monthly report.                                              0.500          252.50

05/26/20   HBC    Review Southern Deli monthly report.                                     0.300          151.50

05/26/20   ZHS    preparation for hearing on MOD bidding procedures.                       2.200        1,705.00

05/26/20   ZHS    review revised cash collateral budget and consider cash                  1.000          775.00
                  collateral matters in relation to 5/27 hearing.

05/26/20   ZHS    emails H. Crabtree regarding BA inquiries concerning sale                0.500          387.50
                  proceeds escrows.

05/27/20   HBC    Attend hearing on extension, exclusivity and bid procedures.             1.500          757.50

05/27/20   HBC    Prepare for hearing.                                                     0.800          404.00
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                      Desc Main
                                       Document      Page 139 of 151
                                                                                         Invoice              1051058
                                                                                         Date               06/18/2020
                                                                                         Page                       13




05/27/20   HBC       Finalize and upload exclusivity order.                                        0.400           202.00

05/27/20   HBC       Review, finalize and upload lease extension order.                            0.400           202.00

05/27/20   HBC       Review, finalize and upload triple net lease rejection order.                 0.300           151.50

05/27/20   ZHS       emails H. Crabtree regarding administrative creditor motions.                 0.600           465.00

05/28/20   HBC       Discussion with Bankruptcy Administrator on quarterly fees                    0.500           252.50
                     and sales.

05/28/20   HBC       Review documentation and contact S. Cortez on Gastios                         0.300           151.50
                     landlord issue.

05/28/20   HBC       Coordinate service and deadline issues with Stretto.                          0.500           252.50

05/28/20   ZHS       emails H. Crabtree regarding BA correspondence concerning                     0.600           465.00
                     sale proceeds escrows.

05/28/20   ZHS       review draft monthly report narrative (.5); emails H. Crabtree                0.600           465.00
                     regarding comments to monthly report narrative (.1).

05/29/20   JXW       Team correspondence regarding budget, MOD, disclosure                         0.200             54.00
                     statement and plan, and tax claims.

05/29/20   ZHS       review emails regarding service of order.                                     0.200           155.00

05/29/20   HBC       Draft, review and revise narrative for monthly reports.                       0.500           252.50

05/29/20   HBC       Discussion with Bankruptcy Administrator on quarterly fees                    0.200           101.00
                     and sales.


                     Total Services:                                                               84.50        $42,338.50



           Zachary H. Smith                   13.40     hours at         775.00      =             $10,385.00
           Hillary B. Crabtree                46.90     hours at         505.00      =             $23,684.50
           Reid E. Dyer                        5.10     hours at         325.00      =              $1,657.50
           Gabriel L. Mathless                 2.30     hours at         425.00      =                $977.50
           Julia A. May                        2.70     hours at         455.00      =              $1,228.50
           Matthew K. Taylor                   7.70     hours at         355.00      =              $2,733.50
           Joanne Wu                           5.60     hours at         270.00      =              $1,512.00
           Muriel Powell                       0.80     hours at         200.00      =                $160.00

           Total (100%) of Fees:                                                                    42,338.50

           90% of Total Fees:                                                                       38,104.65
Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document      Page 140 of 151
                                                            Invoice         1051058
                                                            Date          06/18/2020
                                                            Page                  14




            Computer Aided Research                                               619.70

            Filing fees                                                            62.00

            Total Expenses:                                                       681.70



           TOTAL AMOUNT DUE:                                                $38,786.35
       Case 20-30149       Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                       Document      Page 141 of 151     Invoice                         1051058
                                                                                       Date            06/18/2020
                                                                                       Page                    15



File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

05/04/20     JAM      Review final DIP order (.5), draft, review and revise proposed          2.800      1,274.00
                      cash collateral documents (2.3).

05/05/20     JAM      Emails regarding budget (0.4); draft, revise and review                 2.300      1,046.50
                      documents for final cash collateral (1.9).

05/06/20      JRL     Review challenge deadline documents.                                    0.300          220.50

05/06/20     HBC      Correspondence on wind-down budget.                                     0.200          101.00

05/07/20      JRL     Budget call with Mr. Rosenthal.                                         0.500          367.50

05/07/20      JRL     Review revised budget and DIP Order.                                    0.600          441.00

05/08/20      JRL     Correspondence with Mr. Rosenthal, Ms. Silvestro and Mr.                0.700          514.50
                      Smith re: budget issues.

05/08/20      JRL     Review budget.                                                          0.500          367.50

05/08/20      JRL     Correspondence re: stipulation for budget extension.                    0.400          294.00

05/08/20     HBC      Review variance report.                                                 0.100           50.50

05/08/20     ZHS      follow-up correspondence regarding cash collateral status               0.800          620.00
                      and approval process.

05/09/20     HBC      Correspondence on DIP variance budget.                                  0.200          101.00

05/10/20      JRL     Correspondence re: Budget Stipulation.                                  0.400          294.00

05/10/20     HBC      Review DIP Order, process for filing amended budget.                    0.600          303.00

05/11/20     JAM      Review final DIP order for post-DIP cash collateral provisions          6.000      2,730.00
                      (0.9); research regarding post-DIP use of cash collateral
                      (2.2); emails and teleconferences regarding continued use of
                      cash collateral (1.1); draft, review, and revise proposed
                      stipulation (1.8).

05/11/20      JRL     Review and comment provide comments on Budget                           0.500          367.50
                      stipulation.

05/11/20     HBC      Review DIP budget notice.                                               0.200          101.00

05/12/20     JAM      Email and teleconferences regarding budget and cash                     7.000      3,185.00
                      collateral (1.2); draft, review and revise additional
                      documentation for continued use of cash collateral (5.8).

05/12/20      JRL     Correspondence regarding budget issues.                                 0.500          367.50
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                  Document      Page 142 of 151
                                                                                Invoice             1051058
                                                                                Date              06/18/2020
                                                                                Page                      16




05/12/20   HBC    Strategize on cash collateral budget extension process.                 0.400          202.00

05/13/20   ZHS    emails J. May and J. Langdon regarding cash collateral                  1.200          930.00
                  issues.

05/13/20    JRL   Call re:garding budget and next steps.                                  0.500          367.50

05/13/20   JAM    Teleconferences with Committee, prepetition lender and                  4.900        2,229.50
                  MERU regarding budget (2.8); emails regarding budget and
                  wind-down costs (1.0); review draft budget and claims
                  register information (1.1).

05/14/20   GLM    Analysis relating to carve-out language in DIP order.                   0.400          170.00

05/14/20    JRL   Correspondence regarding Cash Collateral budget and uses                0.700          514.50
                  issues.

05/14/20   JAM    Research regarding cash collateral use going forward and                4.200        1,911.00
                  other open issues from DIP Order (3.2); emails regarding
                  same (1.0).

05/15/20   ZHS    emails J. May and J. Langdon regarding carve-out language.              0.300          232.50

05/18/20   JAM    Emails regarding cash collateral extension and wind-down                1.000          455.00
                  budget (0.4); teleconferences regarding same (0.6).

05/21/20    JRL   Correspondence re: cash collateral issues.                              0.700          514.50

05/21/20   JAM    Teleconferences to discuss budget and term sheet (1.8);                 2.700        1,228.50
                  emails regarding same (0.9).

05/22/20   JAM    Review and finalize budget, and filing for same.                        3.700        1,683.50

05/22/20   JAM    Emails regarding budget.                                                0.700          318.50

05/22/20   HBC    Review budget and notice.                                               0.200          101.00

05/22/20   ZHS    follow-up regarding various matters in relation to MOD sale             0.800          620.00
                  process and cash collateral.

05/26/20   ZHS    emails Pachulski regarding cash collateral issues.                      0.600          465.00

05/27/20    JRL   Correspondence re: cash collateral issues.                              0.600          441.00

05/27/20   ZHS    emails S. Cho regarding cash collateral budget.                         0.400          310.00
Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30          Desc Main
                                Document      Page 143 of 151
                                                                      Invoice              1051058
                                                                      Date               06/18/2020
                                                                      Page                       17



              Total Services:                                                   48.60        $25,440.00



    Zachary H. Smith                   4.10   hours at   775.00   =              $3,177.50
    Hillary B. Crabtree                1.90   hours at   505.00   =                $959.50
    James R. Langdon                   6.90   hours at   735.00   =              $5,071.50
    Gabriel L. Mathless                0.40   hours at   425.00   =                $170.00
    Julia A. May                      35.30   hours at   455.00   =             $16,061.50

    Total (100%) of Fees:                                                        25,440.00

    90% of Total Fees:                                                           22,896.00



              Computer Aided Research                                                             3.20

              Total Expenses:                                                                     3.20



             TOTAL AMOUNT DUE:                                                               $22,899.20
       Case 20-30149        Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                        Document      Page 144 of 151     Invoice                                1051058
                                                                                           Date                06/18/2020
                                                                                           Page                        18



File No. 037179.000028
Re:      Fee Proceedings

05/05/20     JXW      Confirm Pachulski fee statements and dates in which they                    0.700           189.00
                      were filed.

05/15/20     HBC      Discussion with MERU on Stretto fee payment.                                0.200           101.00

05/15/20     HBC      Coordinate preparation of fee statement.                                    0.100            50.50

05/17/20     ZHS      emails J. Wu regarding review of MVA third fee statement.                   0.100            77.50

05/18/20     JXW      Review and provide comments to April MVA invoice.                           3.400           918.00

05/18/20     HBC      Review and coordinate filing of MERU staffing report.                       0.600           303.00

05/19/20     JXW      Review revised invoice to prepare for submission of third                   0.900           243.00
                      monthly fee statement (.8); prepare fee notice (.1).

05/20/20     JXW      Review invoice for April, prepare fee application notice and                1.000           270.00
                      compile with April invoice (.8), circulate to notice parties (.2).

05/20/20     MKT      Correspond with MVA team re fee applications.                               0.100            35.50

05/20/20     JXW      Correspondence with H. Crabtree and M. Taylor regarding                     0.300            81.00
                      first interim fee application.

05/20/20     JXW      Correspondence with J. Ridings regarding exhibits for first                 0.500           135.00
                      interim fee application.

05/20/20     ZHS      t/c H. Crabtree regarding fee application preparation.                      0.100            77.50

05/20/20     HBC      Review fee statement and comment provide comments on                        0.400           202.00
                      same.

05/20/20     HBC      Discuss quarterly fee application, form and coordination of                 0.500           252.50
                      same.

05/27/20     MKT      Draft, review and revise fee application.                                   0.400           142.00


                      Total Services:                                                              9.30        $3,077.50


            Zachary H. Smith                      0.20     hours at         775.00     =            $155.00
            Hillary B. Crabtree                   1.80     hours at         505.00     =            $909.00
            Matthew K. Taylor                     0.50     hours at         355.00     =            $177.50
            Joanne Wu                             6.80     hours at         270.00     =           $1,836.00

            Total (100%) of Fees:                                                                   3,077.50

            90% of Total Fees:                                                                      2,769.75
Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document      Page 145 of 151
                                                            Invoice         1051058
                                                            Date          06/18/2020
                                                            Page                  19




           TOTAL AMOUNT DUE:                                                 $2,769.75
       Case 20-30149       Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                      Document      Page 146 of 151     Invoice                          1051058
                                                                                       Date            06/18/2020
                                                                                       Page                    20



File No. 037179.000029
Re:      Plan and Disclosure

05/06/20     JAM      Draft plan term sheet (2.9); research regarding classification          6.800      3,094.00
                      issues(2.5); review research regarding priority claims (0.8);
                      emails regarding term sheet and plan (0.6).

05/07/20     JAM      Draft, review and revise plan term sheet.                               3.900      1,774.50

05/07/20     JAM      Teleconference with J. Langdon regarding plan term sheet.               0.300          136.50

05/07/20     JAM      Review and revise motion to extend exclusive periods (1.2);             2.000          910.00
                      emails regarding same (0.8).

05/07/20     HBC      Review draft plan and term sheet.                                       0.400          202.00

05/08/20     MKT      Draft notice re motion to extend exclusivity period (.3);               4.000      1,420.00
                      conference with J. May re disclosure statement (.7); draft
                      disclosure statement (3.0).

05/08/20     JAM      Teleconference with M. Taylor regarding disclosure                      3.900      1,774.50
                      statement (1.0); research regarding liquidating plans and
                      disclosure statements (2.9).

05/08/20     HBC      Review and comment on preference analysis.                              0.200          101.00

05/08/20     HBC      Review plan term sheet.                                                 0.400          202.00

05/08/20     ZHS      attention to preference analysis.                                       0.800          620.00

05/11/20     MKT      Draft, review and revise disclosure statement.                          2.700          958.50

05/18/20     MKT      Draft, review and revise disclosure statement.                          1.000          355.00

05/18/20     JAM      Review and provide comments on settlement term sheet                    1.500          682.50
                      (1.0); emails regarding same with committee and lender (0.5).

05/19/20     ZHS      Review Plan Term Sheet.                                                 1.200          930.00

05/19/20     ZHS      review claims analysis in relation to Plan Term Sheet.                  1.500      1,162.50

05/20/20     ZHS      emails J. May regarding Liquidating Trust.                              0.300          232.50

05/20/20     JAM      Teleconferences with B. Rosenthal and internal regarding                3.900      1,774.50
                      budget and other open matters for wind-down budget (2.9);
                      emails regarding same with internal team, committee counsel
                      and lender counsel (1.0).

05/21/20     ZHS      emails J. Langdon and J. May regarding call with Bridge with            0.100           77.50
                      respect to cash collateral and plan.
       Case 20-30149   Doc 411     Filed 06/19/20 Entered 06/19/20 14:35:30                    Desc Main
                                  Document      Page 147 of 151
                                                                                  Invoice             1051058
                                                                                  Date              06/18/2020
                                                                                  Page                      21



05/22/20   JAM    Review proposed term sheet.                                               0.600          273.00

05/22/20   JAM    Emails regarding term sheet and plan.                                     0.700          318.50

05/22/20   ZHS    review and consider issues in relation to Plan Term Sheet.                1.100          852.50

05/23/20   HBC    Communications regarding Plan strategy.                                   0.200          101.00

05/24/20   JAM    Review and provide comments on Bridge and Committee                       2.500        1,137.50
                  term sheet.

05/24/20   HBC    Review plan term sheet.                                                   0.300          151.50

05/25/20   JAM    Emails regarding term sheet, disclosure statement, plan and               0.800          364.00
                  wind-down budget.

05/26/20   MKT    Research regarding confirmed Western District of North                    1.600          568.00
                  Carolina Plans.

05/26/20   JAM    Teleconferences and emails regarding committee term sheet                 1.100          500.50
                  and budget.

05/26/20   ZHS    review plan Term Sheet.                                                   0.800          620.00

05/27/20   MKT    Review and revise disclosure statement.                                   0.300          106.50

05/27/20   JAM    Emails and teleconference regarding term sheet for                        0.900          409.50
                  settlement.

05/27/20   ZHS    emails and discussions J. May regarding plan and disclosure               1.600        1,240.00
                  statement timing and structure (.8); analyze plan and
                  disclosure statement issues (.8).

05/28/20   JAM    Research     regarding   objection    to    claims    (2.9);              4.200        1,911.00
                  teleconferences regarding pre-confirmation claim objections
                  (1.3).

05/29/20   ZHS    t/c J. May regarding plan and disclosure statement content                0.200          155.00
                  and next steps.

05/29/20   ZHS    review and coordinate responsibility for pending action items             0.800          620.00
                  related to plan and sale processes.

05/29/20   ZHS    analyze plan and disclosure statement issues and procedure.               0.700          542.50

05/29/20   JAM    Review disclosure statement (0.5); draft plan (2.0); review               2.900        1,319.50
                  term sheet for settlement (0.4).
       Case 20-30149       Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                Desc Main
                                       Document      Page 148 of 151
                                                                                   Invoice              1051058
                                                                                   Date               06/18/2020
                                                                                   Page                       22



05/30/20    ZHS      emails J. May regarding discussion with S. Cho with respect             0.300            232.50
                     to Term Sheet and status and next steps related to same.


                     Total Services:                                                         56.50        $27,830.50



           Zachary H. Smith                   9.40    hours at       775.00    =              $7,285.00
           Hillary B. Crabtree                1.50    hours at       505.00    =                $757.50
           Julia A. May                      36.00    hours at       455.00    =             $16,380.00
           Matthew K. Taylor                  9.60    hours at       355.00    =              $3,408.00

           Total (100%) of Fees:                                                              27,830.50

           90% of Total Fees:                                                                 25,047.45



                      Computer Aided Research                                                                 81.20

                      Total Expenses:                                                                         81.20



                     TOTAL AMOUNT DUE:                                                                    $25,128.65
       Case 20-30149       Doc 411      Filed 06/19/20 Entered 06/19/20 14:35:30                 Desc Main
                                       Document      Page 149 of 151     Invoice                          1051058
                                                                                      Date              06/18/2020
                                                                                      Page                      23
                                                                                      Terms            Net 30 Days


File No. 037179.000030
Re:      Claims Administration

05/01/20     HBC      US Foods claims analysis.                                               0.500          252.50

05/04/20     HBC      Work on preference analysis for food vendors.                           1.600          808.00

05/05/20     HBC      Review preference analysis excel.                                       0.200          101.00

05/07/20     HBC      Call with counsel on employee lawsuit, prepetition claim.               0.400          202.00

05/07/20     HBC      Review claims register on PACA and 503(b)(9) claims.                    0.600          303.00

05/08/20     HBC      Review RTHT construction liens.                                         0.300          151.50

05/11/20     HBC      Research construction lien law.                                         0.900          454.50

05/12/20     SMT      Call with H. Crabtree regarding mechanic's lien issues.                 0.200          112.00

05/12/20     HBC      Call with S. Tyler on construction lien law.                            0.200          101.00

05/12/20     HBC      Research construction law in North Carolina.                            0.900          454.50

05/12/20     HBC      Review filed lien for accuracy.                                         0.300          151.50

05/13/20     HBC      Call to discuss potential avoidance actions.                            0.600          303.00

05/13/20     HBC      Interoffice call on avoidance claims status.                            0.200          101.00

05/15/20     HBC      Analyze Performance administrative and PACA claims.                     0.300          151.50

05/19/20     HBC      Review Reinhart motion for administrative claims and                    0.500          252.50
                      summarize same.

05/19/20     HBC      Assist with claims review.                                              1.100          555.50

05/20/20     JAM      Emails and teleconference regarding settlement with creditor.           0.600          273.00

05/21/20     HBC      Assist numerous creditors with questions on proof of claim              2.100      1,060.50
                      deadline.

05/22/20     HBC      Assist numerous creditors with questions on proof of claim              1.600          808.00
                      deadline.

05/27/20     HBC      Call with A. Cohen (.2), review Reinhart documentation (.2),            0.500          252.50
                      call with Reinhart counsel (.1).

05/27/20     HBC      Review and analyze PACA claims.                                         0.200          101.00

05/27/20     HBC      Review and revise US Foods claim analysis.                              0.400          202.00
       Case 20-30149      Doc 411       Filed 06/19/20 Entered 06/19/20 14:35:30                  Desc Main
                                       Document      Page 150 of 151
                                                                                     Invoice              1051058
                                                                                     Date               06/18/2020
                                                                                     Page                       24



05/27/20   HBC       Review and analyze claims register.                                       1.400           707.00

05/27/20   GLM       Communications with J. May regarding objecting to MCA                     0.600           255.00
                     claims.

05/27/20   GLM       Research and analysis of case law challenging MCA claims.                 1.100           467.50

05/27/20    ZHS      analyze strategy with respect to potential claims objections              1.000           775.00
                     and MCA's.

05/27/20    ZHS      emails J. May regarding PACA issues.                                      0.500           387.50

05/28/20   HBC       Correspondence on Itria claims.                                           0.500           252.50

05/28/20   GLM       Communications with J. May, Z. Smith regarding challenging                1.000           425.00
                     MCA claims.

05/28/20   GLM       Analysis regarding MCA claims.                                            3.000          1,275.00

05/28/20    ZHS      emails J. May regarding MCA claims.                                       0.600           465.00

05/28/20    ZHS      emails J. May and B. Rosenthal regarding MCA claims.                      0.600           465.00

05/28/20    JAM      Teleconference with S. Schmidt regarding Itria claims.                    0.800           364.00

05/29/20   HBC       Coordinate with counsel for Reinhart on administrative and                0.600           303.00
                     postpetition claims.

05/29/20   HBC       Review motion regarding certain disputed claims.                          0.400           202.00

05/29/20   HBC       Review 1810 Wynnton motion and report on same.                            0.200           101.00

05/29/20   HBC       Forward detail to US Foods on 503(b)(9) analysis.                         0.200           101.00

05/29/20   GLM       Analysis regarding MCA claims.                                            5.000          2,125.00


                     Total Services:                                                           31.70        $15,822.50


           Zachary H. Smith                   2.70     hours at         775.00   =              $2,092.50
           Hillary B. Crabtree               16.70     hours at         505.00   =              $8,433.50
           Scott M. Tyler                     0.20     hours at         560.00   =               $112.00
           Gabriel L. Mathless               10.70     hours at         425.00   =              $4,547.50
           Julia A. May                       1.40     hours at         455.00   =               $637.00

           Total (100%) of Fees:                                                                15,822.50

           90% of Total Fees:                                                                  14,240.25
Case 20-30149   Doc 411    Filed 06/19/20 Entered 06/19/20 14:35:30   Desc Main
                          Document      Page 151 of 151
                                                            Invoice         1051058
                                                            Date          06/18/2020
                                                            Page                  25




           TOTAL AMOUNT DUE:                                                $14,240.25
